


Exhibit 10.5






















FOUNTAINHEAD CORPORATE PARK LEASE




by and between




US REAL ESTATE LIMITED PARTNERSHIP,
a Texas limited partnership




as Landlord




and




THE UNIVERSITY OF PHOENIX, INC.,
an Arizona corporation,




as Tenant




dated




June 29, 2009

                        



--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
 
 
 
Page


 
 
 
 
 
 
1.
 
BASIC LEASE TERMS
1


2.
 
PREMISES
4


3.
 
TERM
4


4.
 
RENT
4


 
 
 
a.
Base Rent
4


 
 
 
b.
Rent Adjustment
4


 
 
 
c.
Expenses
4


5.
 
FIRST MONTH'S RENT
7


6.
 
CONTEST OF TAXES
7


7.
 
USE OF PREMISES AND PROJECT FACILITIES
7


8.
 
EMISSIONS; STORAGE, USE AND DISPOSAL OF WASTE
8


 
 
8.1
 
DEFINITIONS
8


 
 
8.2
 
PROHIBITIONS
11


 
 
8.3
 
INDEMNITY
11


 
 
8.4
 
OBLIGATION TO REMEDIATE
12


 
 
8.5
 
RIGHT TO INSPECT
13


 
 
8.6
 
NOTIFICATION
13


 
 
8.7
 
SURRENDER OF PREMISES
14


 
 
8.8
 
ASSIGNMENT AND SUBLETTING
14


 
 
8.9
 
SURVIVAL OF HAZARDOUS MATERIALS OBLIGATION
15


9.
 
SIGNAGE
15


10.
 
PERSONAL PROPERTY TAXES
15


11.
 
PARKING
15


12.
 
UTILITIES
16


13.
 
MAINTENANCE
16


14.
 
ALTERATIONS
16


15.
 
RELEASE AND INDEMNITY
18


16.
 
INSURANCE
19


 
 
16.1
 
TENANT'S INSURANCE
19


 
 
16.2
 
ADDITIONAL INSURANCE PROVISIONS
20




-i-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)


 
 
 
 
 
Page


 
 
 
 
 
 
 
 
16.3
 
LOSS OF USE, BUSINESS INTERRUPTION AND PERSONAL
PROPERTY INSURANCE
21


 
 
16.4
 
UNEARNED PREMIUMS
21


 
 
16.5
 
LANDLORD'S INSURANCE
22


 
 
16.6
 
WAIVER OF SUBROGATION
23


17.
 
DESTRUCTION
23


 
 
17.1
 
DESTRUCTION AND RESTORATION
23


 
 
17.2
 
TERMINATION OPTION IN CONNECTION WITH CASUALTY
25


 
 
17.3
 
CONFLICT
27


18.
 
CONDEMNATION
27


 
 
 
a.
Definitions
27


 
 
 
b.
Obligations to be Governed by Lease
27


 
 
 
c.
Total or Partial Taking
27


 
 
 
d.
See Exhibit "K," R-12
27


19.
 
ASSIGNMENT OR SUBLEASE
28


 
 
19.1
 
GENERAL RULES
28


 
 
19.2
 
WITHHOLDING CONSENT
29


20.
 
DEFAULT
30


21.
 
LANDLORD'S REMEDIES
31


22.
 
ENTRY ON PREMISES
33


23.
 
SUBORDINATION
34


24.
 
NOTICE
35


25.
 
WAIVER
35


26.
 
SURRENDER OF PREMISES; HOLDING OVER
35


27.
 
LIMITATION OF LIABILITY
36


28.
 
COMPLIANCE WITH LEGAL REQUIREMENTS
36


 
 
 
a.
Compliance with Law
36


 
 
 
b.
Landlord's Obligations
37


29.
 
MISCELLANEOUS PROVISIONS
37


 
 
 
a.
Time of Essence
37




-ii-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)


 
 
 
 
 
Page


 
 
 
 
 
 
 
 
 
b.
Successor
37


 
 
 
c.
Landlord's Consent
37


 
 
 
d.
Commissions
37


 
 
 
e.
Other Charges
37


 
 
 
f.
Landlord's Successors
38


 
 
 
g.
Interpretation
38


30.
 
SUBDIVISION
38


31.
 
INTENTIONALLY OMITTED
38


32.
 
OPTION TO EXTEND
38


33.
 
TITLE/CONSTRUCTION CONTINGENCY
38


34.
 
CONSTRUCTION
38


35.
 
MEMORANDUM OF LEASE
38


36.
 
ADDITIONAL TERMS
39





LIST OF EXHIBITS:
Exhibit A
 
The Premises
Exhibit B
 
Site Plan of Project
Exhibit C
 
Intentionally Omitted
Exhibit D
 
Tenant Signage
Exhibit E
 
Intentionally Omitted
Exhibit F
 
Hazardous Materials Disclosure Certificate
Exhibit G
 
Work Letter Agreement
Exhibit H
 
Guaranty
Exhibit I
 
Project Rules and Regulations
Exhibit I-1
 
Parking Rules and Regulations
Exhibit J
 
Form of Lease Subordination Agreement
Exhibit K
 
UOP Lease Rider
Exhibit L
 
Memorandum of Lease




-iii-

--------------------------------------------------------------------------------




FOUNTAINHEAD CORPORATE PARK
LEASE






1.
BASIC LEASE TERMS

a.
DATE OF LEASE: June 29, 2009

b.
TENANT: THE UNIVERSITY OF PHOENIX, INC., an Arizona corporation,

Address of the Premises: 1625 Fountainhead Parkway, Tempe, Arizona 85282
referred to as "Office A" and 1601 Fountainhead Parkway, Tempe, Arizona 85282
referred to as "Office B," each as shown on Exhibit "A," and with the
improvements constructed thereon, each, a "Building" and collectively, the
"Buildings." Tenant is leasing the Premises for administrative offices,
classrooms and related purposes serving Tenant's employees, guests and students.
Address (For Notices):
 
The University of Phoenix, Inc.,
c/o Apollo Development Corp.,
4025 S. Riverpoint Parkway
MS:CF-K604
Phoenix, Arizona, 85040
Attention: William J. Swirtz
 
 
 
 
 
WITH COPY TO:
Apollo Group, Inc.
c/o Apollo Legal Services
4025 S. Riverpoint Parkway
MS:CF-K612
Phoenix, Arizona 85040
Attention: Robbyn A. Salganick, Esq.,
Corporate Counsel

or to such other place as Tenant may from time to time designate by notice to
Landlord pursuant to the notice provisions herein.
c.
LANDLORD: US REAL ESTATE LIMITED PARTNERSHIP, a Texas limited partnership.

Address for notices and payment of rent: US Real Estate Limited Partnership,
9830 Colonnade Blvd., Ste. 600, San Antonio, Texas 78230-2239, Attn: Portfolio
Management, or to such other place as Landlord may from time to time designate
by notice to Tenant. In the event of a Landlord's Default notice shall also be
sent to:





--------------------------------------------------------------------------------




 
 
US Real Estate Limited Partnership
9830 Colonnade Blvd., Ste. 600
San Antonio, TX 78230-2239
Attention: Portfolio Management
 
 
 
 
 
WITH COPY TO:
PHA/FOUNTAINHEAD, L.L.C.
c/o Metro Commercial Properties
1500 N. Priest Drive, Suite 1D02
Tempe, Arizona, 85281

d.
TENANT'S USE OF PREMISES: Tenant will use the Premises for administrative
offices, educational and related purposes serving Tenant's employees, guests and
students. Tenant shall also have the exclusive right to operate an educational
facility within the Project, and Landlord shall take commercially reasonable
actions necessary to preserve and protect said exclusive right.

e.
PREMISES: The Premises Area located within the space leased by Tenant and
identified in Section 1b above (See Exhibit "A").

f.
PREMISES AREA: 439,070 rentable square feet, to be adjusted to an "As-Built"
measurement determined, as set forth in Exhibit "K", R-1. The Premises Area will
be comprised of the gross square footage of the Buildings.

g.
PROJECT: The commercial office development, including the land and parking
structure, known as 1625 Fountainhead Parkway and 1601 Fountainhead Parkway (See
Exhibit "B").

h.
INTENTIONALLY DELETED.

i.
TERM OF LEASE: The term (and rental payments) shall commence on the Commencement
Date as set forth in Exhibit "G." The anticipated Commencement Date for Office A
is November 1,2011 and for Office B is June I, 2011. The Lease shall expire at
11 :59 p.m. Arizona time on the day preceding the thirteenth (13th) anniversary
of the Commencement Date for Office A.

Number of Months: 144 Months from later of the Commencement Date for Office A or
Office B
j.
INITIAL BASE MONTHLY RENT: At the agreed upon initial rate of $23.03/RSF/Year,
the initial Base Monthly Rent will be $842,648.51 per month plus applicable
taxes, Triple Net, as defined herein to be adjusted as set forth in Exhibit "K"
, R-1.


- 2 -

--------------------------------------------------------------------------------




k.
RENT ADJUSTMENT:

The adjustment provisions of Section 4.b apply as follows, to be adjusted as set
forth in Exhibit "K", R-1:
Effective Date of
Rent Increase*
 
New Base
Monthly Rent
 
 
 
Months: 01 - 12
 
$842,648.51 per month ($23.03/RSF/Year), plus applicable taxes
Months: 13 - 24
 
$863,714.72 per month ($23.61/RSF/Year), plus appl. taxes
Months: 25 - 36
 
$885,307.59 per month ($24.20/RSF/Year), plus appl. taxes
Months: 37 - 48
 
$907,440.28 per month ($24.80/RSF/Year), plus appl. taxes
Months: 49 - 60
 
$930,126.29 per month ($25.42/RSF/Year), plus appl. taxes
Months: 61 - 72
 
$953,379.44 per month ($26.06/RSF/Year), plus appl. taxes
Months: 73 - 84
 
$977,213.93 per month ($26.71/RSF/Year), plus appl. taxes
Months: 85 - 96
 
$1,001,644.28 per month ($27.38/RSF/Year), plus appl. taxes
Months: 97 - 108
 
$1,026,685.38 per month ($28.06/RSF/Year), plus appl. taxes
Months: 109 - 120
 
$1,052,352.52 per month ($28.76/RSF/Year), plus appl. taxes
Months: 121 - 132
 
$1,078,661.33 per month ($29.48/RSF/Year), plus appl. taxes
Months: 133 - 144
 
$1,105,627.87 per month ($30.22/RSF/Year), plus appl. taxes

* Month 01 shall be deemed to have occurred on the Commencement Date for Office
A. Between the Commencement Date for Office B and the occurrence of Month 01,
Base Monthly Rent shall be $23.03/RSF/Year for the rentable square footage of
Office B.
1.
RENEWAL OPTIONS:

Tenant shall be provided with two (2) renewal options for five (5) years each at
ninety-five percent (95%) of the then current market rate for comparable space
in comparable buildings in the same geographic submarket.
m.
INTENTIONALLY DELETED.

n.
PREPAID RENT: $0.00

o.
SECURITY DEPOSIT: None

p.
BROKER: Patrick H. Althoff, Inc.

q.
GUARANTOR(S): Apollo Group, Inc.

r.
INITIAL RENT: $842,648.51, plus applicable taxes, for each of the first twelve
(12) months of the Lease term, to be adjusted as set forth in Exhibit "K", R-1.

s.
INTENTIONALLY DELETED.


- 3 -

--------------------------------------------------------------------------------




t.
ADDITIONAL EXHIBITS AND SCHEDULES: Additional exhibits lettered A through L are
attached hereto and made a part hereof.

2.
PREMISES. Landlord leases to Tenant the premises described in Section 1 and in
Exhibit "A" (the "Premises"), located in the development described on Exhibit
"B" (the "Project"). The leased area shall be measured as set forth in Exhibit
"K", R-l.

3.
TERM. The term of this Lease is for the period set forth in Section 1,
commencing on the Commencement Date, as such term is defined in the Work Letter
Agreement attached hereto as Exhibit "G." Exhibit "G" shall govern the
implications of failure of the Commencement Date to occur on or before December
31, 2011.

4.
RENT

a.
Base Rent. Tenant shall pay Landlord monthly base rent in the initial amount in
Section 1 which shall be payable monthly in advance on the first day of each and
every calendar month ("Base Monthly Rent"); provided, however, the first month's
rent and any partial month's rent is due and payable upon execution of this
Lease.

For purposes of Section 467 of the Internal Revenue Code, the parties to this
Lease hereby agree to allocate the stated rents, provided herein, to the periods
which correspond to the actual rent payments as provided under the terms and
conditions of this agreement.
b.
Rent Adjustment.

Step Increase. The Base Monthly Rent shall be increased periodically by 2.5% as
set forth in Section l.k.
c.
Expenses. The purpose of this Section 4.c is to ensure that Tenant bears all
Expenses related to the use, maintenance, repair or replacement, utilities,
taxes, and insurance of the Project. Accordingly, beginning on the Commencement
Date, Tenant shall pay to Landlord the costs of the Expenses related to the
Project.

1)
Expense Defined. Subject to the provisions of Exhibit "K," R-3, the term
"Expenses" shall mean all costs and expenses of the operation, maintenance,
repair or replacement, utilities, taxes and insurance of the Project, including
without limitation, the following costs:

(a)
All supplies, materials, labor, equipment, and utilities used in or related to
the operation and maintenance of the Project;

(b)
All maintenance, management, common area janitorial, accounting, insurance, and
service agreement costs related to the Project;


- 4 -

--------------------------------------------------------------------------------




(c)
All maintenance, replacement and repair costs relating to the areas within or
around the Project, including, without limitation, air conditioning systems,
sidewalks, landscaping, service areas, driveways, parking areas (including
resurfacing and restriping parking areas), walkways, building exteriors
(including painting), signs and directories, repairing and replacing roofs,
walls, etc., as well as maintenance of the access roadway to the Project through
the adjacent property.

(d)
Amortization (along with commercially reasonable financing charges) of capital
improvements (amortized over the useful life of said improvements) made to the
Project which may be required by any governmental authority or which will
improve the operating efficiency of the Project (provided, however, that the
amount of such amortization for improvements not mandated by governmental
authority shall not exceed in any year the amount of costs reasonably determined
by Landlord to have been saved by the expenditure either through the reduction
or minimization of increases which would have otherwise occurred).

(e)
Real Property Taxes including all taxes, assessments (general and special) and
other impositions or charges which may be taxed, charged, levied, assessed or
imposed upon all or any portion of or in relation to the Project or any portion
thereof, any leasehold estate in the Premises or measured by rent from the
Premises including any increase caused by the transfer, sale or encumbrance of
the Project or any portion thereof. "Real Property Taxes" shall also include any
form of assessment, levy, penalty, charge or tax (other than estate,
inheritance, net income, succession, transfer or franchise taxes) imposed by any
authority having a direct or indirect power to tax or charge, including, without
limitation, any city, county, state federal or any improvement or other
district, whether such tax is (I) determined by the value of the Project or the
rent or other sums payable under this Lease; (2) upon or with respect to any
legal or equitable interest of Landlord in the Project or any part thereof; (3)
upon this transaction or any document to which Tenant is a party creating a
transfer in any interest in the Project; (4) in lieu of or as a direct
substitute in whole or in part of or in addition to any real property taxes on
the Project; (5) based on any parking spaces or parking facilities provided in
the Project; or (6) in consideration for services, such as police protection,
fire protection, street, sidewalk and roadway maintenance, refuse removal or
other services that may be provided by any governmental or quasi-governmental
agency from time to time which were formerly provided without charge or with
less charge to property owners or occupants.


- 5 -

--------------------------------------------------------------------------------




2)
Annual Estimate of Expenses. At the commencement of the Lease Landlord shall
estimate the Expenses for the coming year.

3)
Monthly Payment of Expenses. Subject to the provisions of Exhibit "K," R-3,
Tenant shall pay to Landlord, as additional rent, such estimated expenses in
monthly installments of one twelfth (1/12) beginning on Lease Commencement, and
one-twelfth (1/12) on the first day of each succeeding calendar month. As soon
as practical following each calendar year, Landlord shall prepare an accounting
of actual Expenses incurred during the prior calendar year. If the additional
rent paid by Tenant under this Section 4.c.3 during the preceding calendar year
was less than the actual amount of the Expenses, Landlord shall so notify Tenant
and Tenant shall pay such amount to Landlord within 30 days of receipt of such
notice. Such amount shall be deemed to have accrued during the prior calendar
year and shall be due and payable from Tenant even though the term of this Lease
has expired or this Lease has been terminated prior to Tenant's receipt of this
notice, subject to the provisions of Exhibit "K," R-4. Tenant shall have ninety
(90) days from receipt of such notice to contest the amount due; failure to so
notify Landlord shall represent final determination of the amount of the
Expenses. If Tenant's payments were greater than the actual amount, then such
overpayment shall be credited by Landlord to and abate an equal amount of rent
due under this Section 4c3; provided that if the Lease has expired or terminated
and no rent or other expense is due and payable by Tenant to Landlord under this
Lease, any such overpayment shall be refunded to Tenant at the same time that
Landlord issues its statement of accounting to Tenant.

4)
Rent Without Offset and Late Charge. All rent shall be paid by Tenant to
Landlord monthly in advance on the first day of every calendar month, at the
address shown in Section I, or such other place as Landlord may designate in
writing from time to time. All rent shall be paid without prior demand or notice
and without any deduction or offset whatsoever except as otherwise provided for
herein. Except as may otherwise be set forth herein, all rent shall be paid in
lawful currency of the United States of America. Proration of rent due for any
partial month shall be calculated by dividing the number of days in the month
for which rent is due by the actual number of days in that month and multiplying
by the applicable monthly rate. Tenant acknowledges that late payment by Tenant
to Landlord of any rent or other sums due under this Lease will cause Landlord
to incur costs not contemplated by this Lease, the exact amount of such cost
being extremely difficult and impractical to ascertain, Such costs include,
without limitation, processing and accounting charges and late charges that may
be imposed on Landlord by the terms of any encumbrance or note secured by the
Premises. Therefore, if any rent or other sum due from Tenant is not received
when due, Tenant shall pay to landlord an additional sum equal to ten (10%)
percent of such overdue


- 6 -

--------------------------------------------------------------------------------




payment, subject to the provisions of Exhibit "K," R-5. Landlord and Tenant
hereby agree that such late charge represents a fair and reasonable estimate of
the costs that Landlord will incur by reason of any such late payment and that
the late charge is in addition to any and all remedies available to Landlord and
that the assessment and/or collection of the late charges shall not be deemed a
waiver of any other default. Additionally, all such delinquent rent or other
sums, shall bear interest at the rate of twelve (12%) percent per annum, subject
to the provisions of Exhibit "K," R-5. If the interest rate specified in this
Lease is higher than the rate permitted by law, the interest rate is hereby
decreased to the maximum legal interest rate permitted by law. Any payments of
any kind returned for insufficient funds will be subject to an additional $25.00
charge. Should a second payment be returned, Tenant agrees to make all future
payments by cashier's check, money order, or certified check.
5.
FIRST MONTH'S RENT. Upon the execution of this Lease, Tenant shall pay to
Landlord the prepaid rent set forth in Section 1 if applicable, and if Tenant is
not in default of any provisions of this Lease, such prepaid rent shall be
applied toward the rent due for the first month of the term.

6.
CONTEST OF TAXES. Tenant, at its own cost and expense, may, if it shall in good
faith so desire, contest by appropriate proceedings, to obtain a reduction in
the assessed valuation of the Premises for tax purposes. In any such event, if
Landlord agrees, at the request of Tenant, to join with Tenant at Tenant's
expense in said proceedings and Landlord agrees to sign and deliver such papers
and instruments as may be necessary to prosecute such proceedings, Tenant shall
have the right to contest the amount of any such tax. Any tax savings realized
as a result thereof shall be allocated to reduce Expenses. Notwithstanding the
foregoing, Landlord reserves the exclusive right to contest taxes in the final
two (2) years of the term of this Lease.

7.
USE OF PREMISES AND PROJECT FACILITIES. Tenant shall use the Premises solely for
the purposes set forth in Section I and for no other purpose without obtaining
the prior written consent of Landlord, which shall not be unreasonably withheld,
delayed or conditioned, so long as the proposed use is (i) lawful and in
conformance with zoning requirements, (ii) does not increase the potential for
fire hazard, use of hazardous materials, insurance premiums, or other operating
costs, and (iii) complies with the rules and regulations. Tenant acknowledges
that neither Landlord nor any agent of Landlord has made any representation or
warranty with respect to the Premises or with respect to the suitability of the
Premises or the Project for the conduct of Tenant's business, nor has Landlord
agreed to undertake any modification, alteration or improvement to the Premises
or the Project, except as provided in writing in this Lease. Tenant shall
promptly comply with all laws, ordinances, orders and regulations affecting the
Premises and the Project, including, without limitation, Exhibit "I," and any
other rules and regulations that may be attached to this Lease and to any
reasonable modifications to these rules and regulations as Landlord may adopt
from time to time. Tenant shall not knowingly do or permit anything to be done
in or about the Premises or bring or keep anything in the Premises that will in
any way increase the premiums paid by Landlord on


- 7 -

--------------------------------------------------------------------------------




its insurance related to the Project. Tenant will not perform any act or carry
on any practices that could result in damage to the Project. If sound insulation
is required to muffle noise produced by Tenant on the Premises, Tenant at its
own cost shall provide all necessary insulation. Subject to the provisions of
Exhibit "K," R-8, Tenant shall not do anything on the Premises which will
overload any existing parking or service to the Premises. Pets and/or animals of
any type, other than seeing eye dogs, shall not be kept on the Premises.
8.
EMISSIONS; STORAGE, USE AND DISPOSAL OF WASTE.

8.1
DEFINITIONS.

A.
"Hazardous Material" means any substance, whether solid, liquid or gaseous in
nature:

(i)
the presence of which requires investigation or remediation under any federal,
state or local statute, regulation, ordinance, order, action, policy or common
law, or

(ii)
which is or becomes defined as a "hazardous waste", "hazardous substance",
pollutant or contaminant under any federal, state or local statute, regulation,
rule or ordinance or amendments thereto including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
section 9601 et seq.) and/or the Resource Conservation and Recovery Act (42
U.S.C. section 5101 et seq.), the Hazardous Materials Transportation Act (49
U.S.C. section 1801 et seq.), the Federal Water Pollution Control Act (33 U.S.C.
section 1251 et seq.), the Clean Air Act (42 U.S.c. section 7401 et seq.), the
Toxic Substances Control Act, as amended (15 U.S.C. section 2601 et seq.), and
the Occupational Safety and Health Act (29 U.S.C. section 651 et seq.), as these
laws have been amended or supplemented; or

(iii)
which is toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic, or otherwise hazardous or is or becomes regulated by
any governmental authority, agency, department, commission, board, agency or
instrumentality of the United States, the State of Arizona or any political
subdivision thereof; or

(iv)
the presence of which on the Project causes or threatens to cause a nuisance
upon the Project or to adjacent properties or poses or threatens to pose a
hazard to the health or safety of persons on or about the Project; or

(v)
the presence of which on adjacent properties could constitute a trespass by
Tenant; or


- 8 -

--------------------------------------------------------------------------------




(vi)
without limitation which contains gasoline, diesel fuel or other petroleum
hydrocarbons; or

(vii)
without limitation which contains polychlorinated biphenyls (PCBs), asbestos or
urea formaldehyde foam insulation; or

(viii)
without limitation which contains radon gas.

B.
"Environmental Requirements" means all applicable present and future:

(i)
statutes, regulations, rules, ordinances, codes, licenses, permits, orders,
approvals, plans, authorizations, concessions, franchises, and similar items
(including, but not limited to those pertaining to reporting, licensing,
permitting, investigations and remediation), of all Governmental Agencies; and

(ii)
all applicable judicial, administrative, and regulatory decrees, judgments, and
orders relating to the protection of human health or the environment, including,
without limitation, all requirements pertaining to emissions, discharges,
releases, or threatened releases of Hazardous Materials or chemical substances
into the air, surface water, groundwater or land, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of Hazardous Materials or chemical substances.

C.
"Environmental Damages" means all claims, judgments, damages, losses, penalties,
fines, liabilities (including strict liability), encumbrances, liens, costs, and
expenses (including the expense of investigation and defense of any claim,
whether or not such claim is ultimately defeated, or the amount of any good
faith settlement or judgment arising from any such claim) of whatever kind or
nature, contingent or otherwise, matured or unmatured, foreseeable or
unforeseeable (including without limitation reasonable attorneys' fees and
disbursements and consultants' fees) any of which are incurred at any time as a
result of the existence of Hazardous Material upon, about, or beneath the
Project or migrating or threatening to migrate from the Project, or the
existence of a violation of Environmental Requirements pertaining to the Project
and the activities thereon. Environmental Damages include, without limitation:

(i)
damages for personal injury or injury to property or natural resources occurring
upon or off of the Project, including, without limitation, foreseeable business
losses including lost profits, consequential damages, the cost of demolition and
rebuilding of any improvements on real property, interest, penalties and damages
arising from claims brought by or on behalf of employees of Tenant or Landlord
(with respect to which each party waives any right to raise as a defense against
the other any immunity to which


- 9 -

--------------------------------------------------------------------------------




it may be entitled under any industrial or worker's compensation laws);
(ii)
reasonable fees, costs or expenses incurred for the services of attorneys,
consultants, contractors, experts, laboratories and all other costs incurred in
connection with the investigation or remediation of such Hazardous Materials or
violation of any feasibility studies or reports or the performance of any
cleanup, remediation, removal, response, abatement, containment, closure,
restoration or monitoring work required by any Government Agency or reasonably
necessary to make full economic use of the Project or any other property in a
manner consistent with its current use or otherwise expended in connection with
such conditions, and including without limitation any reasonable attorneys'
fees, costs and expenses incurred in enforcing the provisions of this Lease or
collecting any sums due hereunder;

(iii)
liability to any third person or Governmental Agency to indemnify such person or
Governmental Agency for costs expended in connection with the items referenced
in subparagraph (ii) above; and

(iv)
diminution in the fair market value of the Project and/or Tenant's leasehold
interest therein, including, without limitation, any reduction in fair market
rental value or life expectancy of the Project or the improvements located
thereon or the restriction on the use of or adverse impact on the marketing of
the Project or any portion thereof.

D.
"Governmental Agency" means all governmental agencies, departments, commissions,
boards, bureaus or instrumentalities of the United States, states, counties,
cities and political subdivisions thereof.

E.
The "Tenant Group" means Tenant, Tenant's successors, assignees, guarantors,
officers, directors, agents, employees, invitees, Permittees or other parties
under the supervision or control of Tenant or entering the Project during the
term of this Lease with the permission or knowledge of Tenant other than members
of the Landlord Group.

F.
The "Landlord Group" means Landlord, Landlord's successors, assigns, officers,
directors, employees, or other parties under the supervision or control of
Landlord or entering the Project during the term of this Lease with the
permission or knowledge of Landlord other than members of the Tenant Group.


- 10 -

--------------------------------------------------------------------------------




8.2
PROHIBITIONS

A.
Other than commercially reasonable quantities of general office supplies in
quantity and type to be considered as "de minimus" amounts of Hazardous
Materials, and provided Tenant's use of Hazardous Materials complies with all
Environmental Requirements, Tenant's use of Hazardous Materials has been
disclosed to Landlord on Exhibit "F" attached hereto and is acknowledged by
Landlord to be incidental to Tenant's operation of its business. Tenant shall
not cause, permit or suffer any Hazardous Material to be brought upon, treated,
kept, stored, disposed of, discharged, released, produced, manufactured,
generated, refined or used upon, about or beneath the Project by the Tenant
Group, without the prior written consent of Landlord. From time to time during
the term of this Lease, Tenant may request Landlord's approval of Tenant's use
of other Hazardous Materials, which approval may be withheld in Landlord's sole
discretion. Tenant shall, prior to the Commencement Date, provide to Landlord
all "community right to know" plans or disclosures and/or emergency response
plans which Tenant is required to supply to local governmental agencies pursuant
to any Environmental Requirements.

B.
Neither Tenant nor Landlord shall cause or permit the commission by the Tenant
Group or the Landlord Group, as the case may be, of a violation of any
Environmental Requirements upon, about or beneath the Property.

C.
Neither Tenant 'nor Landlord shall create, cause to be created, allow nor permit
the Tenant Group or Landlord Group to create any lien, security interest or
other charge or encumbrance of any kind with respect to the Project, including
without limitation, any lien imposed pursuant to section 107(f) of the Superfund
Amendments and Reauthorization Act of 1986 (42 U.S.C. section 9607(1» or any
similar state statute.

D.
Tenant shall not install, operate or maintain any above or below grade tank,
sump, pit, pond, lagoon or other storage or treatment vessel or devise on the
Property, without Landlord's prior written consent, which consent may be
withheld in Landlord's sole discretion.

8.3
INDEMNITY.

A.
In addition to indemnity provision in Section 15 of this Lease, Tenant and
Landlord and their successors, assigns and guarantors, agree to indemnify,
defend, reimburse and hold harmless:

(i)
the other party to this Lease, and

(ii)
the directors, officers, shareholders, employees, partners, agents, contractors,
subcontractors, experts, licensees, affiliates, lessees, mortgagees, trustees,
heirs, devisees, successors, assigns and invitees of such persons,


- 11 -

--------------------------------------------------------------------------------




from and against any and all Environmental Damages which exist as a result of
the activities and negligence of the Tenant Group or the Landlord Group, as the
case may be, during Tenant's occupancy of the Project which exist as a result of
the breach of any warranty or covenant or the inaccuracy of any representation
contained in this Lease, or by either party's remediation of the Property or
failure to meet its remediation obligations contained in this Lease.
B.
In the event either Tenant or Landlord suffer Environmental Damages arising
during or after the Lease Term (as such may be extended) from or in connection
with the presence of Hazardous Materials in or on the Premises or the Project
not subject to indemnification pursuant to Section 8.3.A, both parties agree to
cooperate with the other in any investigation or claim against third parties
causing such Hazardous Materials to be in or on the Premises or the Project, as
the case may be.

C.
The obligations contained in this Section 8 shall include, but not be limited
to, the burden and expense of defending all claims, suits and administrative
proceedings, even if such claims, suits or proceedings are groundless, false or
fraudulent, and conducting all negotiations of any description, and paying and
discharging, when and as the same become due, any and all judgments, penalties,
consequential damages or other sums due against such indemnified persons. Either
party, at its sole expense, may employ additional counsel of its choice to
associate with the other party's selected counsel.

D.
Either party shall have the right, but not the obligation, to join and
participate in, and control, if it so elects, any legal proceedings or actions
initiated in connection with the other party's activities. Landlord may also
negotiate, defend, approve and appeal any action take or issued by any
applicable governmental authority with regard to contamination of the Project by
a Hazardous Material.

E.
The obligations of either party under this paragraph shall not be affected by
any investigation by or on behalf of the other party, or by any information
which said party may have or obtain with respect thereto.

8.4
OBLIGATION TO REMEDIATE.

In addition to the obligation of each party to indemnify the other pursuant to
this Lease, each party shall, upon approval and demand of the other party, at
its sole cost and expense and using contractors approved by the demanding party,
promptly take all actions to remediate the Project which are required by any
Governmental Agency, which remediation is necessitated from the presence upon,
about or beneath the Project, at any time during or upon termination of this
Lease, of a Hazardous Material or a violation of Environmental Requirements,
existing as a result of the activities or negligence of either the Tenant Group
or Landlord

- 12 -

--------------------------------------------------------------------------------




Group, as the case may be. Such actions shall include, but not be limited to,
the investigation of the environmental condition of the Project, the preparation
of any feasibility studies, reports or remedial plans, and the performance of
any cleanup, remediation, containment, operation, maintenance, monitoring or
restoration work, whether on or off the Project, which shall be performed in a
manner approved by both parties. The remediating party shall take all actions
necessary to restore the Project to the condition existing prior to the
introduction of Hazardous Material upon, about or beneath the Project,
notwithstanding any lesser standard of remediation allowable under applicable
law or governmental policies.
8.5
RIGHT TO INSPECT.

Subject to the provisions of Exhibit "K," R-15, Landlord shall have the right in
its sole and absolute discretion, but not the duty, to enter and conduct an
inspection of the Premises, at any reasonable time to determine whether Tenant
is complying with the terms of this Section 8, including but not limited to the
compliance of the Premises and the activities thereon with Environmental
Requirements and the existence of Environmental Damages as a result of the
condition of the Premises or surrounding properties and activities thereon.
Landlord shall have the right, but not the duty, to retain any independent
professional consultant (the "Consultant") to enter the Premises to conduct such
an inspection or to review any report prepared by or for Tenant concerning such
compliance. The cost of the Consultant shall be paid by Landlord unless such
investigation discloses a violation of any Environmental Requirement by the
Tenant Group or the existence of a Hazardous Material on the Premises or the
Project caused by the activities or negligence of the Tenant Group (other than
Hazardous Materials used in compliance with all Environmental Requirements and
previously approved by Landlord), in which case Tenant shall pay the cost of the
Consultant. Subject to reasonable advance written notice and during normal
business hours, Tenant hereby grants to Landlord, and the agents, employees,
consultants and contractors of Landlord the right to enter the Premises and to
perform such tests on the Property as are reasonably necessary to conduct such
reviews and investigations. Landlord shall use its best efforts to minimize
interference with the business of Tenant.
8.6
NOTIFICATION.

If either party shall become aware of or receive notice or other communication
concerning any actual, alleged, suspected or threatened violation of
Environmental Requirements, or liability for Environmental Damages in connection
with the Project or past or present activities of any person thereon, including,
but not limited to, notice or other communication concerning any actual or
threatened investigation, inquiry, lawsuit, claim, citation, directive, summons,
proceeding, complaint, notice, order, writ, or injunction, relating to same,
then said party shall notify the other party in writing within ten (l0) business
days of the receipt of such notice or communication and shall provide

- 13 -

--------------------------------------------------------------------------------




said other with copies of any documents evidencing same. Receipt of such notice
shall not be deemed to create any obligation on the part of Landlord or Tenant
to defend or otherwise respond to any such notification. As used in this Lease,
the term "business days" means every day of the week, except Saturdays, Sundays
and official holidays in the state of Arizona.
If requested by Landlord, Tenant shall disclose to Landlord the names and
amounts of all Hazardous Materials other than general office supplies referred
to in Section 8.2, which were used, generated, treated, handled, stored or
disposed of on the Project or which Tenant intends to use, generate, treat,
handle, store or dispose of on the Project. The foregoing in no way shall limit
the necessity for Tenant obtaining Landlord's consent pursuant to Section 8.2 of
this Lease.
8.7
SURRENDER OF PREMISES.

In the ninety (90) days prior to the expiration or termination of the Lease
Term, and for up to ninety (90) days after Tenant fully surrenders possession of
the Premises, Landlord may have an environmental assessment of the Premises
performed in accordance with Section 8.5 of this Lease. Tenant shall perform, at
its sole cost and expense, any cleanup or remedial work reasonably recommended
by the Consultant which is necessary to remove, mitigate or remediate any
Hazardous Materials and/or contaminations (other than Hazardous Materials used
in compliance with all Environmental Requirements and previously approved by
Landlord) of the Project caused by the activities or negligence of the Tenant
Group; provided that if Tenant disagrees with Consultant's findings, Tenant
shall have the right to hire a second independent professional consultant
("Tenant's Consultant") to conduct an inspection at Tenant's sole expense. If
Tenant's Consultant's findings differ from Consultant's findings, Consultant and
Tenant's Consultant shall meet to agree upon the findings and what removal,
mitigation or remediation is necessary.
8.8
ASSIGNMENT AND SUBLETTING.

In the event the Lease provides that Tenant may assign the Lease or sublet the
Property subject to Landlord's consent and/or certain other conditions, and if
the proposed assignee's or sublessee's activities in or about the Property
involve the use, handling, storage or disposal of any Hazardous Materials other
than those used by Tenant and in quantities and processes similar to Tenant's
uses in compliance with the Lease, (i) it shall be reasonable for Landlord to
withhold its consent to such assignment or sublease in light of the risk of
contamination posed by such activities and/or (ii) Landlord may impose an
additional condition to such assignment or sublease which requires Tenant to
reasonably establish that such assignee's or sublessee's activities pose no
materially greater risk of contamination to the Property than do Tenant's
permitted activities in view of the (a) quantities used by such assignee or
sublessee, (b) the precautions against a release of Hazardous Materials such
assignee or sublessee agrees to implement, (c) such assignee's or sublessee's
financial condition as it relates to its ability to

- 14 -

--------------------------------------------------------------------------------




fund a major clean-up and (d) such assignee's or sublessee's policy and
historical record respecting its willingness to respond to the clean up of a
release of Hazardous Materials. Landlord shall also have its approval rights as
set forth in Section 19.
8.9
SURVIVAL OF HAZARDOUS MATERIALS OBLIGATION.

Either party's breach of any of its covenants or obligations under this Lease
shall constitute a material default under the Lease. The obligations of the
parties hereunder survive the expiration or earlier termination of the Lease
without any limitation, and shall constitute obligations that are independent
and severable from other covenants and obligations to pay rent or other sums due
under the Lease.
9.
SIGNAGE. All initial signage shall comply with (i) Tenant's Sign Rendering
attached as Exhibit "D" and (ii) all codes, ordinances, statutes, rules, and
regulations of all governmental authorities having jurisdiction over such
signage. Obtaining governmental approvals for Tenant's Sign Rendering shall be
the obligation of Tenant, at Tenant's expense. All costs of Tenant signage shall
be borne by Tenant. Tenant shall place no window covering (e.g., shades, blinds,
curtains, drapes, screens, paper, cardboard, or tinting materials), stickers,
signs, lettering, banners or advertising or display material on or near exterior
windows or doors if such materials are visible from the exterior of the
Premises, without (i) Landlord's prior written consent, not to be unreasonably
delayed, withheld or denied and (ii) any governmental approvals necessary in
connection therewith. Similarly, Tenant may not install any alarm boxes, foil
protection tape or other security equipment on the Premises without Landlord's
prior written consent, not to be unreasonably delayed, withheld or denied. Any
material violating this provision may be destroyed by Landlord without
compensation to Tenant. Tenant shall have the signage rights on the Buildings
and in the Project as set forth in Exhibit "K," R-9, subject to compliance with
all codes, ordinances, statutes, rules, and regulations of all governmental
authorities having jurisdiction over such signage. Landlord may not place any
other signage on a Building without Tenant's prior written consent, which
consent shall not be unreasonably withheld. The parties hereby agree and
acknowledge that Landlord may place customary signage on the Buildings during
the construction phase through the Commencement Date, subject to Tenant's
reasonable approval of such signage to the extent the same references Tenant's
name or that of Tenant's parent corporation.

10.
PERSONAL PROPERTY TAXES. Tenant shall pay before delinquency all taxes,
assessments, license fees and public charges levied, assessed or imposed upon
its business operations as well as upon all trade fixtures, leasehold
improvements, merchandise and other personal property in or about the Premises.

11.
PARKING. Subject to the provisions of Exhibit "K," R-8, Landlord shall provide
to Tenant a total of 4.5 unreserved parking spaces per 1,000 square feet of
Premises Area at no cost, and for the term of the Lease and any extension
thereof In addition, Tenant shall be authorized to use additional parking spaces
within the Project to the extent available.


- 15 -

--------------------------------------------------------------------------------




12.
UTILITIES. Landlord shall install improvements necessary to provide the Premises
with all heat, light, power, electricity, telephone, HVAC and other services set
forth in the Tenant Improvement Plans. Tenant shall pay for all heat, light,
power, electricity, telephone or other service metered, chargeable or provided
to the Premises. Landlord reserves the right to install separate meters for any
such utility and to charge Tenant for the cost of such installation. There shall
be no additional Landlord-imposed charge for any after hours HVAC usage by
Tenant in the Premises.

13.
MAINTENANCE. Landlord shall maintain, in good condition, the structural parts of
the Premises, which shall include only the foundations, bearing and exterior
walls (excluding glass), subflooring and roof (excluding skylights), the
unexposed electrical, plumbing and sewerage systems, including those portions of
the systems lying outside the Premises, gutters and down spouts on the Buildings
and any common areas within the Project and the heating, ventilating and air
conditioning systems servicing the Premises; provided, however, the cost of all
such maintenance shall be considered "Expenses" for purposes of Section 4.c and
that Landlord shall be responsible for replacement of exterior glass and
skylights, unless same was damaged due to Tenant's negligence. If Landlord fails
to maintain the Premises and remedy any condition of which Tenant provides
Landlord written notice in a timely fashion not to exceed the cure periods set
forth in Exhibit "K," R-14, and Tenant is deprived of use of the Premises as a
result thereof, the rent shall be abated or adjusted, as the case may be, in
proportion to that time during which, and to that portion of the Premises of
which, Tenant shall be deprived as a result thereof. Except as provided above,
Tenant shall maintain and repair the Premises in good condition, including,
without limitation, maintaining and repairing all walls, lights, entrances,
floors, ceilings, interior and exterior doors, exterior and interior windows and
fixtures and interior plumbing as well as any uninsured damage caused by Tenant,
its agents, employees or invitees. Tenant shall provide, at its sole cost and
expense, janitorial services for the Premises. Upon expiration or termination of
this Lease, Tenant shall surrender the Premises to Landlord in the same
condition as existed at the commencement of the term, except for reasonable wear
and tear or damage caused by fire or other casualty; provided that except as
otherwise provided in this Lease, Tenant shall leave the power panels,
electrical distributions systems, lighting fixtures, air conditioning, window
coverings, carpets, ceilings and plumbing on the Premises and in the same
operating condition as received by Tenant, except for reasonable wear and tear
or damage caused by fire or other casualty.

14.
ALTERATIONS. Tenant shall not make any alterations to the Project other than
alterations to the Premises, which alterations shall be subject to the
provisions of Exhibit "K," R-IO and this Section 14. Tenant shall not make any
alterations to the Premises without Landlord's prior written consent, which
approval shall not be unreasonably withheld, delayed or conditioned. By means of
example, reasonable grounds for Landlord to reject a request to alter the
Premises shall include, without limitation, where such alteration would, in
Landlord's reasonable opinion, (a) have an adverse impact on the outside
appearance of the Building(s) or the Project, (b) adversely impact the
structural integrity of the Building(s), (c) create a hazard or increase the
likelihood of claims against the owner of the Building(s) or the Project, (d)
diminish the value of the Building(s), (e) materially affect the HVAC,
electrical, plumbing,


- 16 -

--------------------------------------------------------------------------------




mechanical or life safety systems serving the affected Building or any other
portion of the Premises, or (f) adversely impact the Landlord's rights under
this Lease. If Landlord gives its consent to such alterations, Landlord may post
notices in accordance with the laws of the state in which the Premises are
located. Any alterations made shall remain on and be surrendered with the
Premises upon expiration or termination of this Lease, except that Landlord may,
at the time any alteration is proposed, elect by written notice to Tenant to
require such alteration to be removed when the Premises are surrendered. If
Landlord so elects, Landlord shall notify Tenant, in writing, of items that need
to be removed and at its own cost, Tenant shall restore the Premises to the
condition designated by Landlord in its election, before the last day of the
term or within 30 days after notice of its election is given, whichever is
later. If Tenant fails to complete that removal or fails to repair any damage
that the removal of any alteration causes or fails to restore the Premises to
the condition designated by Landlord, Landlord may do so and may charge the cost
of doing so to Tenant.
Should Landlord consent in writing to Tenant's alteration of the Premises,
Tenant shall contract with a contractor approved by Landlord in Landlord's
reasonable discretion for the construction of such alterations, shall secure all
appropriate governmental approvals and permits, and shall complete such
alterations with due diligence in compliance with plans and specifications
approved by Landlord in Landlord's reasonable discretion. Landlord's approval of
the plans, specifications and working drawings for any alterations shall create
no responsibility or liability on Landlord's part for their completeness, design
sufficiency, or degree of compliance with legal requirements. Tenant must do all
work with respect to any alteration in a good and workmanlike manner and
diligently prosecute it to completion to the end that the Premises shall at all
times be a complete unit except during the period of work. Within thirty (30)
days after Landlord's written request, Tenant shall deliver to Landlord a
diskette with a PDF version of the drawings for all alterations that Tenant made
subsequent to its previous submission of drawings to Landlord in accordance with
the terms of this Section.
Upon completion of each alteration, Tenant shall deliver to Landlord evidence of
payment of the costs incurred in the making of the alteration, contractors'
affidavits and full and final waivers of all liens for labor, services or
materials. If Tenant makes any alteration in excess of $50,000.00, Tenant shall
carry, or cause its contractors to carry, "Builder's All Risk" insurance in an
amount Landlord reasonably approves covering the construction of the alteration
and all materials, equipment and supplies that will become a part of the
alteration. The insurance Tenant maintains in accordance with this Section must
(i) name Landlord and its mortgagee as additional insureds, (ii) specifically
cover the liability of Tenant arising under Section 16 below, (iii) be issued by
an insurance company which is reasonably acceptable to Landlord and qualified to
do business in the state in which the Premises are located, (iv) be primary
insurance as to all claims thereunder and provide that any insurance carried by
Landlord is excess and noncontributing with any insurance requirement of Tenant,
and (v) provide that the insurer may not cancel the insurance or materially
change its coverage until it has given written notice of the intended
cancellation or coverage change to Landlord and to any mortgagee of Landlord,
with respect to which Landlord has furnished to Tenant a notice address, at
least thirty (30) days in advance of the effective date of that action. Tenant
shall also

- 17 -

--------------------------------------------------------------------------------




require that each contractor, subcontractor and supplier, before it begins work
on the Premises, to provide the coverages specified for Tenant's insurance in
Section 16 hereof unless Landlord agrees in writing to any lesser or different
coverage. Tenant shall deliver to Landlord not less than ten (10) days prior to
the commencement of any alteration certified copies of the policies of insurance
conforming to the foregoing.
Tenant shall install and maintain waterproofing materials around any
penetrations of the roof of a Building which are made during the installation,
maintenance, repair, replacement or removal of any alterations (including,
without limitation, any signs installed by Tenant), and shall provide
waterproofing certification with respect to all such penetrations from a roofing
contractor reasonably acceptable to Landlord so that Landlord is assured that
such penetrations do not void, limit or reduce any roof warranty in effect from
time to time. Tenant agrees that it will engage the roofing contractor that
issued any roof warranty to perform any work associated with the installation,
maintenance, repair, replacement or removal of the any roof-mounted alterations,
if required to do so in order to avoid compromising the warranty so long as the
cost of such roofing contractor is commercially reasonable; provided, however,
that if Tenant elects not to utilize the roofing contractor that issued the roof
warranty, the alternative roofing contractor must be approved by Landlord in
Landlord's reasonable discretion and Tenant and, to the extent the utilization
of the alternative roofing contractor compromises the existing warranty, Tenant
shall procure, at Tenant's expense and for the benefit of Landlord, a comparable
roof warranty, If any repair to any Building that Landlord is obligated to
perform necessitates the moving or relocation of any roof-mounted alterations or
any other equipment or material placed on the roof of such Building by Tenant or
any Tenant-Related Party, such moving or relocation shall be performed at
Tenant's expense unless such expenses are otherwise reimbursable pursuant to any
applicable warranty, In no event will Tenant or any Tenant-Related Party install
any alteration or place any other equipment or materials on the roof of a
Building if the weight thereof (together with the weight of any such items
previously installed or placed thereon) would exceed the weight-load capacity of
such roof "Tenant-Related Party" shall include the direct and indirect
constituent partners, directors, officers, agents, servants, employees,
licensees, contractors, and other invitees of (i) Tenant, (ii) any assignee of
the leasehold estate created by this Lease, or (iii) any sublessee of all or any
portion of the Premises.
15.
RELEASE AND INDEMNITY. Tenant shall indemnify, defend and hold Landlord harmless
from all damages arising out of: (i) the use or occupancy or manner of use or
occupancy of the Premises by Tenant or any Tenant-Related Parties; (ii) any
activity, work or thing done, permitted or suffered by Tenant or any
Tenant-Related Parties in or about the Premises or the Project; (iii) any acts,
omissions or negligence of Tenant or any Tenant-Related Parties; (iv) any
breach, violation or nonperformance by Tenant or any Tenant-Related Parties of
any term, covenant or provision of this Lease or any Applicable Law (as defined
in Exhibit "K," R-19); and (v) any injury or damage to the person or property or
Tenant, or any Tenant-Related Parties or any other person entering upon the
Premises under the express or implied invitation of Tenant (in each case, other
than damages proximately caused by Landlord). If Landlord is named or joined as
a defendant in any suit brought in connection with a claim with respect to which
Tenant


- 18 -

--------------------------------------------------------------------------------




has indemnified Landlord in accordance with the foregoing terms of this Section,
Tenant shall pay to Landlord its reasonable costs and expenses reasonably
incurred in that suit, including without limitation, court costs and fees for
the professional services of appraisers, accountants, attorneys and expert
witnesses. Landlord shall indemnify, defend and hold tenant harmless from all
damages arising out of any damage to any person, other than Tenant and
Tenant-Related Parties, or property, arising out of or proximately caused by
activities in or management and operation of those portions of the Project
outside of the Premises Area, by the Landlord Group, or the Landlord Group's use
thereof (other than damages proximately caused by Tenant or a Tenant-Related
Party), or Landlord's breach of any term of this Lease. If Tenant is named or
joined as a defendant in any suit brought in connection with a claim with
respect to which Landlord has indemnified Tenant in accordance with the
foregoing terms of this Section, Landlord shall pay to Tenant its reasonable
costs and expenses reasonably incurred in that suit, including without
limitation, court costs and fees for the professional services of appraisers,
accountants, attorneys and expert witnesses. The terms of this Section shall
survive the expiration or earlier termination of this Lease.
16.
INSURANCE.

16.1
TENANT'S INSURANCE.

During the term of this Lease, Tenant, at its sole cost and expense, shall also
obtain and continuously maintain in full force and effect the following
insurance coverage (subject to reasonable deductible amounts as provided in
Section 16.2 hereof):
A.
Occurrence form ISO Standard Commercial General Liability Insurance against any
loss, liability or damage on, about or relating to the Premises, or any portion
thereof, including, without limitation, bodily injury, property damage, personal
injury and contractual liability coverage with limits of not less than Five
Million and No/l00 Dollars ($5,000,000.00) combined single limit, per
occurrence, and not less than Five Million and No/l00 Dollars ($5,000,000.00) in
the aggregate, on an occurrence basis. Such insurance shall specifically insure
(by contractual liability wording or endorsement) Tenant's obligations under
this Lease including, without limitation, Tenant's obligation under Section 15
of this Lease. The limits of coverage required herein may be provided by a
combination of a primary and excess policies.

B.
Commercial automobile liability insurance covering all owned, not-owned and
hired vehicles with combined limits of not less than One Million and No/100
Dollars ($1,000,000.00) per accident.

C.
Employers' liability insurance with limits of not less than One Million and
No/100 Dollars ($1,000,000.00).

D.
Workmen's compensation insurance with respect to all areas of operations with
not less than statutory limits.


- 19 -

--------------------------------------------------------------------------------




E.
Umbrella insurance with limits of not less than Twenty Five Million and No/l00
Dollars ($25,000,000.00) per occurrence and not less than Twenty-Five Million
and No/100 Dollars ($25,000,000.00) in the aggregate in excess of the underlying
coverages listed in Section 16.1.A .D above.

F.
Business Income/Extra Expense Insurance at limits sufficient to cover One
Hundred percent (100%) of the period of indemnity not less than twelve (12)
months from time of loss. Such insurance shall name Landlord as loss payee
solely with respect to Rent payable to or for the benefit of Landlord as its
interest appears under this Lease.

G.
Such other insurance and in such amounts as may from time to time be
commercially reasonably required by Landlord, against other insurable hazards
which at the time are commonly insured against in the case of premises and/or
buildings or improvements similar in construction, design, general location, use
and occupancy to those on or appurtenant to the Premises. Certificates of
insurance with appropriate endorsements, shall be provided to Landlord.

The insurance set forth in this Section 16.1 shall be maintained by Tenant at
not less than the limits set forth herein until commercially reasonably required
to be changed from time to time by Landlord, in writing, whereupon Tenant
covenants to obtain and maintain thereafter such protection in the amount or
amounts so required by Landlord. Landlord will require different coverages or
increased limits only to the extent that such coverages and limits are
commercially reasonable and customary.
16.2
ADDITIONAL INSURANCE PROVISIONS.

All policies of insurance required by Section 16.1 shall be primary, shall
(other than for workmen's compensation insurance) name Landlord as an additional
named insured, shall be obtained and maintained from and with reputable and
financially sound insurance companies authorized to issue such insurance in the
state in which the Premises are located, shall at all times be subject to only
such deductible amounts as may be reasonably acceptable to Landlord and shall
provide that the proceeds thereof shall be payable to Landlord and Tenant, as
their interests may appear, and if Landlord so requests shall also be payable to
any contract purchaser of the Premises and/or any interest holder, as the
interest of such purchaser or holder appears, pursuant to a standard named
insured or mortgagee clause. A deductible amount of $100,000.00 or less is
acceptable to Landlord; however, higher deductibles may be utilized upon the
prior written approval of both Landlord and Tenant. All insurance coverages
required as herein set forth shall be obtained at the sole cost and expense of
Tenant and all deductibles, premium payments, self-insured retentions or claims
fees shall be assumed by Tenant. Tenant shall not, on Tenant's own initiative or
pursuant to request or requirement of any third party, take out separate
insurance concurrent in form or contributing in the event of loss with that
required in Section 16.1 hereof, unless Landlord is named therein as an
additional insured with loss payable. Tenant shall



- 20 -

--------------------------------------------------------------------------------




immediately notify Landlord whenever any such separate insurance is taken out
and shall deliver to Landlord original certificates evidencing the same.
Notwithstanding the foregoing, at such times as Tenant and Guarantor, on a
combined basis, have a tangible net worth reasonably determined by Landlord to
exceed $100,000,000.00, Tenant shall have the right to carry the coverages
required hereunder via a program of self-insurance or in the form of a blanket
policy for the risks and in the minimum amounts specified herein.
Each policy required under Section 16.1 shall have attached thereto (a) an
endorsement that such policy shall not be canceled or materially changed without
at least thirty (30) days' prior written notice to Landlord, and (b) an
endorsement to the effect that the insurance as to the interest of Landlord
shall not be invalidated by any act or neglect of Landlord or Tenant. All
policies of insurance shall be written by companies with a rating of not less
than "A" and financial size of not less than Class VIII in the current "Bests
Insurance Reports" (or if such ratings are not available reasonably satisfactory
to Landlord) and licensed in the state in which the Premises are located. Such
certificates of insurance shall be in a form reasonably acceptable to Landlord,
shall be delivered to Landlord upon commencement of the term and prior to
expiration of such policy, new certificates of insurance, shall be delivered to
Landlord not less than ten (10) days prior to the expiration of the then current
policy term.
All insurance required to be provided by Tenant under this Lease shall release
Landlord from any claims for damage to any person or the Premises and the
Project, and to Tenant's fixtures, personal property, improvements and
alterations in or on the Premises or the Project, caused by or resulting from
risks insured against under any insurance policy carried by Tenant in force at
the time of such damage, except for those damages for which Tenant is not
required to indemnify Landlord pursuant to Section 15 above.
16.3
LOSS OF USE, BUSINESS INTERRUPTION AND PERSONAL PROPERTY INSURANCE.

Tenant shall maintain insurance coverage (including loss of use and business
interruption coverage) upon Tenant's business and upon all personal property of
Tenant or the personal property of others kept, stored or maintained on the
Premises against loss or damage by fire, windstorm or other casualties or
causes, including, without limitation interruption of services or utilities to
the Premises, for such amount as Tenant may desire, and Tenant agrees that such
policies shall contain a waiver of subrogation clause as to Landlord.
16.4
UNEARNED PREMIUMS.

Upon expiration of the term of this Lease, the unearned premiums upon any
insurance policies or certificates thereof lodged with Landlord by Tenant shall,
subject to the provisions of Section 21 hereof, be payable to Tenant, provided
that Tenant shall not then be in default in keeping, observing or performing the
terms and conditions of this Lease.

- 21 -

--------------------------------------------------------------------------------




16.5
LANDLORD'S INSURANCE.

At all times during the Lease Term Landlord will carry and maintain:
A.
Policies of insurance covering the real property and improvements constructed,
installed or located on the Premises against (a) loss or damage by fire; (b)
loss or damage from such other risks or hazards now or hereafter embraced by an
"Extended Coverage Endorsement," including, but not limited to, windstorm, hail,
explosion, vandalism, riot and civil commotion, damage from vehicles, smoke
damage, water damage and debris removal; (c) loss for flood if the Premises are
in a designated flood or flood insurance area; (d) loss for damage by earthquake
if the Premises are located in an earthquake-prone area; (e) loss from so-called
explosion, collapse and underground hazards; (f) abatement or loss of rental by
reason of the covered losses as described herein for a period of not less than
sixteen (16) months; and (g) loss or damage from such other risks or hazards of
a similar or dissimilar nature which are now or may hereafter be customarily
insured against with respect to improvements similar in construction, design,
general location, use and occupancy to the improvements. At all times, such
insurance coverage shall be in an amount equal to 100% of the then "full
replacement cost" of the Improvements. "Full Replacement Cost" shall be
interpreted to mean the cost of replacing the improvements without deduction for
depreciation or wear and tear, and it shall include a reasonable sum for
architectural, engineering, legal, administrative and supervisory fees connected
with the restoration or replacement of the improvements in the event of damage
thereto or destruction thereof. If a sprinkler system shall be located in the
improvements, sprinkler leakage insurance shall be procured and continuously
maintained by Landlord. If either Building contains a boiler or other pressure
vessel or pressure pipes boiler and pressure vessel (including, but not limited
to, pressure pipes, steam pipes and condensation return pipes), boiler and
pressure vessel insurance coverage shall be procured and maintained by Landlord.

B.
Comprehensive Boiler and Machinery Insurance on any of the equipment or any
other equipment on or in the Premises, in an amount not less than Five Million
and No/l00 Dollars ($5,000,000.00) per accident for damage to property. Such
Boiler and Machinery policy or the All-Risk policy required in Section l6.6.a
shall include at least Three Million and No/100 Dollars ($3,000,000.00) per
incidence for Off-Premises Service Interruption, Expediting Expenses, Ammonia
Contamination, and Hazardous Materials Clean-Up Expense.

C.
Building Ordinance and Demolition coverage with a limit of not less that
$100,000.


- 22 -

--------------------------------------------------------------------------------




D.
Commercial General Liability Insurance utilizing ISO form CG0001 (or the
equivalent) in an amount not less than $1,000,000 per occurrence, $1,000,000
Personal Injury and Advertising Injury, $1,000,000 Products and Completed
Operations Aggregate and $2,000,000 General Aggregate. There shall be no
exclusions deleting or limited the above coverages from the CG0001 Form.
Coverage shall include, but shall not be limited to coverage for bodily injury,
loss of life or property damage occurring in or about the Buildings and on any
portion of the streets and sidewalks adjacent thereto or anywhere in or about
the Premises. Tenant, its related or affiliated entities, parents, subsidiaries,
partnerships, joint ventures, limited liability companies, trusts, and assigns,
of every tier, and their respective directors, officers, partners, agents,
employees, volunteers, members, trustees and shareholders shall be named as
additional insureds.

The parties hereby expressly agree that all insurance required to be maintained
by Landlord pursuant to the terms of this Lease shall be included as Expenses
covered by Section 4.c.
16.6
WAIVER OF SUBROGATION.

Landlord and Tenant each hereby waive any and all rights of recovery against the
other or against the officers, directors, partners, and shareholders of the
other, on account of loss or damage occasioned to such waiving party or its
property or any property of others under its control to the extent that such
loss or damage is insured under the insurance required to be maintained pursuant
to this Lease. Both Landlord and Tenant shall cause to be inserted in the policy
or policies of insurance required by Sections 14 and 16 a so called "Waiver of
Subrogation Clause" as to the other unless such policy or policies contain such
a clause or its equivalent.
17.
DESTRUCTION.

17.1
DESTRUCTION AND RESTORATION.

A.
Tenant covenants and agrees that in case of damage to or destruction of a
Building after the Commencement Date, by fire or otherwise (a "Casualty"),
Tenant will promptly give Landlord written notice ("Tenant Casualty Notice") of
such damage or destruction upon the occurrence thereof and specify in such
notice, in reasonable detail, the extent thereof. Within thirty (30) days of
Landlord's receipt of the Tenant Casualty Notice, Landlord agrees to notify
Tenant in writing (the "Landlord Casualty Notice") as to whether the Casualty is
a Minor Destruction or a Major Destruction, as such terms are defined below.

B.
Minor Destruction. In the event the Casualty is of a nature that the Building
can be repaired within one hundred and eighty (180) days, Landlord shall provide
Tenant with notice of Landlord's intent to repair said damages as a Minor
Destruction provided that such repair can be


- 23 -

--------------------------------------------------------------------------------




made within one hundred eighty (180) days under the applicable laws and
regulations of the state, federal, county and municipal authorities then in
force (such event being referred to as a "Minor Destruction"). Any such casualty
shall be considered a Minor Destruction without regard to the percentage of the
Premises damaged. In the event of a Minor Destruction, this Lease shall remain
in full force and effect except that Tenant shall be entitled to a reduction in
Base Monthly Rent payable hereunder in proportion to the portion of the Premises
which is rendered unusable by Tenant in the conduct of its business during the
period of time the portion of the Premises is unusable. Landlord agrees to
commence repairs with respect to a Minor Destruction within sixty (60) days of
Landlord's receipt of the Tenant Casualty Notice and to use commercially
reasonable efforts to complete such repairs within one hundred and eighty (180)
days of its receipt of the Tenant Casualty Notice. In the event Landlord has not
used commercially reasonable diligence in completing said repairs within,
subject to Tenant Delay and Construction Force Majeure (as such terms are
defined in Exhibit "G"), one hundred and eighty (180) days of receipt of the
Tenant Casualty Notice or such longer period of time as is reasonable under the
circumstances though in no event more than two hundred and forty (240) days,
then Tenant may elect to complete said repairs and offset the reasonable out of
pocket costs incurred by Tenant in effecting said repairs against amounts due
and payable pursuant to this Lease.
C.
Major Destruction. If the Landlord Casualty Notice reflects that Landlord has
deemed a Casualty not of a nature that it can be restored within one hundred
eighty (180) days (a "Major Destruction"), Landlord shall have not longer than
two hundred and forty (240) days from the date Landlord received the Tenant
Casualty Notice within which to make a written election as to whether to restore
the Premises. In the event of a Major Destruction, this Lease shall remain in
full force and effect except that Tenant shall be entitled to a reduction in
Base Monthly Rent payable hereunder in proportion to the portion of the Premises
which is rendered unusable by Tenant in the conduct of its business during the
period of time the portion of the Premises is unusable. Landlord, shall, except
as otherwise provided in Section 17.2 below, promptly restore, repair, replace
and rebuild the same to at least as good an order and condition that the same
were in prior to the Casualty, with such changes or alterations (made in
conformity with Section 14 hereof) as may be reasonably acceptable to Tenant or
required by legal requirements. Such restoration, repairs, replacements,
rebuilding, changes and alterations, including the cost of temporary repairs for
the protection of the Premises, or any portion thereof, pending completion
thereof are sometimes hereinafter referred to as the "Restoration."
Notwithstanding anything herein to the contrary, neither Landlord nor Tenant may
terminate this Lease in the event of a Casualty, except as set forth in Section
17.2 below.


- 24 -

--------------------------------------------------------------------------------




17.2
TERMINATION OPTION IN CONNECTION WITH CASUALTY.

A.
By Tenant. So long as no Event of Default shall have occurred and is then
continuing and provided such damages or Casualty is not the consequence of the
gross negligence or willful misconduct of Tenant or a Tenant-Related Party,
Tenant may terminate the Lease with respect to the Building subject to the
Casualty upon delivery of (a "Casualty Termination Notice") of its intention to
terminate this Lease pursuant to this Section 17.2 on a date (the "Casualty
Termination Date") which is a date specified by Tenant which is not less than
sixty (60) days nor more than ninety (90) days after the giving of such Casualty
Termination Notice should any of the following occur:

(i)
In the event a Major Destruction has occurred and Landlord has not, within two
hundred and forty (240) days from Landlord's receipt of the Tenant Casualty
Notice, given notice of its election to restore the Building(s) subject to the
Casualty.

(ii)
In the event a Major Destruction has occurred and Landlord elected to restore
the Building(s) subject to the Casualty, but failed, subject to Tenant Delay and
Construction Force Majeure (as such terms are defined in Exhibit "G"), to
complete said Restoration within eighteen (18) months from the date of its
written notice to restore the Casualty.

(iii)
In the event of the occurrence, during the last year of the term of the Lease,
of any Casualty as a result of which (i) a Building has been rendered unsuitable
for continued use and occupancy by Tenant and (ii) the costs of Restoration are
reasonably determined to exceed twenty-five percent (25%) of the then current
fair market value of such Building as reasonably determined by Landlord (and
provided to Tenant) within thirty (30) days after the Casualty.

In the event Tenant properly and timely executes and delivers the Casualty
Termination Notice, Landlord shall not be obligated to rebuild, restore or
repair the Building, the Lease shall be modified to cease and come to an end on
the Casualty Termination Date for the Building subject to said Casualty but
continue in full force and effect with respect to the other Building. Upon such
a termination with respect to one Building, the term of the Lease for the
Building subject to the Casualty shall end as if the date of termination were
the date originally specified for expiration of the Lease while the Lease will
continue with respect to the Building not subject to the Casualty, with the Rent
revised to reflect the Premises Area at such time continuing to be subject to
the Lease.
B.
By Landlord. Landlord may terminate the Lease with respect to the Building
subject to the Casualty upon delivery of a Casualty Termination


- 25 -

--------------------------------------------------------------------------------




Notice of its intention to terminate this Lease pursuant to this Section 17.2 on
a Casualty Termination Date which is a date specified by Landlord which is not
less than sixty (60) days nor more than ninety (90) days after the giving of
such Casualty Termination Notice under the following circumstances:
(i)
In the event a Major Destruction has occurred and Landlord elects, within two
hundred and forty (240) days from Landlord's receipt of the Tenant Casualty
Notice, not to restore the Building because (x) the net insurance proceeds made
available to Landlord (by the insurance carrier and any party the beneficiary of
a deed of trust on the Project securing acquisition and/or construction
financing for the Project holding) for the Restoration, plus $2,000,000 to be
contributed for such Restoration costs by Landlord, are insufficient to complete
the Restoration or (y) the remaining term of the Lease is for less than five (5)
years unless Tenant at such time agrees in writing to exercise one of its
renewal options set forth in Section 1.1, to the extent one remains unused. With
respect to (y) above, in the event Tenant has no renewal options remaining at
the time of the Casualty Termination Notice, Tenant may nevertheless elect to
extend the Lease such that the remaining term of the Lease is extended to five
(5) years, with rent payable for any years of extension being subject to rent
escalation as is in place at the time of its election to extend the term.

(ii)
In the event of the occurrence, during the last year of the term of the Lease,
of any Casualty as a result of which (x) a Building has been rendered unsuitable
for continued use and occupancy by Tenant and (y) the costs of Restoration are
reasonably determined to exceed twenty-five percent (25%) of the then current
fair market value of such Building as reasonably determined by Landlord (and
provided to Tenant) within thirty (30) days after the Casualty, then, Landlord
shall have the right and option to elect to terminate this Lease, but only with
respect to said Building.

In the event Landlord properly and timely executes and delivers the Casualty
Termination Notice, Landlord shall not be obligated to rebuild, restore or
repair the Building, the Lease shall be modified to cease and come to an end on
the Casualty Termination Date for the Building subject to said Casualty but
continue in full force and effect with respect to the other Building. Upon such
a termination with respect to one Building, the term of the Lease for the
Building subject to the Casualty shall end as if the date of termination were
the date originally specified for expiration of the Lease while the Lease will
continue with respect to the Building not subject to the Casualty, with the Rent
revised to reflect the Premises Area at such time continuing to be subject to
the Lease.

- 26 -

--------------------------------------------------------------------------------




17.3
CONFLICT.

Landlord and Tenant acknowledge and agree that the provisions of this Section 17
are the result of arms' length negotiations between Landlord and Tenant and that
in the event of any conflict between the provisions of this Section 17 and any
statutory or common law rights of termination which may arise by reason of any
partial or total destruction of the Premises, including the provisions of A.R.S.
§ 33-343, the provisions of this Section 17 shall prevail.
18.
CONDEMNATION.

a.
Definitions. The following definitions shall apply. (1) "Condemnation" means (a)
the exercise of any governmental power of eminent domain, whether by legal
proceedings or otherwise by condemnor and (b) the voluntary sale or transfer by
Landlord to any condemnor either under threat of condemnation or while legal
proceedings for condemnation are proceeding; (2) "Date of Taking" means the date
the condemnor has right to possession of the property being condemned; (3)
"Award" means all compensation, sums or anything of value awarded, paid or
received on a total or partial condemnation; and (4) "Condemnor" means any
public or quasi-public authority, or private corporation or individual, having
power of condemnation.

b.
Obligations to be Governed by Lease. If during the term of the Lease there is
any taking of all or any part of the Premises or the Project, the rights and
obligations of the parties shall be determined pursuant to this Lease.

c.
Total or Partial Taking. If the Premises are totally taken by condemnation, this
Lease shall terminate on the date of taking. If any portion of the Premises is
taken by condemnation, this Lease shall remain in effect, except that Tenant can
elect to terminate this Lease if the remaining portion of the Premises is
rendered unsuitable for Tenant's continued use of Premises. If Tenant elects to
terminate this Lease, Tenant must exercise its right to terminate by giving
notice to Landlord within 30 days after the nature and extent of the taking have
been finally determined. If Tenant elects to terminate this Lease, Tenant shall
also notify Landlord of the date of termination, which date shall not be earlier
than 30 days nor later than 90 days after Tenant has notified Landlord of its
election to terminate; except that this Lease shall terminate on the date of
taking if the date of taking falls on a date before the date of termination as
designated by Tenant. If any portion of the Premises is taken by condemnation
and this Lease remains in full force and effect, on the date of taking the rent
shall be reduced by an amount in the same ratio as the total number of square
feet in the Premises taken bears to the total number of square feet in the
Premises immediately before the date of taking.

d.
See Exhibit "K," R-12.


- 27 -

--------------------------------------------------------------------------------




19.
ASSIGNMENT OR SUBLEASE.

19.1
GENERAL RULES.

Subject to the provisions of Exhibit "K," R-13, Tenant shall not (i) assign or
encumber its interest in this Lease or the Premises or (ii) sublease all or any
part of the Premises or allow any other person or entity (except Tenant's
authorized representatives, employees, invitees or guests) to occupy or use any
part of the Premises without first obtaining Landlord's consent, which consent
shall not be unreasonably withheld, delayed or conditioned. Any assignment,
encumbrance or sublease without Landlord's written consent shall be voidable and
at Landlord's election, shall constitute a default. If Tenant is a partnership,
a withdrawal or change, voluntary, involuntary or by operation of law of any
partner, or the dissolution of the partnership, shall be deemed a voluntary
assignment. If Tenant consists of more than one person, a purported assignment,
voluntary or involuntary or by operation of law from one person to the other
shall be deemed a voluntary assignment. If Tenant is a corporation, any
dissolution, merger, consolidation or other reorganization of Tenant, or sale or
other transfer of a controlling percentage of the capital stock of Tenant, or
the sale of at least 50% of the value of the assets of Tenant shall be deemed a
voluntary assignment. The phrase "controlling percentage" means ownership of and
right to vote stock possessing at least 50% of the total combined voting power
of all classes of Tenant's capital stock issued, outstanding and entitled to
vote for election of directors. This Section 19 shall not apply to a
corporation, the stock of which is traded through an exchange or over the
counter. Fifty (50%) percent of the net rent received by Tenant from its
subtenants in excess of the rent payable by Tenant to Landlord under this Lease,
after first deducting Tenant's reasonable costs associated with arranging for a
sublease or assignment, shall be paid to Landlord, or any sums to be paid by an
assignee to Tenant in consideration of the assignment of this Lease shall be
paid to Landlord. If Tenant requests Landlord to consent to a proposed
assignment or subletting, Tenant shall give Landlord not less than sixty (60)
days to consider the request prior to the date that is the earlier of the date
the proposed assignee or sublessee occupies the any portion of the Premises or
signs an agreement with Tenant to do the same. No interest of Tenant in this
Lease shall be assignable by involuntary assignment through operation of law
(including without limitation the transfer of this Lease by testacy or
intestacy). Each of the following acts shall be considered an involuntary
assignment: (a) if Tenant is or becomes bankrupt or insolvent, makes an
assignment for the benefit of creditors, or institutes proceedings under the
Bankruptcy Act in which Tenant is the bankrupt; or if Tenant is a partnership or
consists of more than one person or entity, if any partner of the partnership or
the person or entity is or becomes bankrupt or insolvent, or makes an assignment
for the benefit of creditors; or (b) if a Writ of attachment or execution is
levied on this Lease; or if in any proceeding or action to which Tenant is a
party, a receiver is appointed with authority to take possession of the
Premises. An involuntary assignment shall constitute a default by Tenant and
Landlord shall have the right to elect to terminate this Lease, in which case
this Lease shall not be treated as an asset of Tenant.

- 28 -

--------------------------------------------------------------------------------




19.2
WITHHOLDING CONSENT.

Landlord shall be deemed to have reasonably withheld its consent to any proposed
transfer unless all of the following conditions have been established to
Landlord's reasonable satisfaction:
a.
The proposed transferee has sufficient financial ability to discharge its
obligations under this Lease and the proposed agreement of transfer as
determined by Landlord's criteria for selecting Building tenants.

b.
The proposed transfer shall not, in Landlord's reasonable judgment, cause
physical harm to the Building or harm to the reputation of the Building that
would result in an impairment of Landlord's ability to lease space in the
Building or a diminution in the rental value of space in the Building.

c.
The proposed use of the Premises by the proposed transferee will be a use
permitted under this Lease and not prohibited by the Rules and Regulations, and
will not violate any restrictive covenants or exclusive use provisions
applicable to Landlord.

d.
The proposed transferee has substantial experience in the type of business it
plans to conduct at the Premises.

e.
The proposed transferee shall not be any person or entity who shall at that time
be a tenant, subtenant, or other occupant of any part of the Building, or who
dealt with Landlord or Landlord's agent (directly or through a broker) as to
space in the Building during the six (6) months immediately preceding Tenant's
request for Landlord's consent.

f.
The proposed use of the Premises by the proposed transferee will not require
Landlord to incur costs in connection with material alterations or additions to
the Premises or the Building to comply with applicable law or governmental
requirements and will not negatively affect insurance requirements or involve
the introduction of materials to the Premises that are not in compliance with
the Environmental Laws.

g.
Any mortgagee of the Building will consent to the proposed transfer if such
consent is required under the relevant mortgage documents.

h.
Except as approved by Landlord, the proposed use of the Premises will not
materially increase the operating costs for the Building or the burden on the
Building services, or generate additional foot traffic, elevator usage, parking
areas usage, or security concerns in the Building, or create an increased
possibility that the comfort or safety, or both, of Landlord and the other
occupants of the Building will be compromised or reduced.

i.
The proposed transfer shall not be, and shall not be affiliated with, anyone
with whom Landlord or any of its affiliates has had adverse dealings.


- 29 -

--------------------------------------------------------------------------------




j.
The proposed transfer will not cause a violation of another lease for space in
the Building or give an occupant of the Building a right to cancel its lease.

k.
There shall be no default by Tenant, beyond any applicable grace period, under
any of the terms, covenants, and conditions of this Lease at the time that
Landlord's consent to a transfer is requested and on the date of the
commencement of the term of the proposed transfer.

l.
If the transfer is an assignment, the proposed assignee will assume in writing
all of the obligations of Tenant under this Lease.

Tenant acknowledges that the foregoing is not intended to be an exclusive list
of the reasons for which Landlord may reasonably withhold its consent to a
proposed transfer.
20.
DEFAULT. The occurrence of any of the following shall constitute a default by
Tenant:

A.
Tenant's failure to pay in full any Rent or any other charge required by virtue
of the terms of this Lease when due hereunder and such failure continues for a
period of ten (10) business days following written notice from Landlord,
regardless of the reason for such failure.

B.
Tenant's failure to observe or perform any provision, covenant or condition of
this Lease (except for those provisions, covenants or conditions referred in
Sections 20.a, 20.c, 20.d, 20.e and 20.f), after receipt of notice and
opportunity to cure, as set forth in Exhibit "K," R-14.

C.
Tenant's failure to timely maintain or cause to be maintained, any insurance
required to be maintained under Section 16 hereof and such failure continues for
five (5) days, or the failure of Tenant to furnish Landlord with certificates of
any required under Section 16 and such failure continues for five (5) days.

D.
The material breach or failure of any representation or warranty made by Tenant
hereunder after receipt of notice and opportunity to cure, as set forth in
Exhibit "K," R-14, though in no event shall such cure period for a breach
pursuant to this Section 20.D exceed thirty (30) days.

E.
A transfer of all or any portion of the Premises by Tenant except as permitted
by the terms of Section 19 hereof after receipt of notice and opportunity to
cure, as set forth in Exhibit "K," R-14, though in no event shall such cure
period for a breach pursuant to this Section 20.E exceed thirty (30) days.

F.
Tenant's general assignment for the benefit of creditors, or the filing by or
against Tenant of any proceeding under an insolvency or bankruptcy law, unless
in the case of a proceeding filed against Tenant the case is dismissed within
sixty (60) days, or the appointment of a trustee or receiver to take possession
of all or substantially all of the assets of


- 30 -

--------------------------------------------------------------------------------




Tenant, unless possession is restored to Tenant within sixty (60) days, or any
execution or other judicially authorized seizure of all or substantially all of
Tenant's assets located upon the Premises or of Tenant's interest in this Lease,
unless the seizure is discharged within sixty (60) days.
G.
An event of default occurs under the terms of the Guaranty (the "Guaranty") of
even date herewith executed by Guarantor relating to this Lease or the Guaranty
shall cease to be in full force and effect.

21.
LANDLORD'S REMEDIES. Upon the occurrence of any Lease default by Tenant,
Landlord has, in addition to any other remedies available to Landlord at law or
in equity, the option to pursue without any further notice or demand whatsoever
any one or more of the following remedies, each of which will be cumulative and
non-exclusive:

A.
Notice of Election. Landlord shall have the right at its election, then or at
any time while such Lease default shall continue, to give written notice of
Landlord's election to terminate this Lease on the date specified in such
notice. Upon the giving of such notice, the term of the Lease and the estate
hereby granted shall automatically expire and terminate at midnight on the date
set out in such notice as fully and completely and with the same effect as if
such date were the date herein fixed for the expiration of the term of the Lease
Term, and all rights of Tenant hereunder shall expire and terminate, but Tenant
shall remain liable as hereinafter provided.

B.
Re-enter and Repossess. If a Lease default shall have happened and be
continuing, Landlord shall have the immediate right (but shall not be
obligated), whether or not the term of the Lease shall have been terminated, to
terminate Tenant's right to possession of the Premises and to re-enter and
repossess the Premises by summary proceedings, ejectment or in any manner
Landlord determines to be necessary or desirable and the right to remove all
persons and property therefrom other than those persons and their property then
subject to a non-disturbance and attornment agreement with Landlord. To the
extent permitted by law, Landlord shall incur no liability by reason of any such
re-entry, repossession or removal. No such re-entry or repossession of the
Premises shall be construed as an election by Landlord to terminate the term of
the Lease unless a notice of such election is given to Tenant pursuant to
Section 21.a, or unless such termination is decreed by a court of competent
jurisdiction.

C.
Rights After Re-entry and Repossession. At any time or from time to time after
the re-entry and repossession of the Premises pursuant to Section 21.b, whether
or not the term of the Lease shall have been terminated pursuant to Section
21.a, Landlord may (but shall to obligated to) relet the Premises (or any
portion thereof) for the account of Tenant or Landlord in the name of Tenant or
Landlord or otherwise, without notice to Tenant, for such term or terms and on
such conditions and for such uses


- 31 -

--------------------------------------------------------------------------------




in each instance as Landlord, in its reasonable discretion, may determine.
Landlord may collect and receive any rents payable by reason of such reletting
and apply the amounts so collected to any sums due Landlord by Tenant, but any
amount so collected by Landlord in excess of sums due to Landlord by Tenant
shall belong to and may be retained by Landlord. Landlord shall not be liable
for any failure to relet the Premises or for any failure to collect any rent due
upon such reletting.
D.
Survival of Liability. No expiration or termination of the term of the Lease
pursuant to Section 21.a, by operation of law or otherwise, no reentry and
repossession of the Premises pursuant to Section 21.b or otherwise, and no
reletting of the Premises pursuant to Section 21.c or otherwise, shall relieve
Tenant of its liabilities and obligations hereunder, all of which shall survive
such expiration, termination, assignment, reentry, repossession or reletting.

E.
Lease Terminated. In the event Landlord elects to terminate this Lease pursuant
to Section 21.a above by reason of the occurrence of a default, Landlord shall
be entitled to recover from Tenant, and Tenant will pay to Landlord on demand,
as and for liquidated and agreed final damages and in lieu of all current
damages beyond the date of such demand (it being agreed that it would be
impracticable or extremely difficult to fix the actual damages), an amount equal
to (I) the worth of the unpaid rent that had been earned at the time of
termination of Tenant's right to possession; plus (2) the worth of the amount of
the unpaid rent that would have been earned after the date of termination of
Tenant's right to possession less the amount of such rental loss that Tenant
proves could have been reasonably avoided; plus (3) any other amount, including
but not limited to, expenses incurred to relet the premises, court, attorney and
collection costs, necessary to compensate Landlord for all detriment caused by
Tenant's default. "The Worth," as used for Item 21.e.(1) in this Section 21.e is
to be computed by allowing interest at the rate of 12% per annum. If the
interest rate specified in this Lease is higher than the rate permitted by law,
the interest rate is hereby decreased to the maximum legal interest rate
permitted by law. The Worth is used for Item 21.e.(2) in this Section is to be
computed by discounting the amount at the discount rate of the Federal Reserve
Bank of San Francisco at the time of termination of Tenant's right of
possession.

F.
Cumulative Remedies. No right or remedy hereunder shall be exclusive of any
other right or remedy, but shall be cumulative and in addition to any other
right or remedy hereunder or now or hereafter existing.

G.
No Waiver of Remedies. Failure to insist upon the strict performance of any
provision hereof or to exercise any option, right, power or remedy contained
herein shall not constitute a waiver or relinquishment thereof for the future.


- 32 -

--------------------------------------------------------------------------------




H.
Application of Funds. Landlord may apply any sums otherwise payable to Tenant
under the terms of this Lease to any Rent then due and payable hereunder; if no
Rent is then due and payable, then so long as the Lease default continues
Landlord may withhold such sums to be applied to Rent accruing thereafter.

I.
Landlord's Right to Cure Default. If Tenant fails to perform any of its
obligations arising under the terms of this Lease within a reasonable time after
Landlord delivers notice to Tenant that Tenant is delinquent in respect of that
performance, Landlord may, but is not obligated to, make any payment or perform
any act on Tenant's part in order to satisfy the obligation with respect to
which Tenant is delinquent without waiving its rights arising by reason of
Tenant's default and without releasing Tenant from its obligations.

J.
Payments by Tenant. Tenant shall pay to Landlord within five (5) days after
Landlord's delivery to Tenant of its statements the amount of the expenditures
Landlord made and the expenses Landlord incurred in connection with Landlord's
rectification of Tenant's defaults in accordance with the provisions of Section
21.i. Tenant's obligations under this Section 21.j will survive the Lease
Termination Date.

K.
Efforts to Relet. For the purposes of this Section 21, Tenant's right to
possession will not be terminated by Landlord's efforts to relet the Premises,
by its acts of maintenance or preservation with respect to the Premises, or by
the appointment of a receiver to protect Landlord's interests. The foregoing
enumeration is not exhaustive, but merely illustrative of acts that Landlord may
perform without terminating Tenant's right to possession. Landlord will have no
obligation to relet the Premises other than as may be imposed by applicable
legal requirements but if Landlord chooses or is required to attempt to relet
the Premises, Landlord may do so on such terms and conditions as Landlord in its
sole, good faith judgment deems acceptable. In any proceedings to enforce this
Lease, Landlord will be presumed to have used commercially reasonable efforts to
relet the Premises if Landlord is required to do so, and Tenant will bear the
burden of proof to establish otherwise. For the purpose of any such reletting
Landlord is authorized to decorate or to make any repairs, changes, alterations
or additions in or to the Premises as may be necessary or desirable. Landlord
reserves the right, however (x) to refuse to lease all or portions of the
Premises to any potential tenant that does not meet Landlord's standards and
criteria for leasing other comparable space, and (y) to reconfigure the Premises
and lease only portions thereof or lease all or part of the Premises in
combination with other space. In no event shall Tenant's Net Obligations be less
than zero.

22.
ENTRY ON PREMISES. Subject to the provisions of Exhibit "K." R-15, Landlord and
its authorized representatives shall have the right to enter the Premises upon
prior written


- 33 -

--------------------------------------------------------------------------------




consent during normal business hours except in the case of an emergency for any
of the following purposes: (a) to determine whether the Premises are in good
condition and whether Tenant is complying with its obligations under this Lease;
(b) to do any necessary maintenance and to make any restoration to the Premises
or the Project that Landlord has the right or obligation to perform; (c) to post
"for sale" signs at any time during the term, to post "for rent" or "for lease"
signs during the last 180 days of the term, or during any period while Tenant is
in default; (d) to show the Premises to prospective brokers, agents, buyers,
tenants or persons interested in leasing or purchasing the Premises, as
appropriate; or (e) to repair, maintain or improve the Project and to erect
scaffolding and protective barricades around and about the Premises but not so
as to prevent entry to the Premises and to do any other act or thing necessary
for the safety or preservation of the Premises or the Project. Landlord shall
not be liable in any manner for any inconvenience, disturbance, loss of
business, nuisance or other damage arising out of Landlord's entry onto the
Premises as provided in this Section 22, except as set forth in Exhibit "K,"
R-15. Tenant shall not be entitled to an abatement or reduction of rent if
Landlord exercises any rights reserved in this Section 22, except as set forth
in Exhibit "K," R-15. Landlord shall conduct his activities on the Premises as
provided herein in a manner that will cause the least inconvenience, annoyance
or disturbance to Tenant. For each of these purposes, Landlord shall at all
times have and retain a key with which to unlock all the doors in, upon and
about the Premises, excluding Tenant's vaults and safes. Tenant shall not alter
any lock or install a new or additional lock or bolt on any door of the Premises
without prior written consent of Landlord. If Landlord gives its consent, Tenant
shall furnish Landlord with a key for any such lock.
23.
SUBORDINATION. Subject to the provisions of Exhibit "K," R-16, and at the
election of Landlord or any mortgagee or any beneficiary of a Deed of Trust with
a lien on the Project or any ground lessor with respect to the Project, this
Lease shall be subject and subordinate at all times to (a) all ground leases or
underlying leases which may now exist or hereafter be executed affecting the
Project, and (b) the lien of any mortgage or deed of trust which may now exist
or hereafter be executed in any amount for which the Project, ground leases or
underlying leases, or Landlord's interest or estate in any of said items is
specified as security. Subject to the provisions of Exhibit "K," R-16, in the
event that any ground lease or underlying lease terminates for any reason or any
mortgage or Deed of Trust is foreclosed or a conveyance in lieu of foreclosure
is made for any reason, Tenant shall, notwithstanding any subordination, attorn
to and become Tenant of the successor in interest to Landlord, at the option of
such successor in interest. Subject to the provisions of Exhibit "K," R-16,
Tenant covenants and agrees to execute and deliver, upon demand by Landlord and
in the form requested by Landlord any additional documents evidencing the
priority or subordination of this Lease with respect to any such ground lease or
underlying leases or the lien of any such mortgage or Deed of Trust.

Tenant, within twenty (20) days from notice from Landlord, shall execute and
deliver to Landlord, in recordable form, certificates stating that this Lease is
not in default, is unmodified and in full force and effect or noting any
objections thereto, or in full force and effect as modified, and stating the
modifications. This certificate should also state the amount of current monthly
rent, the dates to which rent has been paid in advance, and the amount of any
security deposit and prepaid rent. Failure to deliver this certificate to

- 34 -

--------------------------------------------------------------------------------




Landlord within twenty (20) days shall be conclusive upon Tenant that this Lease
is in full force and effect and has not been modified except as may be
represented by Landlord.
24.
NOTICE. Any notice, demand, request, consent, approval or communication desired
by either party or required to be given, shall be in writing and served either
personally or sent by prepaid certified first class mail, addressed as set forth
in Section 1 and to any Lender with which Tenant has entered into a
Subordination, Non-Disturbance and Attornment Agreement. Either party may change
its address by notification to the other party. Notice shall be deemed to be
effective when notice is received or upon proof of refusal to accept service
thereof.

25.
WAIVER. No delay or omission in the exercise of any right or remedy by Landlord
or Tenant shall impair such right or remedy or be construed as a waiver. No act
or conduct of Landlord, including without limitation, acceptance of the keys to
the Premises, shall constitute an acceptance of the surrender of the Premises by
Tenant before the expiration of the term. Only written notice from Landlord to
Tenant shall constitute acceptance of the surrender of the Premises and
accomplish termination of the Lease. Either party's consent to or approval of
any act by such consent or approval shall not be deemed to waive or render
unnecessary such party's consent to or approval of any subsequent act requiring
same. Any waiver by either party of any default must be in writing and shall not
be a waiver of any other default concerning the same or any other provision of
the Lease.

26.
SURRENDER OF PREMISES; HOLDING OVER. Upon expiration of the term, Tenant shall
surrender to Landlord the Premises and all Tenant Improvements and alterations
in good condition, except for ordinary wear and tear, casualty damage and
alterations Tenant has the right or is obligated to remove under the provisions
of Section 14 herein. Tenant shall remove all personal property from the
Premises, and shall perform all restoration made necessary by the removal of any
alterations or Tenant's personal property before the expiration of the term,
including for example, restoring all wall surfaces to their condition prior to
the commencement of this Lease. Landlord can elect to retain or dispose of in
any manner Tenant's personal property not removed from the Premises by Tenant
prior to the expiration of the term. Tenant waives all claims against Landlord
for any damage to Tenant resulting from Landlord's retention or disposition of
Tenant's personal property. Tenant shall be liable to Landlord for Landlord's
reasonable costs for storage, removal or disposal of Tenant's personal property.
If Tenant, with Landlord's consent, remains in possession of the Premises after
expiration or termination of the term, or after the date in any notice given by
Landlord to Tenant terminating this Lease, such possession by Tenant shall be
deemed to be a month-to-month tenancy terminable on written 30 day notice at any
time by either party. All provisions of this Lease, except those pertaining to
term and rent, shall apply to the month-to-month tenancy. Tenant shall, for the
initial ninety (90) days, pay monthly rent in an amount equal to 125% of Rent
for the last full calendar month during the regular term plus 100% of said last
month's estimate of the Expenses pursuant to Section 4.c.3. If Tenant remains
without consent past the initial ninety (90) days following the end of the Term
of the Lease, Landlord shall receive rent in an amount equal to 150% of rent for


- 35 -

--------------------------------------------------------------------------------




the last full month plus 100% at said last month's expenses pursuant to Section
4.c.3 plus all damages and reasonable costs associated with the unauthorized
occupancy and forcible eviction process.
27.
LIMITATION OF LIABILITY. In consideration of the benefits accruing hereunder,
Tenant agrees that, in the event of any actual or alleged failure, breach or
default of this Lease by Landlord, if Landlord is a limited liability company or
corporation and provided that Landlord maintains equity in the Project and/or
other assets valued at a minimum of $500,000.00:

a.
The sole and exclusive remedy shall be against the limited liability company or
corporation, as the case may be, and its assets;

b.
No member, shareholder, officer, director, or manager of Landlord shall be sued
or named as a party in any suit or action;

c.
No service of process shall be made against any member, shareholder, officer,
director, or manager of Landlord;

d.
No member, shareholder, officer, director, or manager of Landlord shall be
required to answer or otherwise plead to any service or process;

e.
No judgment may be taken against any member, shareholder, officer, director, or
manager of Landlord;

f.
Any judgment taken against any member, shareholder, officer, director, or
manager of Landlord shall be vacated and set aside at any time without hearing;

g.
No writ of execution will ever be levied against the assets of any member,
shareholder, officer, director, or manager of Landlord;

h.
These covenants and agreements are enforceable both by Landlord and also by any
member, shareholder, officer, director, or manager of Landlord.

Tenant agrees that each of the foregoing provisions shall be applicable to any
covenant or agreement either expressly contained in this Lease or imposed by
statute or at common law.
28.
COMPLIANCE WITH LEGAL REQUIREMENTS.

a.
Compliance with Law. Tenant shall comply at its expense with Applicable Laws
that impose any duty or requirement relating to the use, occupation or
alteration by Tenant of the Premises. Tenant will promptly notify Landlord of
any notice of an alleged violation of a legal requirement applicable to the
Premises that Tenant receives. If a state, federal or local governmental body
charged with the establishment, regulation and enforcement of occupational,
health or safety standards for employers, employees, landlords or tenants now or
subsequently imposes on Landlord or Tenant any standard or regulation, Tenant


- 36 -

--------------------------------------------------------------------------------




shall comply promptly with that standard or regulation at its sole cost and
expense. The judgment of any court of competent jurisdiction or Tenant's
admission in any judicial action that Tenant has violated any of those
governmental measures with respect to which it has an obligation to comply under
the terms of Section 7 and this Section 28, regardless of whether Landlord is a
party to that action, will be conclusive of that fact as between Landlord and
Tenant.
b.
Landlord's Obligations. Except to the extent of Tenant's obligation under
Section 28.a above and with respect to specific requirements due to Tenant's
specific use of the Premises, Landlord shall be responsible for compliance with
Applicable Laws with respect to the Project and the Premises.

29.
MISCELLANEOUS PROVISIONS.

a.
Time of Essence. Time is of the essence of each provision of this Lease.

b.
Successor. This Lease shall be binding on and inure to the benefit of the
parties and their successors, except as provided in Section 19 herein.

c.
Landlord's Consent. See Exhibit "K" R-24.

d.
Commissions. Each party represents that it has not had dealings with any real
estate broker, finder or other person with respect to this Lease in any manner,
except for the broker identified in Section 1, who shall be compensated by
Landlord.

e.
Other Charges. If either party becomes a party to any litigation concerning this
Lease, the Premises or the Project, by reason of any act or omission of the
other party or such party's authorized representatives, said party shall be
liable for reasonable attorney's fees and court costs incurred by the other
party in the litigation. If any suit, action, arbitration or other proceeding,
including, without limitation, an appellate proceeding ("proceeding(s)") is
instituted in connection with any controversy, dispute, default or breach
arising out of this Lease, the prevailing party shall be entitled to recover,
from the losing or defaulting party, all reasonable fees, costs and expenses
(including the reasonable fees and expenses of attorneys, paralegals and
witnesses) incurred in connection with the prosecution or defense of such
proceeding, whether or not the proceeding is prosecuted to a final judgment or
determination; provides, however, if there is no clear prevailing party, such
fees, costs and expenses shall be borne as determined by the finder of fact.

If either party commences any litigation against the other party or files an
appeal of a decision arising out of or in connection with the Lease, the
prevailing party shall be entitled to recover from the other party reasonable
attorney's fees and cost of suit. If Landlord employs a collection agency to
recover delinquent charges, Tenant agrees to pay all reasonable collection
agency and reasonable

- 37 -

--------------------------------------------------------------------------------




attorneys' fees charged to Landlord in addition to rent, late charges, interest
and other sums payable under this Lease.
f.
Landlord's Successors. If in the event of a sale or conveyance by Landlord of
the Project, the same shall operate to release Landlord from any liability under
this Lease, and in such event Landlord's successor in interest shall be solely
responsible for all obligations of Landlord under this Lease.

g.
Interpretation. This Lease shall be construed and interpreted in accordance with
the laws of the state in which the premises are located. This Lease constitutes
the entire agreement between the parties with respect to the Premises and the
Project, except for such guarantees or modifications as may be executed in
writing by the parties from time to time. When required by the context of this
Lease, the singular shall include the plural, and the masculine shall include
the feminine and/or neuter. "Party" shall mean Landlord or Tenant. If more than
one person or entity constitutes Landlord or Tenant, the obligations imposed
upon that party shall be joint and several. The enforceability, invalidity or
illegality of any provision shall not render the other provisions unenforceable,
invalid or illegal.

30.
SUBDIVISION. Landlord shall not, without Tenant's approval, effect or cause to
be effected a legal subdivision of the real property constituting the Project
such that additional buildings other than the Buildings may be constructed on
the Project to accommodate other tenants or occupants except where such usage is
for landscaping and/or property management of the Project.

31.
INTENTIONALLY OMITTED.

32.
OPTION TO EXTEND. Notwithstanding anything to the contrary set forth in this
Lease, provided Tenant is not in default, Tenant shall have the option to renew
the Lease for two (2) consecutive five (5) year periods at 95% of the then
current market rate, as set forth in Exhibit "K," R-18. Tenant must give
Landlord written notice of Tenant's intent to exercise the each renewal option
not less than twelve (12) months and not more than fifteen (15) months before
the expiration of the then current portion of the term of the Lease. All other
terms and conditions of the Lease would remain in effect for any renewal term.

33.
TITLE/CONSTRUCTION CONTINGENCY. Landlord and Tenant both acknowledge that this
Lease is subject to and conditioned upon Landlord acquiring title to the land
upon which the Project will be constructed on or before August 30, 2009. If for
any reason Landlord is unable to acquire title to the land on or before August
30, 2009, this Lease shall become null and void and neither party shall have any
obligation to the other with regard to this Lease.

34.
CONSTRUCTION. Landlord shall construct the Project in accordance with the Work
Letter attached as Exhibit "G."

35.
MEMORANDUM OF LEASE. Concurrently with the execution of this Lease, Landlord and
Tenant shall execute a Memorandum of Lease in the form of Exhibit "L"


- 38 -

--------------------------------------------------------------------------------




(the "Memorandum"). The Memorandum shall be recorded with respect to the Project
concurrently with Landlord's acquisition of title to the land upon which the
Project will be constructed. After the occurrence of the Commencement Date for
the entire Premises, upon the request of either party, Landlord and Tenant shall
execute and record an amendment and restatement of the Memorandum by which the
Commencement Date shall be specifically set forth.
36.
ADDITIONAL TERMS. Exhibit "K" - "The Rider" attached hereto is by this reference
incorporated into and made a part of this Lease. In the event of any
inconsistency or conflict between the terms of the main body of this Lease and
the terms set forth in Exhibit "K" hereto, the terms of Exhibit "K" shall
control.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



- 39 -

--------------------------------------------------------------------------------




EXECUTED BY LANDLORD this 29TH day of June, 2009.


US REAL ESTATE LIMITED PARTNERSHIP,
a Texas limited partnership




By:
/s/ Glen E. Mitts

Glen E. Mitts


Title:
Executive Managing Director



By:
/s/ Authorized Signatory



Title:
Executive Managing Director









EXECUTED BY LANDLORD this 26 day of June, 2009.


THE UNIVERSITY OF PHOENIX, INC.,
an Arizona Corporation.




By:
/s/ William J. Swirtz

William J. Swirtz


Title:
President of Apollo Development and Authorized Officer









By:
/s/ Brian L. Swartz

Brian L. Swartz


Title:
Senior VP Finance

Chief Accounting Officer





[Signature Page to Lease]

--------------------------------------------------------------------------------




EXHIBIT "A"


THE PREMISES

                        



--------------------------------------------------------------------------------




No. NCS-337553-CH12




EXHIBIT "A"


LOT 7A, OF FOUNTAINHEAD LOT 7, A REPLAT OF LOT 7 FOUNTAINHEAD CORPORATE
PARK-AMENDED, ACCORDING TO THE PLAT OF SAID SUBDIVISION RECORDED IN BOOK 864 OF
MAPS, PAGE 8 OF THE RECORDS OF MARICOPA COUNTY, ARIZONA.
EXCEPT THAT PORTION THAT WAS CONVEYED IN INSTRUMENT RECORDED AS 2008-1071568 OF
OFFICIAL RECORDS MORE PARTICULARLY DESCRIBED AS FOLLOWS:
THAT PORTION OF LOT 7A, FOUNTAINHEAD LOT 7 REPLAT, ACCORDING TO BOOK 864, PAGE
8, RECORDS OF MARICOPA COUNTY, ARIZONA, LOCATED IN THE NORTHEAST QUARTER (NE1/4)
OF SECTION 29, TOWNSHIP 1 NORTH, RANGE 4 EAST, GILA AND SALT RIVER MERIDIAN,
MARICOPA COUNTY, ARIZONA, DESCRIBED AS FOLLOWS:
COMMENCING AT A 3/8 IRON BAR 1 FOOT BELOW GROUND TAGGED RLS 42014 MARKING THE
CENTER OF SAID SECTION 29, BEING SOUTH 89 DEGREES 40 MINUTES 03 SECONDS WEST
2676.43 FEET FROM A CITY OF TEMPE (COT) BRASS CAP IN HAND HOLE LABELED GDAC
64022-1 MARKING THE EAST QUARTER CORNER OF SAID SECTION 29;
THENCE ALONG THE EAST-WEST MID-SECTION LINE OF SAID SECTION 29, NORTH 89 DEGREES
40 MINUTES 03 SECONDS EAST 799.18 FEET TO THE EXITING EASTERLY RIGHT OF WAY LINE
OF INTERSTATE HIGHWAY 10 (PHOENIX -CASA GRANDE HIGHWAY);
THENCE ALONG SAID EXISTING EASTERLY RIGHT OF WAY LINE, NORTH 0 DEGREES 35
MINUTES 19 SECONDS EAST 201.01 FEET;
THENCE CONTINUING ALONG SAID EXISTING EASTERLY RIGHT OF WAY LINE, FROM A LOCAL
TANGENT BEARING OF NORTH 1 DEGREE 00 MINUTES 23 SECONDS WEST, ALONG A CURVE TO
THE LEFT, HAVING A RADIUS OF 3969.72 FEET, A LENGTH OF 354.65 FEET TO THE
SOUTHWEST CORNER OF SAID LOT 7A AND THE POINTOF BEGINNING;
THENCE CONTINUING ALONG SAID EXISTING EASTERLY RIGHT OF WAY LINE ALSO BEING THE
WESTERLY LINE OF SAID LOT 7A, FROM A LOCAL TANGENT BEARING OF NORTH 06 DEGREES
07 MINUTES 31 SECONDS WEST ALONG SAID CURVE TO THE LEFT, HAVING A RADIUS OF
3969.72 FEET, A LENGTH OF 186.29 FEET;
THENCE CONTINUING ALONG SAID WESTERLY LINE OF LOT 7A, NORTH 89 DEGREES 37
MINUTES 35 SECONDS EAST 101.07 FEET;
THENCE CONTINUING ALONG SAID WESTERLY LINE, FROM A LOCAL TANGENT BEARING OF
NORTH 8 DEGREES 36 MINUTES 18 SECONDS WEST, ALONG A CURVE TO THE LEFT, HAVING A
RADIUS OF 4069.72 FEET, A LENGTH OF 200.40 FEET;
THENCE CONTINUING ALONG SAID WESTERLY LINE, NORTH 89 DEGREES 38 MINUTES 42
SECONDS EAST 13.02 FEET;
THENCE FROM A LOCAL TANGENT BEARING OF SOUTH 11 DEGREES 22 MINUTES 44 SECONDS
EAST, ALONG A CURVE TO THE RIGHT, HAVING A RADIUS OF 4082.72 FEET, A LENGTH OF
386.66 FEET TO THE SOUTHERLY LINE OF SAID LOT 7A;
THENCE ALONG SAID SOUTHERLY LINE, SOUTH 89 DEGREES 40 MINUTES 03 SECONDS WEST
113.25 FEET TO THE POINT OF BEGINNING.





Page 7

--------------------------------------------------------------------------------




EXHIBIT "B"


SEE ATTACHED SITE PLAN OF PROJECT



                        



--------------------------------------------------------------------------------




[kbsrii201410kex105p1.jpg]

                        



--------------------------------------------------------------------------------




EXHIBIT "C"


INTENTIONALLY OMITTED

                        



--------------------------------------------------------------------------------




EXHIBIT "D"


TENANT SIGNAGE


FOUNTAINHEAD CORPORATE PARK


Tenant's signage on the Buildings as set forth in Exhibit "K," R-9, shall
generally be as set forth in the rendering attached hereto and shall comply with
all applicable governmental codes and ordinances. Any material modifications to
such signage prior to installation or subsequent thereto shall be subject to
Landlord's approval, such approval not to be unreasonably withheld, conditioned
or delayed.

                        



--------------------------------------------------------------------------------




[kbsrii201410kex105p2.jpg]

                        



--------------------------------------------------------------------------------




[kbsrii201410kex105p3.jpg]

                        



--------------------------------------------------------------------------------




[kbsrii201410kex105p4.jpg]

                        



--------------------------------------------------------------------------------




[kbsrii201410kex105p5.jpg]

                        



--------------------------------------------------------------------------------




[kbsrii201410kex105p6.jpg]

                        



--------------------------------------------------------------------------------




EXHIBIT "E"


INTENTIONALLY OMITTED



                        



--------------------------------------------------------------------------------




EXHIBIT "F"


HAZARDOUS MATERIALS DISCLOSURE CERTIFICATE


Other than commercially reasonable quantities of general office, educational and
classroom supplies and materials, Tenant shall not use, keep or store any
Hazardous Materials on or about the Premises or the Project.

                        



--------------------------------------------------------------------------------




EXHIBIT "G"


WORK LETTER AGREEMENT

                        



--------------------------------------------------------------------------------




WORK LETTER AGREEMENT
LANDLORD:
US REAL ESTATE LIMITED PARTNERSHIP, a Texas

limited partnership
TENANT:
THE UNIVERSITY OF PHOENIX, INC., an Arizona

corporation
DATE:
June 29, 2009

RECITALS
A.     Concurrently with the execution of this Work Letter Agreement (the "Work
Letter"), Landlord and Tenant have entered into a lease (the "Lease") covering
certain leased premises (the "Premises") in the buildings to be constructed in
accordance with this Work Letter located at 1625 Fountainhead Parkway, Tempe,
Arizona 85282 ("Office A") and 1601 Fountainhead Parkway, Tempe, Arizona 85282
("Office B") (each, a "Building" and collectively the "Buildings"), as more
particularly described in the Lease. Capitalized terms used but not defined
herein shall have the meanings set forth in the Lease.
B.     To induce Tenant to enter into the Lease (which is hereby incorporated by
reference to the extent that the provisions of the Lease apply hereto) and in
consideration of the mutual covenants hereinafter contained, Landlord and Tenant
hereby agree as follows:
AGREEMENT
1.
Base Buildings.

a.
Landlord will construct the Buildings referenced above in accordance with (i)
all applicable laws, rules, regulations, ordinances, governmental and
quasi-governmental laws and local codes including, without limitation, O.S.H.A.
rules and regulations, the Americans with Disabilities Act ("ADA") and/or any
comparable state statutes ("Applicable Laws"); (ii) all private covenants,
conditions and restrictions affecting the Building ("Deed Restrictions"), if
any; and (iii) in accordance with the approved Final Base Plans as they may be
modified from time to time by change orders as set forth in Paragraph 7. Each
"Base Building" will include all base, shell and core improvements and all
improvements to the common areas of the Buildings, all as more specifically set
forth in Schedule 1 to this Work Letter. The Base Buildings shall be constructed
for LEED certification.

b.
The total cost of construction of the Base Buildings (the "Base Costs") is
anticipated to be Fifty-Eight Million Eight Hundred Twenty Five Thousand Seven
Hundred Thirty Eight and No/100 U.S. Dollars ($58,825,738.00) (the "Base
Improvement Allowance"). Landlord shall


                        



--------------------------------------------------------------------------------




bear the responsibility for Base Costs in excess of the Base Improvement
Allowance except as set forth in Paragraphs 3, 4, 5 and 7.
2.
Tenant Improvements.

a.
"Tenant Improvements" shall include all work to be done within the Premises
other than the Base Building as set forth in Schedule 1 to this Work Letter in
accordance with the standards and furnishes set forth in Schedule 2 to this Work
Letter.

b.
Landlord will cause to be furnished an allowance in an amount equal to
Thirty-Five and No/100 Dollars ($35.00) per rentable square foot of the Rentable
Area contained within the Premises (the "TI Improvement Allowance"), to be
applied against the total costs of the Tenant Improvements (the "TI Costs"). To
the extent the TI Costs incurred (or reasonably expected to be incurred) exceed
the TI Improvement Allowance, less any costs associated with a
Landlord-initiated Change Order unless such Landlord-initiated Change Order is
directly related to a change required by governmental authorities due to the
Tenant's specific usage of the Building (such excess, the "Excess TI Costs"),
Tenant must pay such overage to Landlord as payment for such work is due and
payable to the General Contractor, subject to a ten percent (l 0%) holdback of
the overage until all punch list items have been completed.

3.
Parties' Responsibilities.

a.
Landlord's Responsibilities. Landlord will be responsible for the preparation of
plans and construction drawings for the Base Buildings and will submit same to
Tenant for approval as provided in Paragraphs 4 and 5 below. Landlord will be
responsible for providing Tenant with all information, documents and plans
(including plans and construction drawings for the Base Building) for Tenant's
architect to use in preparing space plans and working drawings for the Tenant
Improvements, and Landlord shall be responsible for any costs or delays caused
if such information, documents and plans to be provided by Landlord are not
accurate and complete. Upon approval of all plans by both parties, Landlord will
construct the Base Building and the Tenant Improvements. Landlord will be
responsible for ensuring that all of the work done both to construct and prepare
the Base Building and to construct and prepare the Premises shall be done in a
good and workmanlike manner in compliance with all Applicable Laws and Deed
Restrictions (if any), and in accordance with the Plans and Specifications as
they may be modified from time to time by change orders as set forth in
Paragraph 7 and construction schedules. All Tenant Improvements will be done to
the standards and using the materials and finishes set forth in the Final TI
Plans and/or in Schedule 2 to this Work Letter, as applicable. Landlord shall
use commercially reasonable efforts to secure completion of all work


                        



--------------------------------------------------------------------------------




in a timely manner so that Tenant is able to occupy the Premises in Office B on
or before June 1, 2011 (the "Office B Scheduled Delivery Date") and the Premises
in Office A on or before November 1, 2011 (the "Office A Scheduled Delivery
Date") (each, a "Scheduled Delivery Date" and collectively, the "Scheduled
De1ivery Dates").
b.
Tenant's Responsibilities. Tenant shall be responsible for the preparation and
approval of preliminary space plans and specifications for the Tenant
Improvements in sufficient detail ("Space Plans") so as to enable Landlord to
estimate the TI Costs. Tenant shall be responsible for the preparation and
approval of the final construction drawings and specifications for the Tenant
Improvements ("Working Drawings") and for any costs or delays caused if such
information, documents and plans are not accurate and complete. Tenant shall
also be responsible for the review and approval of the Base Building Plans and
the Tenant Improvement Plans as provided in Paragraph 5 below, and for the
payment of (i) the excess of the Base Costs over the Base Improvement Allowance
to the extent due to Tenant-initiated changes to the Preliminary Building Plans
under Paragraph 4.a or Tenant-initiated Change Orders under Paragraph 7.b, and
(ii) any Excess TI Costs.

c.
Mutual Cooperation. The parties agree to work together and to cooperate
reasonably with one another so as to facilitate the completion of the Base
Buildings and of all Tenant Improvements in accordance with the terms of this
Work Letter. In connection with exercising its review and approval rights under
any provision of this Work better, Landlord or Tenant, as the case may be (the
"Reviewing Party"), must act in good faith, with due diligence, and in a
commercially reasonable manner. Upon the Reviewing Party's receipt of any
submission from the other party (the "Submitting Party"), the Reviewing Party
shall review the submission and shall give the Submitting Party notice of the
Reviewing Party's approval or disapproval and the reasons for any disapproval.
The Reviewing Party must deliver that notice promptly, but in no event later
than ten (l0) Business Days after the date of its receipt of the submission. The
Reviewing Party's right to disapprove any submission is limited to those
elements of the submission: (i) that do not conform substantially to matters
previously approved; or (ii) that are new elements not previously presented; or
(iii) that depict matters that are violations of the Lease or Applicable Laws,
or (iv) as otherwise specifically set forth below. If the Reviewing Party
disapproves of the submission within the time period specified above, the
Submitting Party may alter its submission to satisfy the Reviewing Party's
objections and make a re-submission to the Reviewing Party within five (5)
Business Days after the date of the Submitting Party's receipt of the notice of
disapproval. Any resubmission will be subject to review and approval by the
Reviewing Party in accordance with the procedures described in this Paragraph
3.c. for an original submission except that the time period for review and
response by


                        



--------------------------------------------------------------------------------




the Reviewing Party will be five (5) Business Days rather than ten (10) Business
Days. The Reviewing Party's failure to give the Submitting Party notice of
approval or disapproval within ten (10) Business Days after its receipt of a
submission or within five (5) Business Days after its receipt of a re-submission
will constitute approval of the submission or resubmission, as the case may be.
4.
Base Building Plans.

a.
Landlord and Tenant acknowledge that attached as Schedule 3 hereto are
preliminary plans and specifications for the Base Building (the "Baseline
Plans"). No later than two hundred forty (240) days following the date of the
Lease, Landlord shall provide to Tenant initial plans and construction drawings
for the completion of the Base Buildings ("Preliminary Building Plans"), which
Preliminary Building Plans shall not deviate from the Baseline Plans in any way
that would have a material impact on Tenant's intended use and occupancy of the
Premises. The Preliminary Buildings Plans may, but need not be, permitted by
applicable governmental authorities at the time of delivery to Tenant.

Tenant shall review the same and notify Landlord in writing of either its
approval of the Preliminary Building Plans or of any modifications that Tenant
may reasonably require for its intended use and .occupancy of the Premises.
Landlord shall make any such required modifications at no cost to Tenant so long
as such changes (x) do not cause, and are not reasonably expected by Landlord to
cause, the Base Costs to exceed the Base Improvement Allowance or (y) are
necessary due to a deviation from the Baseline Plans that will have a material
impact on Tenant's intended use and occupancy of the Premises. The costs of
changes to the Baseline Plans required for compliance with Applicable Laws shall
be borne by Landlord, provided, however, that if a change is attributable not to
an office building in general but due to Tenant's specific intended use of the
Building, the cost of any such change shall be borne by Tenant.
So long as any such Tenant request does not cause, and is not reasonably
expected by Landlord to cause, the Base Costs to exceed the Base Improvement
Allowance or if such changes are necessary to resolve any deviation between the
Baseline Plans and the Preliminary Building Plans or if such changes are
intended to prevent a material impact on Tenant's intended use and occupancy of
the Premises, Landlord will not unreasonably withhold or delay its approval of
Tenant's requested changes. If Landlord objects to any modifications required by
Tenant in the Preliminary Building Plans which modifications are not required to
resolve a deviation from the Baseline Plans that will have a material impact on
Tenant's intended use and occupancy of the Premises, the parties shall promptly
confer to resolve all issues related to the Preliminary Building Plans. In the
event Tenant requests a change to the

                        



--------------------------------------------------------------------------------




Preliminary Building Plans that causes, or is reasonably expected to cause, the
Base Costs to exceed the Base Improvement Allowance and such changes are not
necessary to resolve a deviation from the Baseline Plans, Landlord may condition
its approval of such change on Tenant's agreement to pay for the Excess Base
Costs relating to such change. If Landlord has so conditioned its approval to a
change on Tenant's agreement to pay the Excess Base Costs, Tenant may (x)
withdraw its change request or (y) agree to pay the amount of the Excess Base
Cost relating to the change request in accordance with Paragraph 2.b.
b.
Once approved by both Landlord and Tenant, the Preliminary Building Plans, as
modified prior to mutual approval, shall be deemed the "Base Building Plans."
Reference to "Base Building Plans" shall refer to such plans as amended pursuant
to the terms of this Work Letter.

5.
Tenant Improvement Plans.

a.
Within forty-five (45) days after the date the parties agree upon and approve
the Base Building Plans, Tenant shall cause its architect to prepare Space Plans
for the Premises and submit the Space Plans to Landlord for approval. If
Landlord objects to any elements of the Space Plans or the work contemplated
thereby, the parties shall promptly confer to resolve all issues related to the
Space Plans and the Tenant Improvements, provided, however, Landlord will not
unreasonably withhold its approval of the Space Plans. Landlord may reasonably
withhold its approval of the Space Plans if Landlord reasonably believes that
Tenant Improvements as set forth in the Space Plans would (a) have an adverse
impact on the outside appearance of the Building(s) or the Project, (b)
adversely impact the structural integrity of the Building(s), (c) create a
hazard or increase the likelihood of claims against the owner of the Building(s)
or the Project, (d) diminish the value of the Building(s), (e) materially and
adversely affect the HVAC, electrical, plumbing, mechanical or life safety
systems serving the affected Building or any other portion of the Premises, or
(1) the Space Plans would require changes to the Base Building as set forth in
the Base Building Plans and Tenant refuses to agree to pay for said changes.

b.
Within ninety (90) days after approval, or deemed approval, of the Space Plans
by both parties, Tenant shall cause its architect to prepare final Working
Drawings, shall review and approve such Working Drawings, and shall submit the
same to Landlord for approval, which approval will not unreasonably withheld.
Landlord may reasonably withhold its approval of the Working Drawings if
Landlord reasonably believes the deviations between the Space Plans and the
Working Drawings would (a) have an adverse impact on the outside appearance of
the Building(s) or the Project, (b) adversely impact the structural integrity of
the Building(s), (c) create a hazard or increase the likelihood of claims
against the owner of


                        



--------------------------------------------------------------------------------




the Building(s) or the Project, (d) diminish the value of the Building(s), (e)
materially and adversely affect the HVAC, electrical, plumbing, mechanical or
life safety systems serving the affected Building or any other portion of the
Premises, or (1) the Working Drawings would require changes to the Base Building
as set forth in the Base Building Plans and Tenant refuses to agree to pay for
said changes. The costs of any changes required to be made to the Base Building
Plans due to differences between the Working Drawings and the Space Plans shall
be borne by Tenant. If Tenant objects to any modifications requested by Landlord
to the Working Drawings, the parties shall promptly confer to resolve all issues
related thereto. Once so approved by both parties, the Working Drawings shall be
referred to collectively herein as the "Tenant Improvement Plans." Reference to
"Tenant Improvement Plans" shall refer to such plans as amended pursuant to the
terms of the Work Letter.
c.
Once approved by both parties, the Tenant Improvement Plans shall not be changed
without Landlord's and Tenant's prior written consent. If any material change is
necessary in the Tenant Improvement Plans due to requirements of any Applicable
Laws, Landlord shall consult with Tenant to develop an approach to meeting any
such requirements that is acceptable to Tenant. Any Excess TI Costs attributable
to changes in Applicable Laws prior to Substantial Completion shall be borne by
Tenant.

d.
If Landlord requests material revisions to a submission that are not
specifically considered to be reasonable under the conditions set forth in
Paragraph 5.a or 5.b then Tenant may terminate the Lease upon not less than
fifteen (15) Business Days prior written notice. Upon termination, neither party
shall have any further obligation hereunder.

6.
Selection of Contractor/Final Budget.

a.
Not later than ten (10) days after approval of the Tenant Improvement Plans by
both parties, Landlord shall select a general contractor for the construction of
the Base Building and a general contractor for the construction Tenant
Improvements, in each case who is a licensed contractor qualified to handle a
project of this scope and complexity and capable of securing appropriate bonding
and insurance (each, and collectively as the context dictates, the "General
Contractor"). Landlord and Tenant shall endeavor to utilize one general
contractor for both the Base Buildings and the Tenant Improvements but shall not
be obligated to do so. Landlord's notice of selection of General Contractor
shall include the profit and overhead percentage for both the Base Building and
the Tenant Improvements and the cost of general conditions for both the Base
Building and Tenant Improvements as proposed by the General Contractor. Tenant
shall thereafter have the right to approve Landlord's final selection of the
General Contractor, such approval not to be


                        



--------------------------------------------------------------------------------




unreasonably withheld, conditioned, or delayed. Tenant shall not be considered
to be unreasonable in disapproving a General Contractor if the cost of general
conditions and the profit and overhead of the General Contractor are in excess
of reasonable costs for such items in the same general market as the Project or
if the profit and overhead for the Tenant Improvements (as a percentage of the
total costs) exceeds the profit and overhead for the Base Building.
Notwithstanding Paragraph 3.d., a failure by Tenant to affirmatively approve or
disapprove the Contractor selected by Landlord within ten (l0) business days of
receipt of notice of Landlord's selection shall be deemed to be an approval of
said General Contractor. If Tenant reasonably disapproves a General Contractor,
Tenant may elect to negotiate with the General Contractor and Landlord to reduce
the profit and overhead and/or general conditions amount. If the parties are
unable to reach an agreement with respect to Landlord's selected General
Contractor within fifteen (15) days of the commencement of negotiations between
Tenant, General Contractor and Landlord and if Landlord is unwilling to select a
different General Contractor for the construction of the Tenant Improvements the
parties shall resolve the dispute regarding the General Contractor under
Paragraph II below. Landlord shall cause General Contractor to secure a minimum
of three (3) bids for each subcontractor in each major trade. Landlord shall
promptly submit the bids to Tenant and Tenant and Landlord shall thereafter
mutually select the subcontractors for the performance of the Tenant
Improvements. General Contractor shall comply with the insurance requirements in
Schedule 4.
b.
As the Preliminary Building Plans, Base Building Plans, Working Drawings, and
Tenant Improvement Plans are refined during the completion of each successive
set of said plans, Landlord, its architect(s), and the General Contractor shall
provide value engineering services in an effort to maintain (x) the Base Costs
to an amount no greater than the Base Improvement Allowance and (y) a budget for
the Tenant Improvements no greater than the Tenant Improvement Allowance (the
"TI Budget") (the Base Improvement Allowance and TI Budget together referred to
as the "Final Project Budget"). The Final Project Budget shall include the costs
of documentation, certification, and registration of the Base Building with
respect to the LEED certification,

c.
Value Engineering on Base Buildings. Landlord may, by providing written notice
to Tenant within five (5) business days after its receipt of the proposed Final
Project Budget, elect to have the parties work with together with the General
Contractor on value engineering approaches to reduce the proposed Base Costs
("Value Engineering" or the "Value Engineering process"). The Value Engineering
process shall not exceed ten (10) business days (the "Value Engineering Period")
from the date of Landlord's request to perform Value Engineering. Landlord
shall, and shall cause its project architect and the General Contractor to, use
best and


                        



--------------------------------------------------------------------------------




most diligent commercially reasonable efforts to respect the basic design of the
Base Buildings and the materials to be used in construction while addressing the
budget concerns of Landlord during the Value Engineering Period. At the end of
the Value Engineering Period, after best and diligent commercially reasonable
efforts by Landlord, the project's architect, the General Contractor, and Tenant
to reduce the proposed Base Costs, then, so long as such revisions do not
adversely impact Tenant's proposed use and occupancy of the Premises in any
material manner, the Base Building Plans (as refined during the Value
Engineering Period) shall be deemed to be the "Final Base Plans." If revisions
to the Base Building Plans through Value Engineering will materially and
adversely impact Tenant's proposed use and occupancy of the Premises, Tenant
must approve such revisions.
d.
Value Engineering on Tenant Improvements. Tenant may, by providing written
notice to Landlord, within five (5) business days after Tenant's receipt of the
proposed Final Project Budget, elect to have the parties work together with
General Contractor on Value Engineering to reduce the proposed TI Costs.
Landlord shall, and shall cause its project architect and the General Contractor
and Tenant shall and shall cause its architect to use best and most diligent
commercially reasonable efforts to respect the basic design of the Tenant
Improvements and the materials to be used in construction while addressing the
budget concerns of the parties during the Value Engineering Period. At the end
of the Value Engineering Period, after best and diligent commercially reasonable
efforts by the parties, the project's architect, Tenant's architect and the
General Contractor to reduce the proposed TI Costs, the Tenant Improvement Plans
(as refined during the Value Engineering Period) shall be deemed to be the
"Final TI Plans" and submitted to Tenant for approval. The parties acknowledge
that the Value Engineering Process may not be successful in achieving any cost
savings. Collectively, the Final Base Plans and the Final TI Plans are referred
to hereinafter the "Plans and Specifications."

e.
Landlord will endeavor to provide Tenant with the benefit of consolidated
bidding of both Base Buildings and Tenant Improvement items wherever applicable
and/or feasible so as to reduce Base Costs and TI Costs by taking advantage of
volume and other benefits, economies of scale and discounts accorded to Landlord
by General Contractor. The foregoing shall not, however, constitute a
representation, covenant, or guarantee that any such savings will in fact be
achieved.

7.
Change Orders.

a.
Landlord reserves the right to make changes and modifications to the Plans and
Specifications from time to time. If the proposed change (i) will not cause
Substantial Completion of either Building to be delayed to a date which is after
the then applicable Scheduled Delivery Date for such


                        



--------------------------------------------------------------------------------




Building, (ii) will not cause a change to the Final TI Plans, and (iii) is not a
material downgrade from or scope change to the Final Base Plans as they then
exist, Landlord may implement such change without obtaining Tenant's consent
(but Landlord shall promptly notify Tenant of such change prior to making such
change, with such notice to be accompanied by a copy of the pertinent Change
Order [or other evidence of such change] and reasonable support for Landlord's
determination that such change satisfies the criteria set out in this sentence).
If the proposed change does not satisfy the criteria set forth in the preceding
sentence, Tenant approval shall be required prior to implementation of such
proposed change. Tenant may not unreasonably withhold, condition or delay its
approval of any such proposed change to the Final Base Plans and Tenant shall
cause Tenant's architect to revise the Final TI Plans, at Landlord's cost, to
comply with the revisions to the Final Base Plans. Tenant must approve, which
approval may be withheld in its sole and absolute discretion, any change in the
Final TI Plans initiated by Landlord. If Landlord initiates a change in the
Plans and Specifications, Landlord shall be responsible for any actual increase
in the cost of the construction of said improvements caused by such change and
such costs shall not be considered to be Excess TI Costs and any increase in the
Base Costs shall be considered to be a commensurate increase in the Base
Improvement Allowance.
b.
Tenant reserves the right to make written requests for changes to the Final TI
Plans. If the proposed change to the Final TI Plans (i) will not cause
Substantial Completion of either Building to be delayed to a date which is after
the then applicable Scheduled Delivery Date for such Building, and (ii) is not a
material downgrade from or scope change to the Final TI Plans as they then
exist, Landlord will not unreasonably withhold, condition or delay its approval
of such change. If the proposed change does not satisfy the criteria set forth
in the preceding sentence, Landlord may, in its discretion, decline to approve
such proposed change. If Tenant initiates a change in the Final TI Plans, the
cost associated therewith will be considered an Excess TI Cost, provided Tenant
approves said Excess TI Cost in advance and in writing.

c.
Before implementing any change to the Plans and Specifications, Landlord will
submit to Tenant, in the form of a proposed Change Order, a statement of the
Change Order Cost that will occur by virtue of that change and a statement of
the terms and conditions under which Landlord will undertake to implement the
proposed change, including, without limitation, the effect that implementation
of the proposed change will have on the Scheduled Delivery Date of the
Buildings. Subject to General Contractor's having responded to Landlord's
pricing query in a timely manner, Landlord must make its submission within ten
(10) Business Days after Tenant's submission of the requested change to Landlord
or simultaneously with Landlord's submission of a requested change to


                        



--------------------------------------------------------------------------------




Tenant. Notwithstanding Paragraph 3.c, within ten (10) Business Days after
Landlord's submission to Tenant, Tenant must elect by written notice to Landlord
either to forego the design change contemplated in the Change Order if requested
by Tenant or to disapprove the design change contemplated in the Change Order if
requested by Landlord or to pay the Change Order Cost if requested by Tenant or
approve the Change Order if requested by Landlord. Until Tenant signs that
proposed Change Order, Landlord has neither the obligation nor authority to
proceed to implement the proposed change. Each fully-executed Change Order will
become part of the Plans and Specifications.
d.
Except as expressly provided above, the parties shall authorize all changes by
signing Change Orders and, upon the signing of a Change Order, Landlord shall
cause the General Contractor to prosecute the changes in accordance with the
requirements of that Change Order.

8.
Construction.

a.
Commencement and Process. Landlord shall cause the General Contractor to
commence construction of the Buildings as soon as reasonably practical upon the
closing of financing for the construction of the Buildings. The delivery of
Landlord's notice to proceed to the General Contractor and site excavation
activity shall constitute the commencement of construction for purposes of the
foregoing requirement. Landlord shall cause the General Contractor to diligently
prosecute the construction of the Buildings following commencement of
construction pursuant to the terms of the Construction Contract.

b.
Schedule. Landlord shall use its commercially reasonable efforts to cause the
General Contractor to Substantially Complete the construction of the Buildings
and tender possession of the Buildings to Tenant on or before the respective
Scheduled Delivery Dates; provided, however, failure to achieve Substantial
Completion on or before the Scheduled Delivery Dates shall neither effect the
validity of this Lease nor the obligations of Tenant under this Lease, except as
set forth in Paragraph 8.c of this Work Letter.

c.
Failure to Meet Schedule. In the event Office B is not Substantially Completed
on or before July 31, 2011, Base Rent for Office B shall abate for one day for
each day between August 1, 2011 and the date Office B is Substantially Complete,
subject to Tenant Delay and Construction Force Majeure (either, an "Excused
Delay"). In the event Office A is not Substantially Completed on or before
December 31, 2011, Base Rent for Office A shall abate for one day for each day
between January 1, 2012 and the date Office A is Substantially Complete, subject
to Excused Delay. In addition, if the Commencement Date for the entire Premises
does not occur on or before June 30, 2013, subject to Tenant Delay, Tenant may


                        



--------------------------------------------------------------------------------




elect to terminate this Lease by delivering written notice to Landlord at any
time prior to the date the Premises are Substantially Completed. Upon such
termination, neither party shall have any obligation to the other with regard to
the Lease or the Work Letter.
The term "Tenant Delay" means any delay in the completion of the Base Building
and/or the Tenant Improvements caused by (a) Tenant's or Tenants architect's
failure to act or provide the responses described in this Work Letter within the
time specified; (b) any Changes Orders initiated by Tenant; (c) Tenant's delay
in making payment for any construction costs for which Tenant is responsible
hereunder; (d) delay in Landlord's completion of the Base Building or Tenant
Improvements through any negligence, gross negligence, or willful misconduct of
Tenant, its employees, agents, contractors or representatives, or (d) any other
delay caused by Tenant, its employees, agents, contractors or representatives.
The term "Construction Force Majeure" means any unexpected event beyond the
reasonable control of the party affected thereby, including, without limitation,
acts of the public enemy, government restraint, unavailability of materials or
any public utility service, strikes, civil riots, floods, hurricanes, tornadoes,
earthquakes and other severe weather conditions or acts of God, but excluding
events involving the financing of the Project. If any period of Tenant Delay
causes a delay in the Commencement Date for a Building, Tenant shall pay to
Landlord within ten (10) days of Landlord's written notice to Tenant per diem
Base Monthly Rent for each day of such Tenant Delay.
d.
Miscellaneous. Notwithstanding anything herein to the contrary, to the extent,
and solely to the extent, Landlord secures and receives liquidated damages from
the General Contractor under the Construction Contract directly related to a
delay in the Substantial Completion of a Building, Landlord agrees to provide
Tenant with that portion of any such liquidated damages received by Landlord
which exceeds the costs, expenses or damages (actual, consequential or
otherwise) incurred by Landlord as a result of such delay.

e.
Construction Standards. The Base Buildings and Tenant Improvements shall comply
in all respects with the following: (i) Applicable Laws, as each may apply
according to the rulings of the controlling public official, agent or other
person; (ii) building material manufacturer's specifications; and (iii) the Base
Building and Tenant Improvement Plans. Landlord shall obtain (or cause the
General Contractor to obtain) and pay for all necessary licenses, permits and
certificates of occupancy required both for the Base Building and the Premises.
All work shall be done in a good and workmanlike manner using quality materials
and finishes as specified in said plans or as specified in Schedules 1 and 2 to
this Work Letter as appropriate.


                        



--------------------------------------------------------------------------------




f.
Warranties. The Base Building and the Tenant Improvements shall be free from any
defects in workmanship and materials for a period of not less than one (1) year
from the date of completion thereof. The construction contracts entered into by
Landlord in connection with this Work Letter shall provide that each contractor
and each subcontractor shall be responsible for the replacement or repair,
without additional charge, of all work done or furnished in accordance with its
contract that shall become defective within one (1) year after the earlier to
occur of (i) completion of the work performed by such contractor or
subcontractors and (ii) the Commencement Date of the Lease. The correction of
defects in such work shall include, without additional charge, all additional
expenses and damages incurred in connection with such removal or replacement of
all or any part of the Tenant Improvements and/or the Premises that may be
damaged or disturbed thereby. All such warranties or guarantees as to materials
or workmanship of or with respect to the work shall be contained in each
contract or subcontract, which contracts shall be written such that all
guarantees and warranties and all other rights and remedies at law, in equity or
by contract with respect to the work performed and the contractor's or
subcontractor's obligations shall inure to the benefit of both Landlord and
Tenant, as their respective interests may appear, and shall be directly
enforceable by either. Landlord covenants to give to Tenant any assignment or
other assurances which may be necessary to effect such rights of direct
enforcement.

9.
Completion/Punch-List.

a.
Substantial Completion. Each Building shall be deemed "Substantially Complete"
or to have achieved "Substantial Completion" upon the substantial completion of
the Base Building and the Tenant Improvements in accordance with the Plans and
Specifications subject only to the completion of minor punch-list items that
will not interfere with Tenant's use and occupancy of the Premises for Tenant's
permitted use under the Lease. Upon substantial completion of the Tenant
Improvements, Landlord shall notify Tenant in writing and, within ten (10)
business days of Tenant's receipt of such notice, Landlord and Tenant shall
conduct a "walk through" inspection of the Premises and prepare a punch-list of
known or apparent deficiencies or incomplete work required to be corrected or
completed by Landlord pursuant to the Plans and Specifications. Landlord, at
Landlord's sole cost and expense, shall cause all punch-list items to be
repaired or completed as soon as possible, but in no event later than thirty
(30) days following the walk through inspection. If Landlord fails to complete
any of the punch-list items within such 30day period, then Tenant, in addition
to its other rights and remedies under the Lease, after giving ten (10) business
days written notice to Landlord, shall have the right, but not the obligation,
to cause such punch-list items to be completed, with the cost thereof plus ten
percent (10%) for Tenant's overhead and supervision to be deducted from the next
installment(s) of


                        



--------------------------------------------------------------------------------




rent or other amounts payable by Tenant under the Lease. Latent or hidden
defects shall he brought to Landlord's attention promptly upon Tenant's becoming
aware of such defects. Landlord, at Landlord's (or General Contractor's where
applicable) sole cost and expense, shall promptly cause such defects to be
repaired following receipt of notice thereof, and Tenant shall have the same
rights with respect thereto as set forth herein for all other punch-list items.
b.
Commencement Date. The term "Commencement Date" shall mean the date when all of
the following have occurred with respect to a Building: (i) all of the Base
Building and Tenant Improvements for the Building to be constructed by Landlord
have been Substantially Completed, (ii) a certificate of occupancy and/or a
conditional use permit (not subject to restrictions which would materially limit
Tenant's use and operation of the Building) or other such document has been
issued for the Building by the applicable governing authority, if required,
(iii) the Building has been delivered to Tenant as evidenced by delivery of the
keys, and (iv) in the case of Office B, the parking structure has been
completed.

Landlord shall provide Tenant with access to a Building prior to the
Commencement Date for that Building for purposes of installing its fixtures and
equipment, preparing the Building for Tenant's use and occupancy, or for any
other purpose permitted by Landlord, provided that (1) such access is in
compliance with Applicable Laws, (2) Tenant shall not unreasonably interfere
with the work to be performed by Landlord in the Building, and (3) that all
provisions of the Lease, other than the provisions for payment of any rent or
additional rent for the Building, shall apply during such early occupancy
period. Tenant or a Tenant Related Party (as such term is defined in the Lease)
may exercise this privilege only if (i) Tenant or such Tenant-Related Party
ensures that its employees and contractors and those of its agents do not
interfere with construction of the Building, (ii) Tenant or such Tenant-Related
Party takes such reasonable protective precautions or measures as Landlord
and/or the General Contractor may reasonably request, given the state of
construction of the Building at the time of such entry, and (iii) Tenant or such
Tenant-Related Party signs a liability waiver in such form as required by the
General Contractor's or Landlord's insurer, if required by such insurer with
such form to be reasonably acceptable to Tenant, the General Contractor and/or
Landlord's insurer.
If the Tenant Improvements for a Building are substantially completed prior to
the Commencement Date for a Building, Tenant shall be allowed to use and occupy
that Building prior to the Commencement Date for that Building, and Tenant shall
be subject to all of the provisions of this Lease during any such early
occupancy period except, where the use and occupancy is not for Tenant's
intended ongoing use for the Building, the provisions concerning Base Rent which
shall commence on the

                        



--------------------------------------------------------------------------------




Commencement Date for the Building and the Commencement Date for the Building
shall be the date otherwise provided in the Lease for commencement, rather than
the date of early occupancy. Tenant's obligation to pay the additional rent
related to Expenses shall begin as of Tenant's occupancy of all or any portion
of the Premises.
Notwithstanding that the Commencement Date for a Building has not have occurred,
in the event Tenant or a Tenant-Related Party occupies space (other than common
areas) within the Building for the Tenant's intended use for the space during
the term of the Lease, Monthly Base Rent shall be payable to Landlord with
respect to such space, provided, however, that in the event Tenant and/or
Tenant-Related Parties occupy more than 50% of the space within a Building for
Tenant's intended use for the space during the term of the Lease (excluding
common areas), the Monthly Base Rent for the entire Building shall be due and
payable.
c.
The requirement, if any, for securing a Certificate of Occupancy for a Building
may be satisfied by securing a temporary or conditional certificate of occupancy
so long as (i) the condition of the Building, in the absence of those items of
construction that the General Contractor must complete as a condition to the
issuance of a final, unconditional certificate of occupancy therefor, is
reasonably adequate for the conduct of Tenant's business therein and (ii) the
ongoing construction activity that shall be necessary in order for issuance of a
final, unconditional certificate of occupancy therefor will not materially,
adversely affect the conduct of Tenant's business therein. If Landlord or
General Contractor is delayed in Substantially Completing a Building as a result
of the occurrence of any Tenant Delay, then, for purposes of determining the
Commencement Date for payment of Rent, the date of Substantial Completion shall
be deemed to be the day that the Building would have been Substantially
Completed absent such Tenant Delay(s). Nothing set forth in this Paragraph shall
relieve Landlord of the obligation to obtain a certificate of occupancy within a
reasonable time following the Substantial Completion of a Building or the Tenant
Improvements.

10.
Representatives and Notices. Landlord and Tenant each appoint the following
individuals to act as their respective representatives in all matters covered by
this Work Letter:

Tenant's Representative:
William Swirtz
The Apollo Group, Inc.
4025 South Riverpoint Parkway
Phoenix, AZ 85040
MS:CF-K604 Phone No. (602) 557-1714
Fax No. (602) 557-1085

                        



--------------------------------------------------------------------------------




Landlord's Representative (either):
Rob Sult
US Real Estate Limited Partnership
9830 Colonnade Blvd., Ste. 600
San Antonio, TX 78230-2239
Phone No. (210) 641-8485
Fax No. (210) 641-8425
Gary Newman
US Real Estate Limited Partnership
9830 Colonnade Blvd., Ste. 600
San Antonio, TX 78230-2239
Phone No. (210) 913-0202
All inquiries, requests, instructions and authorizations and other
communications with respect to the matters covered by this Work Letter will be
submitted to the Landlord's Representative or Tenant's Representative, as the
case may be. Each party may change its representative under this Work Letter at
any time upon three (3) days prior written notice to the other party. Notices
will be given in accordance with the notice provisions set forth in the Lease.
11.
Arbitration. Any claim, dispute or other matter in controversy which (x) is
either (I) for less than $250,000.00, or (II) pertains to the selection of the
General Contractor, and (y) cannot be resolved privately, and (z) concerns any
matter covered by this Work Letter ("Dispute") shall be resolved exclusively by
arbitration administered by the American Arbitration Association ("AAA") in the
city where the Building is located or the closest city in which the AAA
maintains an office. Arbitrations shall be governed by the Federal Arbitration
Act, 9 U.S.C. §I et seq., and administered under the AAA Commercial Arbitration
Rule in effect on the date the Dispute is submitted to arbitration, except that
the arbitrator shall be an architect experienced in base building or tenant
improvement plans and construction or an experienced base building or tenant
improvement construction contractor, in each case as appropriate to the matter
in dispute, and, in either case, such arbitrators will be licensed or certified
to practice in their respective fields by the State in which the Building is
located. If the parties cannot agree on a mutually acceptable single arbitrator
from the one or more lists submitted by the AAA, the AAA shall designate a
minimum of three (3) persons, who, in its opinion, meet the criteria set forth
herein. Each party shall be entitled to strike one of such designees on a
peremptory basis, indicating its order of preference with respect to the
remaining designees, and the selection of the arbitrator shall be made from
among such designees not so stricken by either party in accordance with their
indicated order of mutual preference. The arbitrator shall base the arbitration
award on accepted design and construction industry customs and practices,
applicable law and judicial precedent and, unless both parties agree otherwise,
shall include in such award the findings of fact and conclusions of law or
industry practice upon which the award is based. Judgment on the award rendered
by the arbitrator may be entered in any court having


                        



--------------------------------------------------------------------------------




jurisdiction thereof. The prevailing party in the arbitration shall be entitled
to reasonable attorneys' fees and expenses incurred in the resolution of said
Dispute.
12.
Miscellaneous.

a.
If the costs to construct the Tenant Improvements are less than the TI
Improvement Allowance, the difference shall be applied to the initial
installment(s) of Base Monthly Rent Tenant is obligated to pay Landlord upon the
later of the Commencement Date for Office A or Office B.

b.
Any default under the terms of this Work Letter shall be construed as a default
under the Lease, provided, however, that any periods for performance herein
shall supersede notice and cure periods as set forth in the Lease.

c.
Except as set forth in Paragraph 9(b), during the period of construction of the
Tenant Improvements and Tenant's move into the Premises, Tenant and Tenant's
agents shall not be charged, directly or indirectly, for parking, restrooms,
HVAC usage, electricity, water, elevator usage, loading dock usage, freight
elevator usage, security, or similar services, provided, that Tenant's
obligation to pay the additional rent related to Expenses shall begin as of the
Tenant's occupancy of all or any portion of the Premises.

d.
Immediately prior to the delivery of the Premises to Tenant, Landlord shall
remove all rubbish and debris therefrom and thoroughly clean the Premises.

e.
In the event of any conflict between the provisions of this Work Letter and the
provisions of the Lease, the provisions of this Work Letter shall govern.



{Remainder of this page intentionally left blank.}

                        



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Work Letter is executed as of the date first above
written.
THE UNIVERSITY OF PHOENIX
INC., an Arizona corporation
By:
/s/ William J. Swirtz

Its:
President of Apollo Development and Authorized Officer



By:
/s/ Brian L. Swirtz

Its:
Senior VP Finance

Chief Accounting Officer


US REAL ESTATE LIMIED
PARTNERSHIP, a Texas limited
By:
/s/ Glenn E. Mitts

Its:
Executive Managing Director

"Landlord"



                        



--------------------------------------------------------------------------------




Schedule 1
Base Building
APOLLO DEVELOPMENT REQUIREMENTS
FOR BASE BUILDING CONSTRUCTION
FOR UNIVERSITY OF PHOENIX
Landlord at its sole cost and expense shall include as part of the building
shell all necessary elements and fees as part of the shell development:
1.
Complete site improvements, including, without limitation, trash enclosures,
parking, landscaping, site grading, drainage and compaction, driveways, fire
lanes, site utilities extended into the building, site directional signage, site
lighting, sidewalks, and any and all required necessary to comply with
Applicable Laws, including, without limitation, all ADA requirements.

2.
A six level parking structure to accommodate approximately 1,885 cars of the
approximately 2,055 cars accommodated in this development including code
required handicapped spaces. Parking structure is provided with its own
electrical service entrance section and emergency generator serving the
emergency distribution switch boards for elevator and emergency lighting per
code.

3.
Complete construction of the shell building, including, without limitation, the
following:

a.
Complete structural system, including concrete floors at and above grade;

b.
Complete exterior building skin and roofing;

c.
Complete shell building automatic fire sprinkler system with the sprinkler heads
turned up;

d.
Complete operational stairs and elevators;

e.
Complete, fully operational toilet rooms at the core areas as shown in Schedule
3;

f.
All common areas including without limitation, first floor lobbies, janitorial,
electrical and mechanical spaces, first floor exiting corridors, etc. Excluded
from this definition are the Upper Floor lobby finishes, which shall be paid for
out of the Tenant Finish Allowance;

g.
Building exterior entrance security system;

h.
Emergency lighting, electrical and communication systems for elevators;

i.
Fire alarm system as required by code;

j.
Electric drinking fountains at the core areas;

k.
Complete exterior window glazing system;

l.
Complete exterior wall and roof insulation system;

m.
Stairs, doors and all components of the egress system meeting or exceeding
current requirements of all applicable ordinances and codes, or made to comply
with Tenant's space plan at Tenant's sole expense;

n.
Complete ADA compliance;


                        



--------------------------------------------------------------------------------




o.
Base building should accommodate a ceiling height of 9' -0" above finished floor
(A.F.F.), excepting First Floor Lobbies which shall be 10'.

4.
All agency or jurisdictional costs for permits and fees for the shell buildings,
including Base building plan check and permit fees, development fees, taxes,
utility hook-up costs and fees, including submittal and coordination required to
obtain approvals.

5.
All architectural, engineering fees and costs, including soils engineering,
civil surveys, offsite engineering, landscape architecture, traffic engineering,
legal costs associated with permitting and all building design engineering such
as mechanical, structural and electrical engineering. Expense costs, including
travel and printing associated with obtaining permits and approvals.

6.
Base Building will also include the following services, matters and improvements
to the Premises as a part of Landlord's shell construction costs:

a.
Electrical: All electrical power to operate the lighting and HVAC systems
including a 5,500 Amp Electrical Service on the ten story building and a 3,000
Amp Electrical Service on the six story building, all at 480 / 277 volt
three-phased power. Power to be distributed to electric rooms through buss duct
risers with connection to power of all house panels and transformers and all
major core pieces of HVAC equipment. The buildings will each be equipped with an
emergency generator servicing the emergency distribution switch board. Panel
boards for house power shall be located as required to provide 480/277 volt
power and 120/208 volt power in panels providing circuit breakers for 20 Amp
circuits and spaces for future 20 Amp single pole circuit breakers to meet all
house power needs. Electrical power to serve tenant space shall originate from
buss riser(s) in the electric room on each floor and include distribution
panels, raceways, conductors, fixtures and devices under the Tenant Improvement
scope of work.

b.
Telecommunications Access: Provide all conduit raceways to the minimum point of
presence (MPOP) on the first floor of each building and conduit raceways and
penetrations to allow for cabling to telecommunications rooms on each floor.
Furnish and install terminal mounting boards (TMBs) at each room for
telecommunication punch-down blocks and service equipment (furnished and
installed by others) and provide house 120/208 power in telecommunication rooms
for service equipment power needs.

c.
Heating, Ventilation and Air Conditioning (HVAC): HVAC cooling system shall
consist of a separate chilled water system for the ten story and the six story
buildings. The system for each building shall include chillers, cooling towers,
primary chilled water pumps, secondary water


                        



--------------------------------------------------------------------------------




pumps, condenser water pumps and a plate and frame heat exchanger and expansion
tank. Base building HVAC system includes two (2) each Variable Air Volume air
handlers on each floor of the office buildings with all medium and low pressure
duct distribution, devices and diffusers to be provided under the Tenant
Improvement scope of work. Outside air will be provide per code via make up air
units and ducted to Variable Air Volume air handlers included in the Base
building, located on each floor of each building and to the fan coils, air
handlers and exhaust system serving the common areas including lobby, elevator
equipment rooms, core area restrooms. System capacity will provide a system that
will provide code minimum fresh air make-up and be able to maintain the space
between 72 degrees Fahrenheit and 76 degrees Fahrenheit year round based on the
ASHRAE Standard 62 ventilation default requirements for general office occupant
loads of 5 per 1,000 square feet. System will permit operation at a minimum
energy level and within parameters defined by the "Comfort Chart" shown in the
latest edition of ASHRAE Standard 55, "Thermal Environmental Conditions for
Human Occupancy."
7.
Hazardous Materials. The Base Building shall be free of all Hazardous Materials
when delivered for occupancy. "Hazardous Materials" shall mean any material,
waste, substance, pollutant or contaminant which could pose a risk of injury or
threat of health or the environment.



The Base Buildings will be constructed using a combination of pre-cast concrete
panels, reflective glass, painted metal panels and clear anodized aluminum. The
material palette for the Base Buildings will be comprised of the following:
1.
Pre-Cast Concrete Panels with integral colored concrete, to match Dunn Edwards
DE6242 Wells Grey LRV 43

2.
1" Insulated Glass, to match Versalux Blue 2000T Subdued Silver Reflectance

3.
Metal Panels, painted to match ATAS 70 Clear

4.
Clear Anodized Aluminum, to match Arcadia #11/Clear AC-2.






                        



--------------------------------------------------------------------------------




Schedule 2
Tenant Improvement Standards
APOLLO DEVELOPMENT
GREEN TENANT IMPROVEMENT STANDARDS
FOR THE
UNIVERSITY OF PHOENIX


 
[kbsrii201410kex105p7.jpg]
 
 
 

--------------------------------------------------------------------------------

The buildings/spaces acquired or leased by the University of Phoenix will be
constructed into professional Campuses and Student Resource Centers. This
outline specification highlights a summary of some of the University of Phoenix
requirements. These standards incorporate green-build principals to help
minimize the environmental impact of our current and future developments. This
strategy applies to all Apollo Group companies and subsidiaries. Some of the
items listed in the following document do not apply to all locations.
•
Landlord to provide Apollo Development with existing shell building plan in
electronic format (AutoCAD).

•
Landlord to provide Apollo Development with the samples or specifications of the
existing finishes (standard doors, window coverings, common area wall and
flooring finishes)

•
Student Resource Centers operate 7 days a week. Classroom operations are 5 days
a week.

•
Landlord to ensure in tenant space no noticeable noise or vibration from the
building mechanical equipment above industry standards at any time.

•
For the uses described in the lease the Landlord is to ensure the mechanical and
electrical systems to have sufficient capacity to serve tenant operation.

--------------------------------------------------------------------------------



DIVISIONS


I.
INTERIOR AND DEMISING PARTITIONS

II.
DOORS

III.
HARDWARE

IV.
PAINT

V.
FLOOR COVERING

VI.
ACOUSTICAL CEILING

VII.
INTERIOR SIGNAGE


                        



--------------------------------------------------------------------------------




VIII.
APPLIANCES

IX.
MILLWORK

X.
MODULAR FURNITURE SYSTEM

XI.
HVAC / PLUMBING

XII.
ELECTRICAL, TELEPHONE AND DATA

XIII.
LIGHT FIXTURE SPECIFICATIONS

XIV.
MISCELLANEOUS REQUIREMENTS

XV.
CONSTRUCTION WASTE MANAGEMENT

XVI.
GENERAL NOTES

--------------------------------------------------------------------------------



I. INTERIOR AND DEMISING PARTITIONS


A.
Unless noted otherwise, all other partition to be constructed using 3 5/8", 25
gauge studs at 16" O.C with 5/8" gypsum board each side, taped, sanded, primed,
textured and painted. Extend wall to 6" above the ceiling grid. Sound insulate
wall with 3 1/2" recycled cotton sound batt insulation and seal bottom of wall
to floor slab using acoustical caulking continuous both side. If LEED
certification is required, provide product literature with percentages of
post-consumer and pre-consumer recycled content, and cost of material.

B.
All partitions separating Vocational Rooms from other grid. Sound insulate wall
with 3-1/2" sound batt insulation and seal bottom of wall to floor slab using
acoustical caulking continuous both sides.

C.
Partitions within the Vocational room (i.e. closet, storage, etc.) shall stop at
the lay-in ceiling, without insulation.

D.
One-hour fire rated corridor/hallway partitions to be full height or tunnel
conforming to local code requirements. See Architectural drawings for additional
information including stud gauge.

E.
Drywall finish to be "smooth finish". Light orange peel finish is acceptable
upon approval by Architect and Apollo Development.

F.
Provide 20 gauge flat stock backing for accessories (i.e., marker boards, flat
screen monitors, and miscellaneous equipment).

G.
In Voice/Data/Server rooms provide fire resistive plywood (provide CD Plywood
where allowed by code) on two walls to 8'-0" A.F.F. full length of wall.

H.
Provide a full height sound insulated demising partition between space occupied
by the University of Phoenix and all other tenant spaces. This demising
partition is to be constructed to structure above with 3-1/2" recycled cotton
sound batt insulation. Studs to be 3-5/8" 25 gauge at 16" on center with 5/8"
gypsum board each side, taped, sanded, primed, textured and painted. Seal around
all penetrations above the


                        



--------------------------------------------------------------------------------




ceiling using drywall tape and mud or resilient caulking. Seal bottom of wall to
floor slab using acoustical caulking continuous both sides. Seal joint between
top of wall and structure above using resilient caulking (Fire caulk at fire and
smoke walls as required by local codes).
II. DOORS
A.
All door finishes shall match building standard door finishes (if no building
standards refer to finish index for type and finish), Landlord to provide
samples of building standard door finish to Apollo Development for approval.

B.
Vocational Rooms, Study/Reading Offices, Faculty Office, Interview Offices and
Vending rooms: 3'-0" x 8'-0" x 1-3/4", solid core 5 ply veneer door with
matching hardwood edge, stain grade pre-finished, with 22" wide x full height
sidelight (safety glass) with UL label, where required by code, in frame
integral with door frame. Welded hollow metal frame (throughout unless noted
otherwise).

C.
Student Resource Center: One (1) pair 3'-0" x 8'-0" x 1-3/4" solid core 5 ply
veneer door with matching hardwood edge, stain grade pre-finished and single
lite. Welded hollow metal frame. (Alternate: Glass storefront, "Herculite" type
where noted). See Architectural Drawings for desired type.

D.
Administrative Offices and Break room: 3'-0" x 8'-0" x 1-3/4", solid core 5 ply
veneer door with matching hardwood edge, stain grade pre-finished, with 16" wide
x full height sidelight (safety glass) with UL label, where required by code, in
frame integral with door frame. Welded hollow metal frame (throughout unless
noted otherwise).

E.
Other Areas: 3'-0" x 8'-0" x 1-3/4", solid core 5 ply veneer door with matching
hardwood edge, stain grade pre-finished. Provide wood doors that are certified
by the Forest Stewardship (FSC) and provide documentation of the FSC chain of
custody number. Wood doors shall be free of added urea formaldehyde resins.
Provide product data on location of manufacture and of raw materials sources.
Welded hollow metal frame.

F.
Provide rubber sound bumpers at jamb conditions (typical throughout all areas).

G.
Provide gypsum board with recycled content. Provide product information showing
percentages of post-consumer and pre-consumer recycled content, and product
cost. IF LEED certification is required, provide product data on location of
manufacture and of raw materials sources.

III. HARDWARE
A.
Vocational Rooms, Administrative Offices and Student Resource Office: Lever
cylinder lockset, 1 1/2 pair, 4 1/2 x 4 1/2 ball bearing butt hinges, 1 each
door






                        



--------------------------------------------------------------------------------




closer, 1 each door stop, 1 each strike and 3 each silencers. (Lockset for each
Vocational/Computer room).
B.
Interview Offices, Vending room, Study/Reading Offices, and Break room: Lever
cylinder passage set, 1 1/2" pair, 4 1/2" x 4 1/2" ball bearing butt hinges. 1
each doors stop. 1 each strike and 3 each silencers for offices.

C.
Main Entry Door. Paired door hardware set, lever cylinder lockset with dummy
trim, 1 1/2" pair, 4 1/2" x 4 1/2" ball bearing butt hinges each leaf, 1 each
dustproof strike, 1 set automatic flush bolts and 2-door closer (per UBC, IBC
1003.3.1.8 or prevailing code).

D.
Faculty Office, Admin Areas and Voice/Data/Server rooms: Unican lever L1000
series (push button combination lock) with key override, 1 1/2 pair, 4 1/2 x 4
1/2 ball bearing butt hinges, 1 each door closer, 1 each door stop, 1 each
strike and 3 each silencers. An electronic security system may be provided by
the Tenant in lieu of the Unican Lever system, verify this use with Apollo
Development on a per project basis.

E.
Janitor and Storage rooms: Schlage #AL80PD-SPA Lever cylinder lockset, 1 1/2
pair, 4 1/2 x 4 1/2 ball bearing butt hinges, 1 each door closer, 1 each door
stop, 1 each strike and 3 each silencers.

F.
Install closer on doors which swing out into corridors/hallways and all doors
adjacent to rated corridor/hallway.

G.
All panic hardware to be concealed panic hardware (at assembly occupancies).

H.
All Hardware must meet ADA guidelines.

Lockset: Schlage, Al-series, Saturn Design. Commercial grade 2, or building
standard.
Closers: Fully Hydraulic, ANSI grade I & to have 3 valves with slim-line cover.
ADA compliant
IV. PAINT
A.
All walls to receive one (1) coat primer and three (3) coats of latex paint,
egg-shell finish. Apollo Development specified paint, no substitutions (see
finish index). Paints shall not exceed the VOC content limits established in
Green Seal Standard GS-II, Paints First Edition, May 20,1993, namely: 50 g/I
Flats; 150 g/I Non-Flats. If LEED certification is required, provide paint
product data showing VOC content.

B.
Gypsum board ceilings to receive one (l) coat primer and two (2) coats of latex
paint. Apollo Development specified paint, no substitutions (see finish index).


                        



--------------------------------------------------------------------------------




C.
Metal surfaces (extinguisher cabinets, etc.) to be semi -gloss paint (40 to 65%
sheen) to match adjacent wall surface unless noted otherwise. Anti-corrosive and
anti-rust paints applied to interior ferrous metal substrates shall not exceed
the VOC content limit of 250 g/L. If LEED certification is required, provide
paint product data showing VOC content.

D.
Hollow metal door frames to be semi-gloss paint (40 to 65% sheen) black paint.

E.
E. Provide clear 1" x 1" x 8' high corner guards on all exterior corners.
"TUFPRO # 1258G" or equal.

F.
Painted open ceiling alternate see plans for paint specifications.

V. FLOOR COVERING
A.
Break room, Vending room, storage rooms, copy room and Voice/Data/Server rooms
to receive Linoleum resilient flooring tiles. Use manufacturers recommended
adhesive with a VOC content of 50 g/L or less. See finish index.

B.
Carpet - University of Phoenix custom carpet tile specifications. Carpet systems
shall meet the following standards: Carpets shall meet CRI green Label Plus;
carpet cushions shall meet CRI green Label shall meet CRI Green Label; carpet
adhesive shall have a VOC content of 50 g/L or less. Provide carpet with
recycled content and provide product literature documenting percentages of
post-consumer and pre-consumer recycled content, and cost of material. If LEED
certification is required, provide product data on location of manufacture and
of raw materials sources.

1.
Color: To be selected from custom color selections by Apollo Development.

2.
Purchasing: Contact Pete Weidner for product distribution.

3.
Price: $17.89 per yard - F.O.B. (freight on board) Georgia

4.
Carpet Tile to be installed utilizing the quarter turn installation method see
plans for details.

5.
Lead Time: Allow 4-6 weeks for product delivery

Contact:
Re: Source Flooring Consultants
Pete Weidner
Phone: 602-256-2862 ext. 210
Mobile: 602-989-8804
Fax: 602-256-2988
peter. weidner@resource.arizona.com
C.
Refer to finish index for transition strip color and manufacturer.

D.
Base to be 4" coved rubber base rolled goods at all carpeted areas.


                        



--------------------------------------------------------------------------------




E.
Ceramic tile base to be 4" at all ceramic tiled areas in restrooms. Base to
contain a minimum of 10% recycled post-industrial recycled content.

F.
Provide ceramic tile with recycled content. Provide product literature with
percentages of post-consumer recycled content, and cost of material. Provide
product data on location of manufacture and or raw materials sources. Ceramic
tile base to be 4" at all ceramic tiled areas. See finish index.

VI. ACOUSTICAL CEILINGS
A.
Ceiling grid to be Armstrong "Prelude XL" 15/16" exposed tee - 24" x 24" grid,
white finish.

B.
If LEED certification is required, provide product data for ceiling tiles
documenting percentages of post-consumer and pre-consumer recycled content, and
cost of materials. Provide product data on location of manufacture and of raw
materials sources. Ceiling tiles at all areas to be Armstrong "Dune - Fine
Texture" #1774 angled regular - 24" x 24" x 5/8" tiles.

C.
Ceiling heights to be 9'-0" A.F.F. minimum, 12'-0" AFF preferred. Other ceiling
heights require approval of Apollo Development.

D.
An alternate open ceiling with a paint finish may be a design element in the
project depending on shell building conditions, overall site HVAC design, and
building covenants. Use of this option to be determined during the architectural
diligence process.

VII. INTERIOR SIGNAGE
A.
Interior signage and marketing graphics will be furnished and installed by
University of Phoenix, except signage required on all shell building doors and
walls.

B.
Maximum Occupancy signage as required by the jurisdiction shall be provided by
the General Contractor and shall match the University of Phoenix tenant signage.

VIII. APPLIANCES
NOTE: All appliances to be provided by the contractor. Appliances shall be
energy star rated.
A.
Refrigerator (FRONT OFFICE)

General Electric Energy Star - #GSCS3PGXSS
22.7 cu. ft. - Side-By-Side with Factory Icemaker Dispenser
35-3/4w X 29-1/4d X 69-3/4h
Requires 36-1/2" wide space 70-3/4" high minimum
B.
Refrigerator (BREAK ROOM)


                        



--------------------------------------------------------------------------------




General Electric Energy Star - #GSCF3PGXBB
22.7 cu. ft. - Side-By-Side with Factory Icemaker Dispenser
35-3/4w X 29-1/4d X 69-3/4h
Requires 36-1/2" wide space 70-3/4" high minimum
C.
Microwave - (BREAK ROOM & VENDING ROM)

General Electric Energy Star - #JE 1160 WD
1.1 cu. ft.
21-1/4wX 11-7/8hX 15-7/8d
D.
Garbage Disposal (BREAK ROOM)

General Electric Energy Star - #GFC 720 F
3/4 HP - 120 V / 60 HZ / 6.0 A
E.
Double Compartment Sink plus Faucet (FRONT OFFICE)

Elkay Stainless Steel Sink
LRAD 3319
33w X 19.5L x 6"d
Fisher Commercial Grade Faucet
#FIS 3315
Gooseneck, with wrist blades.
F.
Single Compartment Sink plus Faucet (BREAK ROOM)

Elkay Stainless Steel Sink
LRAD 2521
21.25w X 25L x 6"d
Fisher Commercial Grade Faucet
#FIS 3315
Gooseneck, with wrist blades.
G.
Instantaneous Water Heater (BREAK ROOM AND FRONT OFFICE)

Chronomite Instantaneous Water Heater - Model # M-15L
IX. MILLWORK
A.
Reception desk millwork is fabricated and installed by the tenant. General
Contractor is responsible for coordination and installation of Electrical outlet
and data if they apply. Electrical subcontractor to provide final connections to
furniture.

B.
Break room, Copy room, Vending room and Coffee Bar millwork if it applies to be
designed by Architect, fabricated and installed by the General Contractor.
General Contractor to install millwork after the install of the rised floor if
it applies.

C.
General contractor is responsible for coordination and installation of plumbing
fixtures and final electrical hook-up if they apply.




                        



--------------------------------------------------------------------------------




D.
Composite wood & agrifiber products shall contain no added urea-formaldehyde
resins. If LEED certification is required, provide product data documenting that
product are free of urea-formaldehyde resins. Provide wood products that include
FSC certified wood material, and LEED certification is required; provide
documentation including FSC chain of custody and cost of material.

NOTE:
Millwork Contractor to field verify all dimensions prior to fabrication and
coordinate sizes of all equipment and appliances. The Tenant Improvement General
Contractor is to submit three (3) copies of cabinetry and millwork shop drawings
to the Architect for approval prior to fabrication. A maximum of two (2)
original copies will be returned to the General Contractor. No submittal will be
reviewed by Architect unless first reviewed by the General Contractor and
affixed with their stamp and comments.
X. MODULAR SYSTEMS - This section is for reference only.
A
Systems furniture is an 8 wire, 4 circuit system, unless noted other wise.
Furniture furnished and installed by University of Phoenix.

B.
Electrical connections and voice/data ports are to be provided in walls, in
floor boxes and / or above ceilings to service the powered panels for the
furniture system.

NOTE:
A separate J-box is required at each location for electrical and voice/data.
Coordinate location of junction boxes with Apollo Development. General
Contractor's electrician is responsible for final connections of the electrical
services to modular systems furniture. Electrician is to provide all necessary
materials to make final connections between systems furniture and J-boxes at the
completion of the project. Furniture system will provide proprietary direct
connect poles and whips that connect to the modular panels.
XI. HVAC / PLUMBING
A.
Install sound boot on return Air Grilles to minimize sound transfer at
Vocational rooms and Administrative Offices.

B.
Voice/Data/Server rooms to have separate air conditioning unit, with thermostat
to be located within room, to maintain maximum 75 degrees, minimum 65 degrees, 7
days a week 24 hours a day. Minimum capacity 1-ton, verify with Apollo
Development. This unit should be self contained and not dependent, on prime
building system or towers for operation.

C.
Individual mechanical units to be located away from the Vocational Rooms and
isolated/insulated for vibration and sound. Return air grilles are to be located
near the door.




                        



--------------------------------------------------------------------------------




D.
Enclosed Break Room to have exhaust fan in addition to normal air conditioning
where ceiling space is used as return air plenum.

E.
Volume dampers to be provided in each branch duct outlet / inlet as far away
from outlet / inlet as possible.

F.
System to be comfort balanced to ensure proper operation.

G.
Provide fire / smoke dampers at penetrations through fire resistive construction
as required by code.

H.
Ceiling diffusers to have 4-way distribution or circular distribution on open
ceiling systems.

I.
The design, installation and operating performance criteria is to be as listed
above and to further comply with the latest edition of the ASHRAE Standard 55
"Thermal Environmental Conditions for Human Occupancy."

J.
The total outside air supply to the building, measured in cubic feet per minute
(CFM), shall be in accordance with current state and local building code
requirements.

K.
Noise Limitation: The operation of the HVAC equipment, in conjunction with
Tenant's Improvements, shall not generate noise criterion levels exceeding NC35
within the Leased Premises.

L.
Provide smoke detectors and/or fire/smoke dampers in ductwork and/or at
mechanical units as required by code.

M.
1/2" copper water line in Vending Room and Break Room with angle stop and shut
off valve at +18" A.F.F.

XII. ELECTRIC, TELEPHONE AND DATA
A.
Each Vocational Room to have provided in the wall one (1) 4-plex outlet and one
(1) blank J-box with pull string to ceiling space for voice/data ports, Provide
12" away from end of the marker board. See details.

B.
All electrical outlets and voice/data ports to be @ +18" A.F.F. unless noted
otherwise, Voice/data ports shall have 1" EMT conduit, stubbed to accessible
ceiling, box/mud ring and pull string. Boxes and mud rings to accommodate single
gang, modular phone/data wall plate.

C.
Each Vocational Room to have one (1) ceiling mounted duplex outlet and one (I)
data port for ceiling mounted projection equipment. Equipment provided and
installed by tenant.




                        



--------------------------------------------------------------------------------




D.
Each Vocational Room to be switched independently from all other rooms. Rooms
with multiple entries shall have 3-way switches at each entry.

E.
Lighting for Vocational Rooms to be controlled by two (2) 3-way switches at each
control location for light fixtures. One (1) switch will control all in the rear
row of lighting in the room. The second switch will control the balance of
fixtures at the center and front of the room. See details.

F.
Night lights or emergency lights in Vocational Rooms shall be located at the
doors.

G.
Provide light switches adjacent to marker board opposite the door for
controlling Vocational Room lights on instructor side of room (3-way with
switches mounted by door).

H.
For reception desks provide two - four square boxes connected to one (1) ¾"
conduit for power and two I" conduits for voice/data each depending on the size
of the desk. See details.

I.
Voice/Data/Server rooms shall have three (3) dedicated isolated ground circuit
20 amp duplex. Two (2) outlets @ +78" A.F.F. and one (1) 20 amp dedicated outlet
@+18" A.F.F. adjacent to racks. Refer to plans and detail for location.

J.
Voice/Data/Server rooms provide a 2 gang J-box @+18" A.F.F. for a 30 amp
isolated ground NEMA #L5-30P receptacle for the UPS System.

K.
Voice/Data/Server rooms to have one (1) 20 amp duplex outlet for each adjacent
wall @+18" A.F.F.

L.
Voice/Data/Server rooms provide a TMGB bus grounding bar (20"x 4") @ +82" A.F.F.
with #6 copper ground wire connected to the building steel and main electrical
panel grounding system. If main electrical panel ground is unreachable, install
new ground rod in voice/data/server room or use copper cold water line. Provide
two (2) 2" conduit sleeves to above ceiling and through floor deck to walls. If
code requires dedicated conduits for all voice/data outlets, then provide (1)
.dedicated 2" conduit between voice/data/server rooms on each floor and (1)
dedicated 2" conduit to main Telco room of building.

M.
Flat screen TV monitors and support brackets are provided and installed by
Tenant, Contractor to provide power, data and backing. See details.

N.
Provide junction boxes above the lay-in ceiling for Open Office areas served by
power poles. Power poles are part of modular systems furniture provided by
University of Phoenix. Contractor's electrician is responsible for final
connections of power poles and modular systems furniture. Electrician is to
provide all necessary




                        



--------------------------------------------------------------------------------




materials to make final connections between power poles and J-boxes. Coordinate
power pole locations and capacities with Apollo Development.
O.
Provide junction boxes in walls at Open Office areas for systems furniture
provided by UOP. Contractor's electrician is responsible for final connections
of services by direct connect to modular systems furniture. Electrician is to
provide all necessary materials to make final connections between systems
furniture and J-boxes. Coordinate locations and capacities with Apollo
Development.

P.
System furniture J-boxes are to be 8-wire, 4-circuit unless noted otherwise.
Referred to permitted construction drawings for final circuit distribution.

Q.
A Voice/Data/Server room shall be located on each floor of the building where
the University of Phoenix is located; unless otherwise specified.

R.
General Contractor shall ensure that all subcontractors are provided with a
complete set of architectural drawings. Special attention shall be paid to the
dimensions on the power and data plans and all UOP standards.

S.
Floor boxes with outlets and data jacks to be Wiremode series Model #4FFATC with
black trim ring. Provide device panels for two (2) duplex outlets, one (1)
voice/data adapter and one (1) blank plate. Furniture whips may be used in lieu
of outlets in some hard wire locations.

T.
An alternate 2" raised flooring system coordinated by the General Contractor may
be used based on need, building standards or covenants, and plan configuration
of the space. A UL-rated modular wiring system will provide under floor power
distribution to most work areas, and allow for under floor data cabling of most
areas. Design will be included in the TI electrical drawings.

U.
Provide (2) power J-Boxes with (1) 20-Amp circuits each above the ceiling in
each Classroom as identified. Power poles to classroom tables by Tenant, Flex
conduit whips to the poles and connection to J-Boxes by General Contractor.

V.
If the building requires a Lighting Control Panel use Watt Stopper, LP8S-8-II5.

W.
Provide and install NEC diconnect for U of P Signage. Verify exact location(s)
prior to installation with Apollo Development.



XIII. LIGHT FIXTURE SPECIFICATIONS
A.
2' x 4' Recessed Lighting Fixture - Volumetric fixture with 2 lamps.

Lithonia/Volumetric RT5 Series
2RT5-28T5-MVOLT-GEB95-LPM835P
FP28/835/ECO Lamp Type



                        



--------------------------------------------------------------------------------




B.
2' x 4' Recessed Emergency Lighting Fixture to be similar to above except one

lamp shall have 1400 lumen battery backup pack.
Lithonia/Volumetric RT5 Series
2RT5-28T5-MVOLT-GEB95-LPM835P-ELl4
FP28/835/ECO Lamp Type
C. 2' x 2' Recessed Lighting Fixture - Volumetric fixture with 2 lamps.
Lithonia/Volumetric RT5 Series
2RT5-14T5-MVOLT-GEBIOPS-LP835
FP14/835 Lamp Type
D.
2' x 2' Recessed Emergency Lighting Fixture to be similar to above except one

lamp shall have 1400 lumen battery backup pack.
Lithonia/Volumetric RT5 Series
2RT5-14T5-MVOLT-GEBIOPS-LP835-ELl4
FP14/835 Lamp Type
E.
Fluorescent Wall Sconce. Typical at all Corridors and Hallways. Install top of
hallway sconces 1'-6" below acoustical ceiling.

Peerlite Cerra Wall- (2) T-5 High Output Lamps with Dust Cover
#CRW7-2-54T5HO-WHR-FTN-R4-277-GEB I 0-PI51396-3-SCT-DU-LP835
F.
Fluorescent Down Light - Hard Ceiling Applications

Lithonia/Gotham
AFV 26TRT 6AR MVOLT - Warm White Lamp Cover
G.
Fluorescent Down Light - Hard Ceiling Applications to be similar to above

except supply with 700 lumen emergency battery pack in addition to electronic
ballast
Lithonia/Gotham
AFV 26TRT 6AR MVOLT ELR - Warm White Lamp Color
H.
2' x 2' Recessed Emergency Light Fixture with crystalline lenses to be used

only in conjunction with wall sconces. Operates only with loss of power.
Lithonia
2-GT8-2-U316-AI2125
An Alternate Unistrut suspended version of this fixture will be used in open
ceiling applications. See Apollo Development for specifications.
J.
I' x 4' Direct/Indirect Troffer with 'MDR' diffuser and (2) electronic ballasts.

Bottom of fixture shall be mounted at 9'-0" A.F.F.
Finelite Series 12-ID
S12-ID-WCB-4'-2T8-DC-91W-TDO-120-FA-FE



                        



--------------------------------------------------------------------------------




K.
l' x 4' Direct/Indirect Troffer with 'MDR' diffuser and (2) electronic ballasts
to

be similar to above except with 1200 lumen emergency battery pack in addition to
electronic ballast. Bottom of fixture shall be mounted at 9'-0" A.F.F.
Finelite Series 12-ID
SI2-ID-WCB-4'-2T8-DC-91W-TDO-120-FA-FE-EMB
L.
6' diameter circular track with adjustable 'Micro Spot R' track heads. Provide

(2) 300W XFMRS and mount remotely in accessible ceiling space. Provide
additional mounting accessories as required. Bottom of fixture shall be mounted
at 9'-0" A.F.F.
Translite Sonoma
BT8-505-AL
TSQ600
MIR-S-BTC-ST-AL
M.
Low Voltage Decorative Pendant at Coffee Bar with Matte Chrome Finish and

2" Kiss Mono-Point Ceiling Canopy. White Glass. Bottom of fixture to be at 6'-
8" above finished floor.
Bruck Zara Down
50WMR16120V
P.
Exit sign, edge lit, with 90 minute battery backup pack, green letters on clear
background as follows:

Lithonia: Precise
LRP IGC 120/277 EL N
NOTE:
Verify voltage - based on individual building requirements. Provide 277 volt
general lighting when available within the building. If lead-time on Lithonia
light fixtures affect project schedule, equivalent light fixtures may be
submitted for approval


XIV. MISCELLANEOUS REQUIREMENTS
NOTE ON SUBMITTALS:
The Tenant Improvement Contractor is to send three (3) copies of shop drawings
of the following work to the Architect and Apollo Development for approval prior
to fabrication: Operable wall system, including structural support plans,
calculations and finish. No Submittal will be reviewed by the Architect unless
first reviewed by the General Contractor and affixed with their stamp and
comments. Refer to Section XVI for more information, Wall system to be installed
by a product de certified Contractor.
A.
Voice/Data/Server Room - A secured interior room for housing data and telephone
system, LAN and WAN cabling and connections, and termination's of all cabling
for both voice and data. Specifications are as follows:




                        



--------------------------------------------------------------------------------




l. 8'-0" x 4'-0" sheets of fire retardant treated plywood (Use CD plywood where
allowed by code), 3/4" thick. Set plywood 8' high x full length of 2 walls.
2. Access to equipment room to be restricted to technical personnel only with
Unican Ll000 (push button combination lock). Tenant may substitute an electronic
security system in place of the Unican Lock.
B.
Operable partition at Double Vocational room.

"HUFCOR" 600 Series Model 632 - Pair Panel System
Closure Method: Lever Closure
Track and Support System: Unispan Aluminum and steel self supporting system
Note: Sway bracing as required by code is to be provided by contractor. Minimum
3500 psi concrete required for operable partition system installation.
Bottom Seals: 2" Manual
Panel Acoustical rating: 49 STC.
Hanging Weight: 8.9 (lbs/sf)
Panel Skin / Facing: Gypsum Board
Panel & Trim Finish On Drawings


Contact:
HUFCOR /Arizona Inc.
Larry Kirkpatrick
Phone: 480-464-4437
Fax: 480-464-1232
lkirkpatrick@hufcoraz.com
C.
Marker Boards

1. One (1) POLYVISION-Series 100 seamless marker board per Vocational
room. Fully assembled.
a. 4'-0" x 16'-0" A-I #100 continuous marker board.
b. Continuous chalk tray.
c. Continuous cork display rail
d. Two (2) map hooks.
e. High gloss porcelain on ½" particle board with aluminum backing sheet
f. Color: White #61OOH surface.
g. Lead-time: 4-6 Weeks.


Contact:
POLYVISION Corporation
Phone: 877-777-4446
National Phone: 800-620-7659
Georgia Phone: 678-542-3100
www.polyvision.com
Contact the local distributor for more information.
D.
Projection Screens - Motorized (All Vocational Rooms - U.N.O.)




                        



--------------------------------------------------------------------------------




l. Recessed, motorized projection screens to be furnished and installed above
the
ceiling at the center of the teaching wall at all Vocational Rooms and Double
Vocational Rooms. Operating switch for motorized screen to be located on the
teaching wall adjacent to the light switches. Verify proper operation after
installation.
2. Model "Envoy" by Draper Inc. - 84" x 84" AV Format
3. Motorized screen with automatic ceiling closure and motor-in-roller. Matte
white
borderless screen with 84"x84" viewing surface. (Equal products by Dalite also
acceptable).


Contact:
Randy Reece CSI
Regional Sales Manager
Arizona, HI, So.Cal, So. NV
1309 W. Valencia Drive Suite G
Fullerton, CA 92833
Tel: 714-447-4383
Mobile: 714-308-9343
Fax: 714-773-0643 rreece@draperinc.com
E.
Flat Screen Monitor (schedule monitor/directory): Refer to plans for location
and

quantity. Monitor and bracket are provided and installed by tenant. Power, data
boxes, and backing by General Contractor.
F.
Mini-blinds - Building standard window treatment if no building standards
provide

Commercial Hunter Douglas 2" aluminum horizontal blinds at all exterior windows.
Color 205 Fawn.
Contact:
Hunter Douglas Contract
12400 Stowe Drive
Poway, CA 92064
Phone: 800-964-2580
Fax: 800-205-9819
Keith Burgess ext. #7311 (Eastern/Mideast)
Christopher Hagen ext. #7312 (Southern/Central)
David Cover est. #7313 (Western/Mountain/Upper Midwest)


XV. CONSTRUCTION WASTE MANAGEMENT
The Owner has determined that this Project shall generate the least amount of
waste
possible. Of the inevitable waste that is generated, as many of the waste
materials as
feasibly possible shall be re-used, salvaged or recycled. Contractor is required
to retain



                        



--------------------------------------------------------------------------------




the services of a licensed and permitted recycling company to conduct these
activities and
provide Owner with a Construction Waste Management Plan prior to the
commencement of the project.


The Owner has determined that a minimum of ____________ (50%, 75% by weight)
shall
be diverted from the landfill. Therefore, all construction waste shall be sent
to a licensed
and permitted Material Recovery Facility (MRF) (said evidence of licensing and
permitting to be submitted to Owner) for processing and diversion. Evidence of
receipt of
the materials in the form of monthly reports from the MRF operator of incoming
and
outgoing material and diversion rate shall be submitted to the Owner and an end
of
project summary shall be provided by the recycling company to the Owner (or
Contractor).


XVI. GENERAL NOTES


A.
Submittals are required on Millwork. All other products are per plans and
specifications. General Contractor is responsible for contacting the specified
vendors for longer lead items and contracting with local distributors as needed.

B.
All submittals by the General Contractor to the Architect or University of
Phoenix require that the General Contractor review the submittal first and affix
their approval stamp. All submittals not reviewed and stamped by the general
contractor will be returned to the General Contractor without review.

C.
All data conduits and boxes with pull strings are to be provided by the General
Contractor.

D.
All Voice/Data wiring will be handled by Apollo Development under a separate
contract.

E.
All sealants must meet SCAQMD Rule #1168 requirements. A table of requirements
for different applications is located within the LEED CI Reference Guide.

END OF DOCUMENT

--------------------------------------------------------------------------------














                        



--------------------------------------------------------------------------------




Schedule 3

                        



--------------------------------------------------------------------------------




[kbsrii201410kex105p8.jpg]

                        



--------------------------------------------------------------------------------




[kbsrii201410kex105p9.jpg]

                        



--------------------------------------------------------------------------------




[kbsrii201410kex105p10.jpg]

                        



--------------------------------------------------------------------------------




[kbsrii201410kex105p11.jpg]

                        



--------------------------------------------------------------------------------




[ksbrii201410kex105p12.jpg]

                        



--------------------------------------------------------------------------------




[kbsrii201410kex105p13.jpg]

                        



--------------------------------------------------------------------------------




[kbsrii201410kex105p14.jpg]

                        



--------------------------------------------------------------------------------




[kbsrii201410kex105p15.jpg]

                        



--------------------------------------------------------------------------------




[kbsrii201410kex105p16.jpg]

                        



--------------------------------------------------------------------------------




Schedule 4
Insurance Requirements
For purposes of this Schedule 4, "Indemnified Parties" means Landlord, Tenant,
and with respect to each, its parent, subsidiary and affiliated companies, and
their respective direct or indirect constituent shareholders and partners,
directors, officers, agents, servants and employees, and the directors,
officers, agents, servants and employees of their respective direct or indirect
constituent shareholders and partners. "Interest Holder" means the holder of any
note, mortgage or deed of trust now or hereafter relating to Landlord's estate
in all or any portion of the Premises.
I.
General Contractor's Insurance

A.     Before commencement of performance of any portion of the construction
work, General Contractor will obtain insurance coverages of the types described
in this Section I with insurers licensed to do business in the state where the
Premises are located which insurers are reasonably acceptable to Landlord,
Tenant and Interest Holders and under forms of policies reasonably satisfactory
to Landlord, Tenant and Interest Holders; and General Contractor will
continuously maintain such coverages in effect for the applicable periods herein
provided.
B.     Also, before commencement of performance of any portion of the
construction work, General Contractor will furnish to Landlord, Tenant and
Interest Holders a certificate or certificates of insurance on an ACORD form
and/or policies and endorsements executed in duplicate by the insurance
companies evidencing the insurance coverages required to be obtained by General
Contractor under this Section I. Such certificates of insurance, policies and
endorsements will specify the insured status of General Contractor required
hereunder, as well as waivers of subrogation consistent with the requirements of
this Schedule 4. Such certificates of insurance will state that Landlord, Tenant
and Interest Holders will be notified in writing thirty (30) days prior to
cancellation, material change in coverage and/or limits, or non-renewal of
insurance. A renewal certificate, policy or endorsement will be provided to
Landlord at least fifteen (15) days prior to the expiration of any expiring
insurance policy previously furnished. Certificates, policies and endorsements
which are not reasonably acceptable to Landlord, Tenant or Interest Holders will
be returned for resubmission by General Contractor. All policies with the
exception of workers' compensation will name Landlord, Tenant and Interest
Holders as an additional insured for General Contractor's ongoing and completed
operations and will be primary and noncontributing with Landlord's and Tenant's
policies.
C.     General Contractor will procure and maintain the following insurance
coverages in accordance with the terms of this Schedule 4:
1.     workers' compensation and employers' liability insurance, providing
statutory coverage as required in the state where the Premises are located for
all

                        



--------------------------------------------------------------------------------




persons employed by General Contractor in connection with the performance of the
construction work (and including coverage under the U.S. Longshoremen's and
Harborworker's Act), and affording thirty (30) days notice of cancellation or
nonrenewal to Landlord, Tenant and Interest Holders. The minimum limits required
for the employers' liability insurance are as follows:
Bodily Injury by Accident- $1,000,000 each accident
Bodily Injury by Disease- $1,000,000 policy limit
Bodily Injury by Disease- $1,000,000 each employee
The policy will include a waiver of subrogation in favor of the Indemnified
Parties.
2.     commercial general liability insurance written on an occurrence basis in
a form not less than that of the current Standard ISO policy, naming General
Contractor as the named insured, insuring against liability for bodily injury or
death and/or property damage occurring in, upon or about the Premises or any
street, drive, sidewalk, curb or passageway adjacent thereto, in an amount not
less than $2,000,000 combined single limit per occurrence and in the aggregate,
such insurance to include but not be limited to the following specific
protections:
a.
premises and operations coverage with explosion, collapse and underground
exclusions deleted, if applicable;

b.
owners and contractors protective coverage;

c.
products and completed operations coverage;

d.
blanket contractual coverage;

e.
personal injury coverage;

f.     broad form property damage liability coverage;
g.     an endorsement naming the Indemnified Parties as additional insureds; and
h.
an endorsement affording thirty (30) days notice to Landlord, Tenant and
Interest Holders in event of cancellation, nonrenewal or material reduction in
coverage.

3.     business auto liability insurance covering all owned, non-owned and hired
or borrowed vehicles used in connection with the performance of the construction
work, insuring against liability for bodily injury and death and/or property
damage in an amount not less than $1,000,000 combined single limit per
occurrence and in the aggregate, with an endorsement affording thirty (30) days

                        



--------------------------------------------------------------------------------




notice to Landlord, Tenant and Interest Holders in event of cancellation,
nonrenewal or material reduction in coverage, and an endorsement naming the
Indemnified Parties as additional insureds.
4.     excess or umbrella liability insurance, written on an occurrence basis,
naming General Contractor as the named insured, in an amount not less than
$30,000,000.00 per occurrence and in the aggregate for bodily injury or death or
property damage, with an endorsement naming the Indemnified Parties as
additional insureds, and an endorsement affording thirty (30) days notice to
Landlord, Tenant and Interest Holders in the event of cancellation, nonrenewal
or material reduction in coverage. Such policy will be written on an excess
basis above the coverages required under items I through 3 of this Subsection
I.C (specifically listing such underlying policies).
5.     "all risk" coverage insuring General Contractor's personal property
during the performance of the construction work.
6.     All Risk Builder's Risk insurance, from an insurance carrier on a full
replacement basis and with notice requirements subject to the reasonable
approval of Landlord and Tenant, which will name Landlord and Tenant as named
insureds. Landlord will provide a certificate of such insurance to Landlord and
Tenant which will set forth such information concerning such policy as Landlord
or Tenant may reasonably request.
D.     General Contractor will continuously maintain in force during the course
of performance of the construction work all of the foregoing insurance coverages
until Substantial Completion of the construction work, except as may otherwise
be expressly provided in the Contract Documents with respect to occupancy prior
to Substantial Completion; and provided further, however, that the products and
completed operations liability coverage required under item 2 of Subsection I.C
and the endorsement required under Subsection III.A hereof providing that such
insurance is primary and noncontributing as respects the Indemnified Parties and
that any insurance carried by the Indemnified Parties is excess and
noncontributing, will be maintained in force until three (3) years following
Substantial Completion.
II.
General.

a.
Landlord, Tenant and General Contractor will waive all rights against each other
and the subcontractors, sub-subcontractors, agents and employees of each other,
for damages caused by fire or other perils to the extent covered by the property
insurance obtained, or which was required to be obtained, by any of them or any
other property insurance applicable to the construction work.

b.
Landlord will purchase and maintain boiler and machinery insurance, as well as
coverage for the existing building and contents, if any. Such


                        



--------------------------------------------------------------------------------




insurance will name Tenant, General Contractor and its subcontractors as
additional insured.
III.
General Provisions

A.
Each policy of insurance required to be maintained under this Schedule 4 will
contain an appropriate waiver of subrogation endorsement and will also be
endorsed to provide that such policy is primary and that any other insurance of
any insured or additional insured named thereunder with respect to matters
covered by such policy will be excess and non-contributing, subject to the
policy terms and conditions and further subject to the extent of the indemnity
requirements of the Construction Contract.

B.
General Contractor will require each of its subcontractors to maintain insurance
coverage similar to that required by this Schedule 4 with reasonable limits.




                        



--------------------------------------------------------------------------------




EXHIBIT "H"


LEASE GUARANTY
[see attached]

                        



--------------------------------------------------------------------------------






LEASE GUARANTY
THIS LEASE GUARANTY (the "Guaranty") is given this 29th day of June, 2009 by
APOLLO GROUP, INC., an Arizona corporation ("Guarantor"), with respect to that
certain Agreement of Lease, dated of even date herewith (the "Lease"), executed
by US REAL ESTATE LIMITED PARTNERSHIP, a Texas limited partnership, as Landlord,
and The University of Phoenix, Inc., an Arizona corporation, as Tenant, for
space in the building located at the SEC of I-10 and Broadway Rd. Tempe,
Arizona, 85282.
1.     For good and valuable consideration, Guarantor hereby absolutely and
unconditionally guaranties to Landlord, and to its successors and assigns, the
performance of each and all of the terms, covenants and conditions of the Lease
contained therein to be kept and performed by Tenant during the initial term of
the Lease and any renewal term, including the payment of all rentals and other
charges accruing pursuant to the Lease.
2.     Neither the Guarantor's obligation to make payment or render performance
in accordance with the terms of this Guaranty nor any remedy for the enforcement
hereof shall be impaired, modified, changed, released or limited in any manner
whatsoever by any impairment, modification, change, release or limitation of the
liability of Tenant or its estate in bankruptcy or of any remedy for the
enforcement thereof, resulting from the operation of any present or future
provision of the U.S. Bankruptcy Act or other statute, or from the decision of
any court or agency.
3.    Except as provided herein, Guarantor hereby waives notice of any demand by
Landlord, any notice of default in the payment of rent or any other amounts
contained or reserved in the Lease, or any other notice of default under the
Lease. Guarantor expressly agrees that the validity of this Guaranty and the
obligations of Guarantor shall in no way be terminated, affected or impaired by
reason of any waiver by Landlord, or its successors or assigns, or failure to
enforce any of the terms, covenants or conditions of the Lease or this Guaranty,
or the granting of any indulgence or extension of time to Tenant, all of which
may be given or done without notice to Guarantor.
4.     This Guaranty shall extend to any assignee or successor to Landlord and
shall be binding upon the Guarantor, its successors and assigns.
5.     Guarantor agrees that Landlord may extend the time for performance or
otherwise modify or alter the Lease; provided, however, that no such
modification or alteration that extends the term, increases the rent or
otherwise increases Tenant's obligations under the Lease shall be effective
against Guarantor without Guarantor's prior written consent.
6.     Landlord shall provide written notice to Guarantor of any default by
Tenant under the Lease and shall provide to Guarantor the same period of time
that Tenant has to cure such default prior to enforcing or attempting to enforce
this Guaranty against Guarantor. Landlord hereby agrees to recognize and accept
any cure by





                        



--------------------------------------------------------------------------------




Guarantor of any default by Tenant under the Sublease so long as such cure is
achieved within the period of time required thereunder.
7.     This Guaranty is of a continuing nature and may not be canceled by the
Guarantor for so long as the Lease or any extensions or renewals thereof are in
force and effect or for so long as Tenant is in occupancy of the premises
mentioned in said Lease. Landlord shall not be obligated or required to exhaust
its remedies against Tenant as a condition precedent to its collection under
this Guaranty. This instrument of Guaranty shall be construed as a guaranty of
payment and performance rather than as a guaranty of collection. In addition
this Guaranty shall remain in full force and effect after termination of the
Lease so long as any of Tenant's obligations thereunder remain due and payable.
8.     The Guarantor makes the following representations and warranties, which
shall survive the execution and delivery of this Guaranty:
(a)
The Guarantor has the power and authority to execute, deliver and carry out the
terms and provisions of this Guaranty and has duly authorized, executed and
delivered the same.

(b)
No consent or approval of, or exemption by, any governmental or public body or
authority is required to authorize, or is required in connection with the
execution, delivery and performance of, this Guaranty or of any of the
instruments or agreements herein referred to, or the taking of any action hereby
contemplated.

9.     Guarantor consents, without affecting its liability to Landlord
hereunder, that Landlord may, without notice to or further consent of Guarantor,
upon such terms as Landlord may deem advisable:
(a)
sell, exchange, release, surrender, and in any manner and in any order realize
upon or otherwise deal with any property at any time pledged or mortgaged to
secure Tenant's obligations or any liabilities (including any of those
hereunder) incurred directly or indirectly in respect thereof, or

(b)
resort to Guarantor for payment of any Tenant's Obligations, whether or not
Landlord shall have resorted to any property securing any of Tenant's
Obligations or any obligation of Guarantor or shall have proceeded against
Tenant or any other party primarily or secondarily liable on any of Tenant's
Obligations.

10.    Guarantor covenants and agrees that it shall not be released from the
obligations of this Guaranty, nor shall such obligations be diminished or
otherwise affected by (a) any extension of time or other indulgence granted to
Tenant or by a waiver with respect to Tenant's Obligations or any of them, (b)
any assignment of the Lease or any subletting of all or any portion of the
premises, or (c) any other act or



                        



--------------------------------------------------------------------------------




omission of Landlord other than a written waiver by Landlord specifically
modifying or terminating this Guaranty.
11.     No delay on the part of Landlord in the exercise of any right or remedy
as to either Tenant or as to Guarantor shall operate as a waiver thereof, and no
final or partial exercise by Landlord of any right or remedy shall preclude
other or further exercises thereof or the exercises of any other right or
remedy.
12.     The validity of this Guaranty and the obligations of Guarantor hereunder
shall not be terminated, affected or impaired by reason of any action which
Landlord may take or fail to take against Tenant nor by reason of any waiver of,
or failure to enforce, any of the rights or remedies reserved to Landlord in the
Lease, or otherwise, nor by reason of the bankruptcy, insolvency or inability to
pay debts as they mature of Tenant and whether or not the term of the Lease
shall terminate by reason of said bankruptcy, insolvency, or inability to pay
debts as they mature.
13.     No invalidity, irregularity or unenforceability of all or any part of
the Lease or of any security thereof, shall affect, impair or constitute a
defense to this Guaranty. This Guaranty is a direct and primary obligation of
the Guarantor, and Guarantor's obligations hereunder are not as a surety.
14.     If and to the extent that the Guarantor makes any payment to Landlord
pursuant to or in respect of this Guaranty, any claim which the Guarantor may
have against Landlord by reason thereof shall be subject and subordinate to the
prior payment in full of all of Tenant's Obligations.
15.     All requests, demands, or other communications pursuant hereto shall be
in writing addressed as follows: (i) US Real Estate Limited Partnership, 9830
Colonnade Blvd. Ste. 600, San Antonio, Texas 78230-2239, Attn: Portfolio
Management, if to Landlord, with a copy to Metro Commercial Properties, 1500 N.
Priest Drive, Suite 1D02, Tempe, Arizona, 85281 and (ii) Apollo Development
Corporation, 4025 South Riverpoint Parkway, Phoenix, Arizona, 85040, Attn:
William J. Swirtz, with a copy to Apollo Group, Inc., Apollo Legal Services,
4025 South Riverpoint Parkway, Phoenix, Arizona, 85040, Attn: Robbyn A.
Salganick, Esq., Corporate Counsel, if to the Guarantor. All notices shall be
sent by certified mail, return receipt requested.
16.     Miscellaneous.
(a)     This Guaranty shall be binding upon Guarantor, its successor and
assigns.
(b)     This Guaranty shall be governed by the laws of the State of Arizona.
(c)
In the event of any controversy, claim, dispute or action relating to this
Guaranty, the prevailing party shall be entitled to recover reasonable
attorneys' fees and expenses in addition to all other


                        



--------------------------------------------------------------------------------




available remedies. "Prevailing party" shall mean the party which obtains
substantially the relief sought by it in the controversy.
(d)
This Guaranty may be amended only by written agreement signed by Landlord and
Guarantor.

(e)
All previous negotiations and agreements by and between the parties and their
agents with respect to this transaction are merged into this Guaranty which
completely sets forth the obligations of the parties.

(f)
If any provisions of this Guaranty or of any document contemplated hereby shall
be invalid, such invalid provision shall be severable, and such invalidity shall
not impair the validity of any other provision of this Guaranty or of any
document contemplated hereby.

(g)
If two or more persons are executing this Guaranty as Guarantors, they shall be
jointly and severally liable under the terms hereof.

APOLLO GROUP, INC, an Arizona
corporation
By:
/s/ William J. Swirtz

Its:
President of Apollo Development and Authorized Officer

By:
/s/ Brian L. Swartz

Its:
Senior VP Finance

Chief Account Officer
"Guarantor"











                        



--------------------------------------------------------------------------------




STATE OF ARIZONA )
                                         )ss.
COUNTY OF Maricopa )

    
The Forgoing instrument was acknowledged before me this 26 day of June 2009, by
William J. Swirtz, the Authorized Officer of Apollo Group. Inc., an Arizona
corporation, on behalf of the corporation.


/s/ Ashley Nicole Zaitz
Notary Public




My commission expires:


7/24/2013






STATE OF ARIZONA )
                                         )ss.
COUNTY OF Maricopa )





The Forgoing instrument was acknowledged before me this 26 day of June 2009, by
Brian L. Swartz, the Authorized Officer of Apollo Group. Inc., an Arizona
corporation, on behalf of the corporation.


/s/ Joy Lynn Rae
Notary Public




My commission expires:


9/19/2012



                        



--------------------------------------------------------------------------------




EXHIBIT "I"


ATTACHED TO AND MADE A PART OF LEASE
RULES AND REGULATIONS OF THE PROJECT


1.     The sidewalks, entrances, passages, if any, shall not be obstructed or
used for any purpose other than ingress and egress. The passages, entrances, and
roof are not for the use of the general public, and Landlord shall in all cases
retain the right to control and prevent access thereto by all persons whose
presence, in the judgment of Landlord, subject to adherence to law, shall be
prejudicial to the safety, character, reputation or interests of the Project and
its tenants, provided that nothing herein contained shall be construed to
prevent such access by persons with whom tenants normally deal in the ordinary
course of their business, unless such persons are engaged in illegal activities.
No tenant and no employees of any tenant shall go upon the roof of a Building
without the written consent of Landlord.
2.     No awnings or other projections shall be attached to the outside walls of
a Building without the prior written consent of Landlord. No hanging planters,
television sets or other objects shall be attached to or suspended from ceilings
without the prior written consent of Landlord. No curtains, blinds, shades or
screens shall be attached to or hung in, or used in connection with, any window
or door, without the prior written consent of Landlord, which shall not be
unreasonably withheld, delayed or conditioned. Except as otherwise specifically
approved by Landlord, all electrical ceiling fixtures hung in offices or spaces
along the perimeter of a Building must be fluorescent, of a quality, type,
design and bulb color reasonably approved by Landlord.
3.     No sign, advertisement or notice shall be exhibited, painted or affixed
by any tenant on any part of, or so as to be seen from the outside of, a
tenant's premises or a Building without the prior written consent of Landlord,
which shall not be unreasonably withheld, delayed or conditioned. In the event
of the violation of the foregoing by any tenant, Landlord may remove same
without any liability, and may charge the expense incurred in such removal to
the tenant violating this rule. Interior signs on doors and walls and shall be
of a size, color, location and style reasonably acceptable to Landlord.
4.     No tenant shall mark, paint, drill into, or in any way deface any part of
its premises or a Building. No boring, cutting or stringing of wires or laying
of linoleum or other similar floor coverings shall be permitted except with the
prior written consent of Landlord and as Landlord may direct.
5.     No bicycles, vehicles, or animals of any kind shall be brought into or
kept in or about any tenant's premises and no cooking shall be done or permitted
by any tenant in its premises except that the preparation of coffee, tea, hot
chocolate and similar items for the tenant and its employees and business
visitors shall be permitted. No tenant shall cause or permit any unusual or
objectionable odors to escape from its premises.



--------------------------------------------------------------------------------




6.     No tenant shall occupy or permit any portion of its premises to be for
the manufacture or sale of liquor, narcotics or tobacco in any form, or as a
medical office, or as a barber shop, manicure shop or employment agency. No
tenant's premises shall be used for lodging or sleeping or for any immoral or
illegal purposes.
7.     No tenant shall make, or permit to be made, disturbing noises, sounds or
vibrations, or disturb or interfere with occupants of this or neighboring
buildings or premises or those having business with them, whether by the use of
any musical instrument, radio, phonograph or other unusual noise.
8.     No tenant shall at any time bring or keep upon its premises any
inflammable, combustible or explosive fluid, chemical or substance. No tenant
shall do or permit anything to be done in its premises, or bring or keep
anything therein, which shall in any way increase the rate of fire insurance on
the Project or on the property kept therein, or conflict with the regulations of
the fire department or the fire laws, or with any insurance policy upon the
Project or any part thereof, or with any rules and ordinances established by the
local health authority or other governmental authority.
9.     No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by any tenant, nor shall any changes be made in existing locks
or the mechanisms thereof. Each tenant must, upon the termination of its
tenancy, restore to Landlord all keys of stores, offices, and toilet rooms,
whether furnished to or otherwise procured by tenant, and in the event of the
loss of any keys so furnished, such tenant shall pay to Landlord the cost of
replacing the same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such a change.
10.     All removals, or the carrying in or out of any safes, freight,
furniture, or bulky matter of any description must take place during the hours
which Landlord may establish from time to time. Landlord reserves the right to
inspect all safes, freight or other bulky articles to be brought into a
Building. Landlord reserves the right to prohibit or impose conditions upon the
installation of heavy objects which might overload Building floors.
11.     Landlord shall have the right to prohibit any advertising by any tenant
which, in Landlord's opinion, tends to impair the reputation or desirability of
the Project. Upon written notice from Landlord, any tenant shall refrain from or
discontinue such advertising.
12.     Any persons employed by any tenant to do janitorial work, shall, while
in the Project and outside of the tenant's premises, be subject to and under the
control and direction of the manager of the Project (but not as an agent or
servant of said manager or of Landlord, and the tenant shall be responsible for
all acts of such persons).
13.     All doors opening into public corridors or lobbies shall be kept closed,
except when in use for ingress and egress.
14.     No air conditioning unit or other similar apparatus shall be installed
or used by any tenant without the written consent of Landlord, which shall not
be unreasonably withheld, delayed or conditioned.



--------------------------------------------------------------------------------




15.     There shall not be used in any space, either by tenants or others, any
hand trucks except those equipped with rubber tires and side guards.
16.     Landlord will direct electricians as to where and how telephone or
telegraph wires are to be introduced. No boring or cutting for wires or string
of wires will be allowed without written consent of Landlord. The location of
telephones, call boxes and other office equipment affixed to premises shall be
subject to the reasonable approval of Landlord.
17.     All parking areas, pedestrian walkways, and other public areas forming a
part of the Project shall be under the sole and absolute control of Landlord
with the exclusive right to regulate and control these areas. Tenant agrees to
conform to the rules and regulations that may be established by Landlord for
those areas from time to time. The Parking Rules and Regulations attached hereto
as Exhibit "I-1" form a part hereof and are subject to change at the sole
discretion of Landlord.
18.     Landlord shall have the right, exercisable without notice and without
liability to Tenant, to change the name and street address of a Building.
19.     Landlord shall have the right to control and operate the public portions
of the Project, and the public facilities, as well as facilities furnished for
the common use of the tenants, in such manner as it deems best for the benefit
of the tenants generally.
20.     The sashes, sash doors, skylights, windows, and doors that reflect or
admit light and air into halls, passageways or other public places in a Building
shall not be covered or obstructed by any tenant, nor shall any bottles, parcels
or other articles be placed on the window sills. Tenant shall see that the
windows, transoms and doors of the premises are closed and securely locked
before leaving a Building and must observe strict care not to leave windows open
when it rains. Tenant shall exercise extraordinary care and caution that all
water faucets or water apparatus are entirely shut off before tenant or tenant's
employees leave a Building, and that all electricity, gas or air shall likewise
be carefully shut off, as to prevent waste or damage. Tenant shall cooperate
with Landlord in obtaining maximum effectiveness of the cooling system by
closing drapes when the sun's rays fall directly on the windows of the Premises.
21.     The scheduling of tenant move-ins shall be subject to the reasonable
discretion of Landlord.
22.     The term "personal goods or services vendors" as used herein means
personal who periodically enter a Building for the purpose of selling goods or
services to a tenant, other than goods or services which are used by the tenant
only for the purpose of conducting its business on the Premises. "Personal goods
or services" include, but are not limited to, drinking water and other
beverages, food, barbering services, and shoe shining services. Landlord
reserves the right to prohibit personal goods and services vendors from access
to a Building except upon such reasonable terms and conditions, including, but
not limited to, the payment of a reasonable fee and provision for insurance
coverage, as are related to the safety, care and cleanliness of a Building, the
preservation of good order therein, and the relief of any financial or other
burden on Landlord occasioned by the presence of such vendors or the sale by
them of personal goods or services to the Tenant or its employees. If necessary
for the accomplishment



--------------------------------------------------------------------------------




of these purposes, Landlord may exclude a particular vendor entirely or limit
the number of vendors who may be present at any one time in a Building. The
provisions of this rule shall not apply to anyone using the Premises in
accordance with Exhibit K, R13, of the Rider to the Lease.
23.     Landlord may at any time revoke, supplement or modify these Rules and
Regulations, or any portion thereof, whenever in Landlord's sole opinion such
changes are required for the care, cleanliness, safety or preservation of good
order in the Project. All such changes shall be effective five (5) days after
delivery to tenant of written notice thereof, except in the event of emergency,
in which event they shall be effective immediately upon notice to tenant.
24.     Tenant shall not place, install or operate on the Premises or in any
part of the Project, any engine, stove, or machinery, or conduct mechanical
operations or cook thereon or therein, or place or use in or about the Premises
any explosives, gasoline, kerosene, oil, acids, caustics, or any other
inflammable, explosive, or hazardous material without the prior written consent
of Landlord.
25.     Landlord will not be responsible for any lost or stolen personal
property, equipment, money, or jewelry from the Premises or from public rooms,
regardless of whether such less occurs when the areas is locked against entry.
26.     No birds or animals (other than handicap assistive animals) shall be
brought onto the Project, and no bicycles or vehicles shall be brought into or
kept in a Building.
27.     No draperies, shutters, or window coverings shall be installed on
exterior windows or on windows or doors facing public corridors without
Landlord's prior written approval.
28.     Employees of Landlord shall not receive or carry message for or to any
tenant or other occupant on the Project, nor shall they contract to render free
or paid services to any tenant or any tenant's agents, employees, or invitees;
if any of Landlord's employees perform any such services, such employees shall
be deemed the agent of the tenant for whom the services are being performed,
regardless of whether or how payment is arranged for services, and Landlord is
expressly relieve from any and all liability for any injury to persons or damage
to property (or any other damages) in connection with any such services.
29.     Tenant will keep all areas within the "Project" clean and free of
debris.





--------------------------------------------------------------------------------




EXHIBIT "I-1"


PARKING RULES AND REGULATIONS


Subject to Exhibit"K," R-8 and so long as the Lease to which this Exhibit"I-l"
is attached remains in effect, and so long as the parking rules and regulation
adopted by Landlord are not violated, Tenant or persons designated by Tenant
shall be entitled on a non-exclusive basis to use parking spaces in the Project
parking structure (if any) and on surface parking. Landlord expressly reserves
the right to re-designate parking areas and to modify the parking facilities for
other uses or to any extent.
A condition of any parking shall be compliance by the parker with parking
facilities rules and regulations, and amendments thereto, including any sticker
or other identification system established by Landlord. Landlord reserves the
right to impose parking charges except as provided in Section 11 of the Lease,
on Tenant and Tenant's employees for any parking now or hereafter available. The
following Parking Rules and Regulations are in effect until notice is given to
Tenant of any change. Landlord reserves the right to modify and/or adopt such
other reasonable and nondiscriminatory rules and regulations for the parking
facilities as it deems necessary for the operation of the parking facilities.
Landlord may refuse to permit any person who violates the within rules to park
in the parking facilities, and any violation hereof shall subject the car to
removal at the owner's cost. In either of said events the sticker of any other
form of identification supplied by Landlord shall be returned to Landlord.
1.     Hours for the parking facility shall be 6:00 a.m. to 2:30 a.m.
2.    Cars must be parked entirely within the stall lines painted on the floor
or pavement.
3.     All directional signs and arrows must be observed.
4.     The speed limit shall be five (5) miles per hour.
5.     Parking is prohibited:
(a)     in areas not striped for parking
(b)    in aisles
(c)     where "no parking" signs are posted
(d)     on ramps
(e)     in cross hatched areas
(f)     in such other areas as may be reasonably designated by Landlord.
6.     Parking facilities managers or attendants are not authorized to make or
allow any exception to these Parking Rules and Regulations.
7.     Every parker is required to park and lock his own car. All responsibility
for damage to cars or persons is assumed by the parker and Landlord and/or its
agent shall have no liability whatsoever in connection therewith.





--------------------------------------------------------------------------------




8.     Spaces rented to persons are for the express purpose of parking one
automobile per space. Washing, waxing, cleaning or servicing of any vehicle by
the customer and/or his agents is prohibited.
9.     Tenant shall acquaint all persons to whom Tenant assigns parking spaces
with these Parking Rules and Regulations.
10.     Tenant and Tenant-Related Parties will use the parking facilities within
the Project solely for the purpose of parking passenger model cars, small vans
and small trucks and will comply in all respects with any rules and regulations
that may be promulgated by Landlord from time to time with respect to the
Project. Tenant will ensure that any vehicle parked in any of the Project will
be kept in proper repair and will not leak excessive amounts of oil or grease or
any amount of gasoline. If any of the parking facilities within the Project are
at any time used: (i) for any purpose other than parking as provided above; or
(ii) in any way or manner reasonably objectionable to Landlord; Landlord may
take such steps as are reasonable to enforce these Parking Rules and Regulations
as they relate to parties utilizing the parking facilities and/or consider such
a default under the Lease (subject to the notice and cure periods set forth in
Exhibit "K," R-14).
11.     If the parking facilities within the Project are damaged or destroyed,
or if the use thereof is limited or prohibited by any governmental authority, or
Force Majeure, Tenant's inability to use the parking facilities will not subject
Landlord or any operator of the parking facilities to any liability to Tenant
and will not relieve Tenant of any of its obligations under the Lease and the
Lease will remain in full force and effect provided:
(i)
Landlord provides reasonably acceptable alternative parking within an adjacent
property;

(ii)
Landlord provides reasonably acceptable alternative parking in a property not
adjacent but within reasonable walking distance to the Premises and so long as
such interference with such parking does not continue for greater than sixty
(60) days, thereafter, Rent will abate until parking within the parking
facilities has been restored; and

(iii)
Landlord provides reasonably acceptable alternative parking in a property not
within reasonable walking distance to the Premises and so long as such
interference with such parking does not continue for greater than ten (10)
Business Days, thereafter, Rent will abate until parking within the parking
facilities has been restored.

If the parking facilities are damaged or destroyed, Tenant agrees to provide
Landlord with a Tenant Casualty Notice. Landlord must then, within thirty (30)
days of receiving said Tenant Casualty Notice, provide Tenant with a Landlord
Casualty Notice indicating whether the Casualty to the parking structure is
deemed a Minor Destruction or a Major Destruction.
With the exceptions of (x) Base Monthly Rent, which shall be treated as set
forth in (i) ( iii) above, (y) the period during which Landlord must elect to
restore a Major Destruction for the parking facilities which shall be one
hundred twenty (120) days in lieu of two hundred and

-2-

--------------------------------------------------------------------------------




forty (240) days (unless a Major Destruction has occurred to a Building as well,
in which case the period for election shall remain two hundred and forty (240)
days for both the Building and the parking facilities), and (z) the period in
which Landlord can effect the restoration of a Major Destruction of the parking
facilities, which shall be twelve (12) months in lieu of eighteen (18), the
rights and obligations of the Landlord and Tenant following a Casualty to the
parking facilities shall be the same as each party's rights and obligations were
the Casualty to have occurred to the Premises as set forth in Section 17 of the
Lease. That is to say, by way of example, that Landlord shall have one hundred
and eighty (180) days, subject to extension as set forth in Section 17.1.B, to
restore a Minor Destruction of the parking facilities. In the event Landlord has
failed to effect a Restoration following a Major Destruction of the parking
facilities within twelve (12) months of Landlord's election to restore the
parking facilities, subject to Tenant Delay and Construction Force Majeure (as
defined in Exhibit "G"), Tenant may terminate the Lease as set forth in Section
17.
Tenant will pay to Landlord upon demand, and Tenant indemnifies Landlord
against, any and all loss or damage to the parking facilities, or any equipment,
fixtures, or signs used in connection with the parking facilities and any
adjoining buildings or structures caused by Tenant or any Tenant-Related
Parties. "Force Majeure" shall mean, for purposes of this Lease, any unexpected
event beyond the reasonable control of the party affected thereby, including,
without limitation, acts of the public enemy, government restraint,
unavailability of materials or any public utility service, strikes, civil riots,
floods, hurricanes, tornadoes, earthquakes and other severe weather conditions
or acts of God.
12. Tenant agrees to indemnify, defend, protect and hold Landlord harmless from
and against any and all claims, losses, damages, demands, costs and expenses
(including, without limitation, reasonable attorneys' fees and expenses)
asserted or arising with respect to or in connection with the removal of any
such automobile(s) as aforesaid. Landlord shall not be liable for any claims,
losses, damages, expenses or demands with respect to any vehicles of Tenant, its
customers or visitors that are parked in the Project, except for such loss or
damage as may be caused solely by Landlord's gross negligence or willful
misconduct, and, Tenant agrees to indemnify, defend, protect and hold Landlord
harmless from and against any such claim, loss, damage, demand, cost or expense
(including, without limitation, reasonable attorneys' fees and expenses), except
for such loss or damage as may be caused solely by Landlord's gross negligence
or willful misconduct.
13. Tenant has no right to assign or sublicense any of its parking rights in the
Project, except as part of an approved or permitted assignment or sublease of
the Lease; however, Tenant may allocate parking spaces among its employees.



-3-

--------------------------------------------------------------------------------




EXHIBIT "J"


LEASE SUBORDINATION, NON-DISTURBANCE
OF POSSESSION AND ATTORNMENT AGREEMENT


This Lease Subordination, Non-Disturbance of Possession, and Attornment
Agreement ("Agreement") is made as of the day of , 20 , among (hereinafter
called "Lender"), US REAL ESTATE LIMITED PARTNERSHIP, a Texas limited
partnership, with its principal office at 9830 Colonnade Blvd. Ste. 600, San
Antonio, Texas 78230-2239, Attn: Portfolio Management ("Landlord'"or "Borrower")
and THE UNIVERSITY OF PHOENIX, INC., an Arizona corporation, having a place of
business at 4025 South Riverpoint Parkway, Phoenix, Arizona, 85040 ("Tenant").
INTRODUCTORY PROVISIONS
The Lender is relying on this Agreement as an inducement in making and
maintaining a loan (the "Loan") secured by among other things, a Deed of Trust,
Assignment, Security Agreement and Fixture Filing, dated or to be dated as of
(the "Deed of Trust") located within Fountainhead Business Park in Tempe,
Arizona and described on Exhibit A attached hereto ("Property").
Tenant is the tenant under that lease ("Lease") dated , 2009, made with
Landlord, covering certain premises ("Premises") at the Property as more
particularly described in the Lease.
Lender requires, as a condition to the making and maintaining of the Loan, that
the Deed of Trust be and remain superior to the Lease and that its rights under
the assignment of rents in the Deed of Trust be recognized.
Tenant requires as a condition to the Lease being subordinate to the Deed of
Trust that its rights under the Lease be recognized.
Lender, Landlord, and Tenant desire to their understanding with respect to the
Deed of Trust and the Lease.
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements contained herein, and other valuable consideration, the receipt and
adequacy of which are hereby acknowledged, and with the understanding by Tenant
that Lender shall rely hereon in making and maintaining the Loan, Lender,
Landlord, and Tenant agree as follows:
1.    Subordination. The Lease and the rights of Tenant thereunder are
subordinate and inferior to the Deed of Trust and any amendment, renewal,
substitution, extension or replacement thereof and each advance made thereunder
as though the Deed of Trust, and each such amendment, renewal, substitution,
extension or replacement were executed and recorded, and the advance made,
before the execution of the lease.





Lease Subordination. Non-Disturbance of Possession and Attornment
Agreement                Page 1



--------------------------------------------------------------------------------




2.     Non-Disturbance. So long as Tenant is not in default (beyond any period
expressed in the Lease within which Tenant may cure such default) in the payment
of rent or in the performance or observance of any of the terms, covenants or
conditions of the Lease on Tenant's part to be performed or observed, (a)
Tenant's occupancy of the Premises and Tenant's lights tinder the Lease shall
not be disturbed by Lender in the exercise of any of its rights under the Deed
of Trust during the term of the Lease, or any extension or renewal thereof made
in accordance with the terms of the Lease and all rights granted to Tenant under
the Lease shall remain in full force and effect, and (b) Lender will not join
Tenant as a party defendant in any action or proceeding for the purpose of
terminating Tenant's interest and estate under the Lease because of any default
under the Deed of Trust, and (c) Tenant's duties will not be modified in any way
without Tenant's prior written consent.
3.     Attornment and Certificates. In the event Lender succeeds to the interest
of Borrower as Landlord under the Lease, or if the Property or the Premises are
sold pursuant to the power of sale under the Deed of Trust, Tenant shall attorn
to Lender, or a purchaser upon any such foreclosure sale, and shall recognize
Lender, or such purchase, thereafter as Landlord under the Lease. Such
attornment shall be effective and self-operative without the execution of any
further instrument. Tenant agrees, however, to execute and deliver at any time
and from time to time, upon the request of any holder(s) of any of the
indebtedness or other obligations secured by the Deed of Trust, or upon request
of any such purchaser, (a) any instrument or certificate which, in the
reasonable judgment of such holder(s), or such purchaser, may be necessary or
appropriate in any such foreclosure proceeding or otherwise to evidence such
attornment, and (b) an instrument or certificate regarding the status of the
Lease, consisting of statements, if true (and if not true, specifying in what
respect, (i) that the Lease is in full force and effect, (ii) the date through
which rentals have been paid, (iii) the duration and date of commencement of the
term of the Lease, (iv) the nature of any amendments or modifications to the
Lease, (v) that no default, or state of facts, which with the passage of time,
or notice, or both, would constitute a default, exists on the part of either
party to the Lease, and (vi) the dates on which payments of additional rent, if
any, are due under the Lease.
4.     Limitations. If Lender exercises any of its rights under the Deed of
Trust, or if Lender shall succeed to the interest of Landlord under the Lease in
any manner, or if any purchaser acquires the Property, or the Premises, upon or
after any foreclosure of the Deed of Trust, or any deed in lieu thereof, Lender
or such purchaser, as the case may be, shall have the same remedies by entry,
action or otherwise in the event of any default by Tenant (beyond any period
expressed in the Lease within which Tenant may cure such default) in the payment
of rent or in the performance or observance of any of the terms, covenants and
conditions of the Lease on Tenant's part to be paid, performed or observed that
Landlord had or would have had if Lender or such purchaser had not succeeded to
the interest of the present Landlord. From and after any such attornment, Lender
or such purchaser shall be bound to Tenant under all the terms, covenants and
conditions of the Lease, and Tenant shall, from and after such attornment to
Lender, or to such purchaser, have the same remedies against Lender, or such
purchaser, for the breach of an agreement contained in the lease that Tenant
might have had under the Lease against Landlord, if Lender or such purchase had
not succeeded to the interest of Landlord. Provided, however, that Lender or
such purchaser shall only be bound during the period of its ownership, and that
in the case of the exercise by Lender or its rights under the Deed of Trust, or
a foreclosure, or deed in lieu of foreclosure, all Tenant claims shall be
satisfied only out of the







Lease Subordination. Non-Disturbance of Possession and Attornment
Agreement                Page 2



--------------------------------------------------------------------------------




interest, if any, of Lender, or such purchaser, in the Property, and Lender and
such purchaser shall not be (a) liable for any act or omission of any prior
Landlord (including Landlord) unless same constitutes a default under the Lease,
which continues after Lender's acquisition of the Property; or (b) subject to
any offsets or defenses which Tenant might have against any prior landlord
(including Landlord); or (c) bound by any rent or additional rent which Tenant
might have paid for more than the then current rental period to any prior
landlord (including Landlord); or (d) bound by any amendment or modification of
the lease, or any consent to any assignment or sublet, made without Lender's
prior written consent; or (e) bound by or responsible for any security deposit
not actually received by lender; or (f) liable for or incur any obligation with
respect to any breach of warranties or representations of any nature tinder the
Lease or otherwise including without limitation any warranties or
representations respecting use, compliance with zoning, landlord's title,
landlord's authority, habitability and/or fitness for any purpose or
possessions.
5.     Rights Reserved. Nothing herein contained is intended, nor shall it be
construed, to abridge or adversely affect any right or remedy of: (a) Landlord
under the Lease, or any subsequent Landlord, against Tenant in the event of any
default by Tenant (beyond any period expressed in the lease within which Tenant
may cure such default) in the payment of rent or in the performance or
observance of any of the terms, covenants or conditions of the Lease on Tenant's
part to be performed or observed; or (b) Tenant under the Lease against the
original or any prior Landlord in the event of any default by the original
Landlord to pursue claims against such original or prior Landlord whether or not
such claim is barred against Lender or a subsequent purchaser.
6.     Notice and Right to Cure. Tenant agrees to provide Lender with a copy of
each notice of default given to Landlord under the Lease, at the same time as
such notice of default is given to Landlord, and that in the event of any
default by Landlord under the Lease, Tenant will take no action to terminate the
Lease (a) if the default is not curable by Lender (so long as the default does
not violate any applicable laws and/or interfere with Tenant's use and
occupation of the Premises), or (b) if the default is curable by Lender, unless
the default remains uncured for a period of thirty (30) days after written
notice thereof shall have been given, postage prepaid, to Landlord at Landlord's
address and to Lender at the address provided in Section 7 below; provided,
however, that if any such default is such that it reasonably cannot be cured
within such thirty (30) day period, such period shall be extended for such
additional period oftime as shall be reasonably necessary (including, without
limitation, a reasonable period of time to obtain possession of the Property and
to foreclose the Deed of Trust), if Lender gives Tenant written notice within
such thirty (30) day period of Lender's election to undertake the cure of the
default and if curative action (including, without limitation, action to obtain
possession and foreclose) is instituted within a reasonable period of time and
is thereafter diligently pursued, provided that the default is cured no later
than the later of (i) ninety (90) days from the date of Lender's notice or (ii)
such amount of time as is permitted to Landlord under the terms of the Lease to
cure said default. Lender shall have no obligation to cure any default under the
Lease.

Lease Subordination. Non-Disturbance of Possession and Attornment
Agreement                Page 3



--------------------------------------------------------------------------------






7.     Notices. Any notice or communication required or permitted hereunder
shall be in writing, and shall be given or delivered; (a) by United States mail,
register or certified, postage fully prepaid, return receipt requested, or (b)
by recognized courier service or recognized overnight delivery service; and in
any event addressed to the party for which it is intended at its address set
forth below:




or such other address as such party may have previously specified by notice
given or delivered in accordance with the foregoing. Any such notice shall be
deemed to have been given and received on the date delivered or tendered for
delivery during normal business hours as herein provided.
8.     No Oral Change. This Agreement may not be modified orally or in any
manner than by an agreement in writing signed by the parties hereto or their
respective successors in interest.
9.     Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the parties hereto, their respective heirs, personal
representatives, successors and assigns, and any purchaser or purchasers at
foreclosure of the Property or any portion thereof, and their respective heirs,
personal representatives, successors and assigns.
10.     Payment of Rent To Lender. Tenant acknowledges that it has notice that
the Lease and the rent and all sums due thereunder have been assigned to Lender
as part of the security for the Obligations secured by the Deed of Trust. In the
event Lender notifies Tenant of a default tinder the Loan and demands that
Tenant pay its rent and all other sums due under the Lease to Lender, Tenant
agrees that it will honor such demand and pay its rent and all other sums due
under the Lease to Lender, or Lender's designated agent, until otherwise
notified in writing by Lender. Borrower unconditionally authorizes and directs
Tenant to make rental payments directly to Lender following receipt of such
notice and further agrees that Tenant may rely upon such notice without any
obligation to further inquire as to whether or not any default exists under the
Deed of Trust, and the Borrower shall have no right or claim against Tenant for
or by reason of any payments of rent or other charges made by Tenant to Lender
following receipt of such notice.
11.     Intentionally Omitted.
12.     Captions. Captions and headings of sections are not part of this
Agreement and shall not be deemed to affect the meaning or construction of any
of the provisions of this Agreement.
13.     Counterparts. This Agreement may be executed in several counterparts
each of which when executed and delivered is an original, but all of which
together shall constitute one instrument.





Lease Subordination. Non-Disturbance of Possession and Attornment
Agreement                Page 4



--------------------------------------------------------------------------------




14.     Governing Law. This Agreement shall be governed by and construed ill
accordance with the laws of the State of Arizona.
15.     Parties Bound. The provisions of this Agreement shall be binding upon
and inure to the benefit of Tenant, Lender and Borrower and their respective
successors and assigns; provided, however, reference to successors and assigns
of Tenant shall not constitute a consent by Landlord or Borrower to an
assignment or sublet by Tenant, but has reference only to those instances in
which such consent is not required pursuant to the Lease or for which such
consent has been given.






[Remainder of page intentionally left blank. Signature page(s) to follow.]













































Lease Subordination. Non-Disturbance of Possession and Attornment
Agreement                Page 5



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.




TENANT:


THE UNIVERSITY OF PHOENIX, INC., an Arizona corporation


By: ________________________________________
Name: ______________________________________
Title: _______________________________________






STATE OF ARIZONA §
                                             §
COUNTY OF MARICOPA §



The foregoing instrument was acknowledged before me this ________ day of
___________ , 20____, by _________________________ ,
______________________________of THE UNIVERSITY OF PHOENIX, an Arizona
corporation, on behalf of the corporation.




IN WITNESS WHEREOF, I hereunto set my hand and official seal.




______________________________________
NOTARY PUBLIC


My commission expires: __________________

(Signature page to Lease Subordination, Non-Disturbance of Possession and
Attornment Agreement)

--------------------------------------------------------------------------------






LENDER:




By: ________________________________________
Name: ______________________________________
Title: _______________________________________






STATE OF ___________ §
                                             §
COUNTY OF __________ §



The foregoing instrument was acknowledged before me this _________ day of
_________ , 20________, by __________________________________ ,
______________________


IN WITNESS WHEREOF, I hereunto set my hand and official seal.




_______________________________________
NOTARY PUBLIC


My commission expires: ___________________



(Signature page to Lease Subordination, Non-Disturbance of Possession and
Attornment Agreement)

--------------------------------------------------------------------------------




US Real Estate Limited Partnership, a Texas limited partnership, Landlord under
the Lease, and Borrower under the Deed of Trust and the other Loan Documents,
agrees for itself and its successors and assigns that:
1.     The above agreement does not (a) constitute a waiver by Lender of any of
its rights under the Deed of Trust or any of the other Loan Documents; or (b) in
any way release Borrower from its obligations to comply with the terms,
provisions, conditions, covenants and agreements and clauses of the Deed of
Trust and other Loan Documents;
2.     The provisions of the Deed of Trust remain in full force and effect and
must be complied with by Borrower;
3.     Tenant shall have the right to rely on any notice or request from Lender,
which directs Tenant to pay rent to Lender without any obligation to inquire as
to whether or not a default exists and notwithstanding any notice from or claim
of Borrower to the contrary. Borrower shall have no right or claim against
Tenant for rent paid to Lender after Lender so notifies Tenant to make payment
of rent to Lender; and
4.     The Borrower shall be bound by all of the terms, conditions and
provisions of the foregoing Agreement in all respects.
Executed and delivered as of the day of the ____________ day of
_________________ , 20____.
_____________________________ , a ___________




By: ________________________________________
Name: ______________________________________
Title: _______________________________________


Date Executed by Borrower: _____________________





(Landlord Signature Page to Lease SNDA)



--------------------------------------------------------------------------------




STATE OF ___________ §
                                             §
COUNTY OF __________ §



The foregoing instrument was acknowledged before me this ________ day of
_____________ , 20_____, by _________________________ ,
_________________________ of US Real Estate Limited Partnership, a Texas limited
partnership, on behalf of said partnership.




IN WITNESS WHEREOF, I hereunto set my hand and official seal.




________________________________________
NOTARY PUBLIC


My commission expires: ____________________





(Landlord Signature Page to Lease SNDA)



--------------------------------------------------------------------------------




GUARANTOR'S CONSENT




The undersigned, a guarantor of Tenant's obligations under the Lease (a
"Guarantor"), consents to Tenant's execution, delivery and performance of the
foregoing Agreement. From and after any attornment pursuant to the foregoing
Agreement, that certain Lease Guaranty dated ________________ (the "Guaranty")
executed by Guarantor in favor of US Real Estate Limited Partnership, shall
automatically benefit and be enforceable by Lender with respect to Tenant's
obligations under the Lease as affected by the foregoing Agreement. Lender's
rights under the Guaranty shall not be subject of any defense, offset, claim,
counterclaim, reduction or abatement of any kind resulting from any act,
omission or waiver by Landlord for which Lender would, pursuant to the foregoing
Agreement, not be liable or answerable after attornment. The foregoing does not
limit any waivers or other provisions contained in the Guaranty.


GUARANTOR:


APOLLO GROUP, INC., an Arizona corporation




By: ____________________________________
Name: __________________________________
Title: ___________________________________


Dated: __________________________________

(Guarantor's Consent)

--------------------------------------------------------------------------------




Exhibit A


LEGAL DESCRIPTION OF PROPERTY

                        



--------------------------------------------------------------------------------




EXHIBIT "K"


UNIVERSITY OF PHOENIX LEASE RIDER


FOUNTAINHEAD CORPORATE PARK LEASE
(Tempe, Arizona)


R-l
Leased Area Determination

The rentable area of the Premises shall equal the gross area of the Buildings
and shall be determined in accordance with "American National Standard ANSI/BOMA
Z65.1-1996: Standard Method for Measuring Floor Area in Office Buildings" issued
by the Building Owners and Managers Association International ("BOMA Standard")
prior to a Commencement Date for a Building. The initial calculation shall be
done by Landlord's architect and the final measurement shall be confirmed and
certified by Tenant's architect. In the event that the final measurement for a
Building using the BOMA Standard differs from the Premises Area of such Building
set forth in Section 1 of the Lease, the rentable area of that Building and the
Base Monthly Rent shall be adjusted appropriately and the parties shall execute
an amendment to this Lease reflecting said adjustment.
R-2
Intentionally Omitted

R-3
Expense Exclusions

Expenses shall not include the following:
(1)     Any costs or expenses for which Landlord is reimbursed or indemnified
(whether by an insurer, condemnor, tenant or otherwise);
(2)     Overhead and administrative costs of Landlord not directly incurred in
the operation and maintenance of the Project;
(3)     Depreciation or amortization of the Project or its contents or
components (except as set forth in Section 4.c.l.d;
(4)     Capital expenditures except as provided in Section 4.c.1.d;
(5)     Expenses for the preparation of space or other work which Landlord
performs or causes to be performed for any tenant or prospective tenant of the
Project;
(6)     Expenses for repairs or other work which is caused by fire, windstorm,
casualty or any other insurable occurrence, including costs subject to
Landlord's insurance deductible;
(7)     Expenses incurred in leasing or obtaining new tenants or retaining
existing tenants, including leasing commission, legal expenses, advertising,
entertaining or promotion;
(8)     Interest, amortization or other costs, including legal fees, associated
with any mortgage, loan or refinancing of the Project (other than Tenant's
leasehold interest), transfer or













--------------------------------------------------------------------------------




recordation taxes and other charges in connection with the transfer of ownership
in the Project (other than Tenant's leasehold interest), land trust fees, and
rental due under any ground lease relating to the property on which the Project
is located;
(9)     Expenses incurred for any necessary replacement of any item to the
extent that it is covered under warranty, and the cost of correcting defects in
the original construction of the Base Buildings (as defined in Exhibit "G");
provided, however, that (i) repairs resulting from ordinary wear and tear shall
not be deemed to be defects (with any disagreement as to whether a repair
results from ordinary wear and tear or a construction defect being resolved
pursuant to arbitration as set forth in Paragraph 11 of Exhibit "G"), (ii) the
costs of maintenance contracts which cover the warrantied repair may be included
as Expenses, and (iii) it being expressly understood that the cost of correcting
defects in the original construction of the Tenant Improvements (as defined in
Exhibit "G") may, to the extent such repair constitutes a maintenance
responsibility of Landlord herein, be included in Expenses;
(10)     The cost of any item or service which Tenant separately reimburses
Landlord or pays to third parties, or which Landlord provides selectively to one
or more tenants of the Project, other than Tenant, whether or not Landlord is
reimbursed by such other tenant(s). This category shall include the actual cost
of any special electrical, heating, ventilation or air conditions required by
any tenant that exceeds normal building standards or is required during times
other than the standard business hours stated in this Lease;
(11)     Accounting and legal fees relating to the ownership, construction,
leasing, sale or relating to any litigation in any way involving the Project and
any common areas or to the enforcement of the terms of any lease;
(12)     Any interest or penalty incurred due to the late payment of any
operating expense and/or Real Property Tax, but only if such late payment by
Landlord or its agents is not the reasonable result of Tenant's action or
inaction;
(13)     The cost of correcting any applicable building or fire code
violations(s) or violations of any other applicable law relating to the project,
of any common areas, and/or the cost of any penalty or fine incurred for
noncompliance with the same in each case as of the Commencement Date but only to
the extent that the same is attributable to Tenant's specific use and occupancy
of the Premises, and any costs incurred to test, survey, clean up, contain,
abate or remove any environmental or Hazardous Material or materials, including
asbestos containing materials from the Project or any common areas or to remedy
any breach or violation of any Environmental Requirement in each case to the
extent not the responsibility of Tenant pursuant to the terms of the Lease;
(14)     Any personal property taxes of Landlord for equipment or items not used
directly in the operation or maintenance of the Project, nor connected therewith
and the amount of any taxes otherwise paid by Tenant directly including all
taxes referred to in Sections 1.j. and l.k. of the Lease;
(15)     Any expense that is not specifically enumerated and accounted for as a
Project Expense in Landlord's expense statement and/or budget pertaining to the
operation and

-2-
    

--------------------------------------------------------------------------------




administration of the Project or any common areas (including payroll and
payroll-related expenses associated with administration and clerical personnel,
general office expenses, and expenses for travel, entertainment, gifts, dues,
subscriptions, memberships, tuition, seminars, errors and omissions insurance,
automobile allowances, charitable or political donations and professional fees
of any kind), and provided that management fees in any year shall not exceed an
amount equal to four percent (4%) of the gross rental revenue received for that
period. In no event shall the payroll, payroll related and other expenses
related to any employees of Landlord above the Project Manager or equivalent
operational level or not working full-time on the management or operation of the
Project be included in Expenses, provided that such expenses of part-time
workers may be included if equitably allocated to reflect actual time spent on
the Project;
(16)    Any items the presence of which will artificially inflate Expenses in
any year because they are unique, extraordinary or one-time expenses not
directly related to the operation of the project, excluding special tax
assessments and increases in taxes due to governmental modifications (e.g., to
split tax rolls);
(17)     Any costs or expenses for sculpture, paintings, or other works of art,
including costs incurred with respect to the purchase, ownership, leasing,
repair, and/or maintenance of such works of art, in each case other than such
items as are requested by Tenant;
(18)     The cost of overtime or other expenses to Landlord in performing work
expressly provided in this Lease to be borne at Landlord's expense, unless
incurred as a result of Tenant;
(19)     All expenses directly resulting from the gross negligence or willful
misconduct of Landlord, its agents, servants or other employees;
(20)     All bad debt loss, rent loss, or reserve for bad debt or rent loss;
(21)     Payroll and payroll related expenses for any employees in commercial
concessions operated by Landlord;
(22)     Any expenditures made more than eighteen (18) months prior to
submission of demand;
(23)     Any management or operating costs demonstrably and materially in excess
of similar costs incurred by reasonable and prudent landlords of comparable
buildings in the Tempe, Arizona, metropolitan area or any amount paid to an
entity related to Landlord which demonstrably and materially exceed the amount
that would have been paid for comparable goods or services in an arms-length
transaction between unrelated parties in said market; and
(24)     Expenses incurred in any calendar year' and not included in a statement
of accounting prepared by Landlord prior to the end of the following calendar
year'; provided however, that if Landlord could not be aware of specific
Expenses, such Expenses may be included in the first statement of accounting
delivered after Landlord becomes aware of such Expenses.

-3-
    

--------------------------------------------------------------------------------




R-4
Tenant's Audit Rights

Landlord shall maintain books and records of all Expenses and shall permit
Tenant to audit Landlord's statements for any annual period so long as (i)
written notice of such audit is provided to Landlord within ninety (90) days of
Tenant's receipt of the accounting required by Section 4.c.3 and (ii) such audit
is completed within sixty (60) days of Tenant's intent to audit notice. If
Tenant elects to audit such books and records, Landlord shall reasonably
cooperate with Tenant and any deficiency or overpayment disclosed by such audit
shall be promptly paid or refunded as the case may be. If Tenant retains a third
party to conduct such audit, such third party must be a certified public
accountant from an accounting firm reasonably acceptable to Landlord. Tenant may
not have such review performed on a contingency fee basis. If any such audit
discloses that the Expenses reflected on Landlord's statement were overstated by
more than five percent (5%) of the actual Expenses for the subject year,
Landlord shall reimburse Tenant for the reasonable costs of such audits, not to
exceed $1,000.00. The results of any such audit shall be held in strict
confidence by Tenant and its representatives. If Landlord disputes the audit,
both parties shall within twenty (20) days agree upon a neutral third party
certified public accountant whose determination shall be binding upon both
parties, the cost of which shall be split evenly between Landlord and Tenant.
R-5
Notice-Late Fees/Default Interest

Notwithstanding anything to the contrary herein, Landlord shall give written
notice of nonpayment, provided, however, this obligation shall be limited to two
(2) times in any calendar year for purposes of imposing interest and penalties
only. Landlord shall give Tenant ten (10) business days to cure the non-payment
of rent and fees. If Landlord has not received full payment of outstanding
balances after the ten (10) business days have passed, Landlord may apply
interest and penalties to outstanding balances per Section 4.c.4 of the Lease.
R-6
Modification to Project

The entrance and exit to the Premises and the Project will not be modified,
reconfigured, or altered in any manner that would materially and permanently
affect access to or the appearance and design of the Premises and/or materially
and adversely affect Tenant's use of the Premises without Tenant's prior written
consent (which consent shall not be unreasonably withheld by Tenant), nor will
any modifications, reconfigurations or alterations be taken by Landlord with
respect to the Project, the effect of which would be to materially and
permanently interfere with Tenant's business operation in or diminish the use
and enjoyment of the Premises for the purposes intended.
R-7
Rules and Regulations (See Basic Lease Exhibit I — Rules and Regulations)

R-8
Parking

(a)    Landlord acknowledges that use of the parking areas currently available
for the Project is necessary in order for Tenant to operate its business on the
Premises.
(b)     Landlord shall not modify, reconfigure or restripe the parking area so
as to reduce the aggregate number of parking spaces available to Tenant below a
number equal to 4.5 spaces

-4-
    

--------------------------------------------------------------------------------




per 1,000 square feet of rentable space in the Premises. Landlord acknowledges
that any failure to supply such parking in accordance with this Lease shall
constitute an event of default hereunder.
R-9
Intentionally Deleted

R-10
Alterations

(a)     Minor Decorating Permitted. Tenant shall be permitted to hang pictures
and shelving and perform other similar minor decorating activities and to
perform non-structural alterations not exceeding an aggregate of $50,000 during
any calendar year, which alterations do not require the acquisition of a
building permit without securing Landlord's prior consent, provided that Tenant
complies with all pertinent building code, fire, safety and other such
governmental regulations and that Tenant does not take any action which could in
any way interfere with the structural, mechanical, electrical, maintenance, HVAC
or plumbing systems of the Project. Tenant agrees that Landlord may supervise
the movement of materials in and out of the Project with respect to any
activities done under this provision.
(b)     Mechanics Liens. In the event that a mechanics lien is filed against the
Premises or the Project for work claimed to have been furnished to Tenant,
Tenant shall either see that such lien is discharged within thirty (30) days
following Tenant's receipt of notice thereof or Tenant shall post a bond to
assure the payment of said lien with Landlord in an amount and form reasonably
satisfactory to Landlord.
R-11
Intentionally Omitted

R-12
Condemnation

Tenant shall have the right to pursue a claim in the condemnation proceeding for
any relocation award to which it may be entitled or for any furniture, trade
fixtures or other fixtures which Tenant is entitled to remove at the termination
of the Lease and which are subject to the Taking, for the unamortized cost of
any improvements paid for by Tenant and for any relocation or other business
disruption loss Tenant incurs as a result of such Taking. If Tenant's access to
the Premises is taken as a result of the condemnation, the Lease shall terminate
upon the effective date of the taking unless the parties agree otherwise.
R-13
Assignment/Sublease to Affiliate; Release; Use of Space by Others

(a)     Sublease. No sublessee will have any rights directly against Landlord,
nor will the sublease create or impose any obligation or liability of Landlord
in favor of such sublessee. No sublessee will have any right to exercise any of
Tenant's rights or options under the Lease. At any time that a Lease default
exists under Section 20, Landlord will have the absolute right to collect the
rentals under the sublease directly from the sublessee and apply same to the
payment of Rent, and Tenant hereby stipulates and agrees that the sublessee (a)
shall receive full credit against its obligations under the sublease for all
sums so paid to Landlord, and (b) shall be entitled and is hereby directed to
rely upon a written notice from Landlord that the rentals under the sublease are
payable to Landlord. It is understood and agreed, however, that Landlord's

-5-
    

--------------------------------------------------------------------------------




exercise of such right shall not release or diminish Tenant's obligations under
the Lease except to the extent of funds actually received by Landlord.
(b)     Transfer to an Affiliate. Notwithstanding any provision in this Lease to
the contrary, Tenant shall have the right to assign this Lease or sublet all or
a portion of the Premises without Landlord's consent to any corporation or
business entity which controls, is controlled by or is under common control with
Tenant, or to a corporation or other business entity resulting from a merger or
consolidation with' Tenant, or to any person or entity which controls, is
controlled by or is under common control with Tenant, or to a corporation or
other business entity resulting from a merger or consolidation with Tenant, or
to any person or entity which acquires substantially all of the assets of
Tenant's businesses as a going concern ("Affiliate"), provided that in the case
of an assignment, the assignee assumes in full the obligations of Tenant under
this Lease and that the use of the Premises remains unchanged. Tenant shall also
have the right to provide space in the Premises from time to time (i) to
business entities or other organizations for purpose of conducting education
programs and/or meetings, and (ii) to concessionaires or independent contractors
who provide services directly related to Tenant's use (such as bookstore and
food/beverage service operations) and serving Tenant's staff, guests and
students, and such use of the Premises shall not constitute an assignment,
sublease or other transfer by Tenant hereunder. Landlord's consent to any
transfer under this provision shall not be unreasonably withheld, delayed or
conditioned.
(c)     Other Transfers. Except as provided in Section 19 and this R-13, Tenant
shall not make any transfer of its interest in the Premises without Landlord's
express prior written consent, which consent may not be unreasonably withheld or
delayed.
(d)     Effect of Transfer. In the event that Tenant proposes to assign or
sublease to an assignee or subtenant whose net worth is comparable to or greater
than that of Tenant or Guarantor as of the date this Lease was executed
(including an Affiliate), and Landlord consents to such assignment or sublease
in writing, based on the assignee's or subtenant's net worth and the nature of
the assignee's or subtenant's use and compatibility with the Project, Tenant and
Guarantor shall be released from all liability occurring from and after the
effective date of the assignment or sublease with respect to the portion of the
Premises subject to such assignment or subletting, and such release shall be
documented in Landlord's consent. Except as otherwise provided in this R-13(d),
no transfer of any portion of Tenant's interest in the Premises will relieve
Tenant or Guarantor from liability under the Lease or the Guaranty, and each
transferee will be bound by all of the terms and provisions of this Lease. In
the event of any conflict between the terms of this Lease and the terms of the
agreement between Tenant and any transferee, the terms of this Lease shall
control. Any violation by a transferee of the terms and conditions of this Lease
shall constitute a default hereunder, subject to the notice and right to cure
provisions of Section 20, for which Tenant shall be fully liable. Each
transferee shall be obligated to obtain Landlord's consent to any action as to
which Tenant is obligated to obtain such consent under this Lease, including,
without limitation, consent to any proposed alterations.
(e)     Subsequent Subleases or Transfers. No sublessee or transferee will make
any further sublease or transfer of an interest in the Premises without the
express prior written consent of Landlord in accordance with Section 19 and this
R-13. No consent by Landlord to

-6-
    

--------------------------------------------------------------------------------




any transfer of an interest in the Premises shall constitute a consent to any
further or future transfer of an interest in the Premises.
(f)     Submission of Information. If Tenant requests Landlord's consent to a
specific assignment or subletting, Tenant will submit in writing to Landlord:
(i) the name and address of the proposed assignee or subtenant; (ii) a
counterpart of the proposed agreement of assignment or sublease; (iii)
reasonably satisfactory information as to the nature and character of the
business of the proposed assignee or subtenant, and as to the nature of its
proposed use of the space; (iv) banking, financial or other credit information
reasonably sufficient to enable Landlord to determine the financial
responsibility and character of the proposed assignee or subtenant; (v) executed
estoppel certificates from Tenant; and (vi) any other information reasonably
requested by Landlord.
R-14
Mutual Default/Notice/Cure

Notwithstanding anything to the contrary elsewhere in this Lease, the parties
shall each receive written notice and an opportunity to cure any failure to
perform any obligation under the Lease (other than a default pursuant to
Sections 20.a, 20.c, 20.d, 20.e, and 20.f of the Lease) prior to being
considered in a default status and being subject to the imposition of penalties
or other remedial actions. Wherever the term "default" is used herein it shall
be defined as either party's continued failure to perform its obligation in
accordance with the terms of this Lease after written notice thereof from the
non-defaulting party and the passage of an appropriate period of time within
which to have commenced and completed the cure of such failure to perform,
Appropriate cure periods are as follows:
Monetary Defaults - Ten (l0) business days
Non-Monetary Defaults - Thirty (30) days provided that if the defaulting party
is proceeding in good faith and with due diligence to complete the cure of a
non-monetary performance failure which cannot reasonably be cured within 30
days, such party will not be held in default for not completing such cure within
30 days so long as such party diligently proceeds to complete such cure promptly
and fully.
R-15
Landlord's Access to the Premises

Landlord shall have access to the Premises for the purposes described in
Sections 8.5 and 22, provided that (i) Landlord's activities hereunder will not
unreasonably interfere with or adversely affect Tenant's use of the Premises,
(ii) Landlord provides reasonable advance notice of any entry to the Premises,
except in the case of emergency, and (iii) nothing will be done hereunder that
would permanently alter the aesthetics or the utility of the Premises for
Tenant's permitted use without Tenant's prior written consent. In entering the
Premises, Landlord shall use all efforts to minimize any interference with or
disruption of Tenant's operations. Notwithstanding anything in this Lease to the
contrary, if Landlord's entry onto the Premises interferes with Tenant and such
interference causes a material adverse impact on Tenant's operations at, use or
enjoyment of the Premises and such impact continues beyond forty-eight (48)
hours, Tenant shall be entitled to an equitable abatement of rent for such
period of time as the interference continues.







-7-
    

--------------------------------------------------------------------------------




If such interference continues beyond one hundred twenty (120) days, and
Landlord's failure to remedy such interference within thirty (30) days.
R-16
Subordination and Non-Disturbance

As of the date of the Lease, Landlord does not own the fee interest in the
Project. In the event that as of the Commencement Date there exists a mortgage
or deed of trust recorded against the Premises, then prior to the Commencement
Date and as a condition to the effectiveness of Tenant's obligations under this
Lease (but not Tenant's obligations pursuant to the Work Letter Agreement
attached as Exhibit "G" hereto), Landlord will deliver to Tenant a commercially
reasonable non-disturbance agreement executed by such superior lienholder
agreeing in substance that, so long as Tenant is not in default under the terms
of this Lease, its tenancy and all of its rights hereunder will not be disturbed
throughout the term of this Lease and any extensions thereof, which agreement
shall be substantially in the form of Exhibit"J." If Tenant is required to
subordinate its interests under the Lease to the lien of any mortgage or deed of
trust or to any lien holder in the future, Tenant's obligation to subordinate
its interests is conditioned upon any such lien holder or prospective lien
holder providing Tenant with a commercially reasonable non-disturbance agreement
in the form attached hereto as Exhibit "J" which, in substance, agrees that so
long as Tenant is not in default under the terms of this Lease, its tenancy for
the use and purposes herein described and all rights granted to Tenant hereunder
will not be disturbed and will remain in full force and effect throughout the
term of this Lease and any extensions thereof. Tenant's duties and obligations
hereunder will not be modified in any way without Tenant's prior written
consent.
R-17
Intentionally Deleted.

R-18
Determination of Current Market Rate

The current market rental rate, and other terms and conditions ("Current Market
Rate") necessary to establish the rent when Tenant is exercising a renewal
option shall be determined as follows:
(a)     "Current Market Rate" shall be defined as the bona fide rates, terms and
conditions currently being offered in "arm's length" transactions to prospective
tenants for comparable space of similar size, location and improvements in the
Project, and recognizing that there shall be no brokerage fees in the
transaction. If no comparable space is available in the Project for this
comparison, rates and terms then being offered for comparable space in
comparable buildings in the Tempe, Arizona, metropolitan area will be used.
(b)     Landlord shall notify Tenant in writing of the Current Market Rate
within fifteen (15) business days following receipt of Tenant's renewal notice.
If Tenant disagrees with the proposed Current Market Rate, then within fifteen
(15) business days after receipt of such market rate notice, Tenant shall
appoint a Qualified Agent as defined in subsection (e) and give written notice
thereof to Landlord. If Tenant fails to timely notify Landlord in writing of its
acceptance of the proposed Current Market Rate or of its appointment of a
Qualified Agent, Tenant shall be deemed to have accepted the Current Market
Rate, and Landlord will prepare an appropriate amendment to the Lease.

-8-
    

--------------------------------------------------------------------------------




(c)     If Tenant appoints a Qualified Agent under subsection (b), then within
fifteen (15) business days thereafter, Landlord shall appoint its Qualified
Agent.
(d)     Within ten (10) business days after Landlord appoints a Qualified Agent,
each party's Qualified Agent shall meet with the parties and each other and
review the Premises and the Buildings and give notice to each party of his/her
opinion of the Current Market Rate for the Premises for the option term in
question. If the two Qualified Agents agree on the Current Market Rate, that
rate shall be used as the Current Market Rate for Tenant's rent for the option
term. If the two Qualified Agents do not agree on the Current Market Rate and
the parties do not agree on how to resolve the dispute within ten (10) business
days of the two Qualified Agents giving notice of their opinions of the Current
Market Rate, the two Qualified Agents will select a third Qualified Agent, who
is in no manner affiliated or associated with either of the other Qualified
Agents. The third Qualified Agent will select one or the other of the two
opinions of Current Market Rate submitted by the other Qualified Agents within
ten (10) days after being appointed by the other two Qualified Agents. The third
Qualified Agent shall have no authority to modify either opinion of Current
Market Rate and must select one or the other opinion "as is", which will
establish the Current Market Rate for the option term in question.
(e)     For the purposes of this provision, "Qualified Agent" means a real
estate broker or salesperson licensed by the State of Arizona with at least ten
(10) years of office leasing experience in the Phoenix, Arizona metropolitan
area who has not worked for either party or its affiliates within two (2) years
prior to the time in question, and who so states in writing an agreement to
serve hereunder. Each party will pay the reasonable fees of the Qualified Agent
appointed by it, provided however, that if a third Qualified Agent is appointed,
Landlord and Tenant will each pay one-half of the fees of the third Qualified
Agent. Either party may enforce the procedures set forth in this provision in
any manner permitted by law or equity.
R-19
Landlord Representations and Warranties

Landlord hereby represents and warrants to Tenant as follows:
(a)     The current zoning for the Land and Project in which the Premises are
located will allow Tenant to use the Premises for the permitted uses set forth
in this Lease, provided, however, such zoning contains limitations on the amount
of the Premises which may be used for classrooms.
(b)     As of the Commencement Date, the Project (inclusive of the Premises but
excluding those portions of the Premises designed by Tenant and/or
Tenant-Related Parties and signage) is in compliance with all applicable laws,
rules, regulations, ordinances and local codes, including, without limitation,
O.S.H.A. rules and regulations governing asbestos and asbestos containing
materials and, unless otherwise approved by Tenant in the construction of the
Premises, the Americans with Disabilities Act and/or any comparable state
statute ("Applicable Laws"). The Project is also in compliance with all private
covenants, conditions and restrictions affecting the Project (the "Deed
Restrictions"), copies of which have been given to Tenant. The Deed Restrictions
do not conflict with terms of this Lease.

-9-
    

--------------------------------------------------------------------------------




(c)     Except as otherwise disclosed to Tenant in writing, to Landlord's
knowledge, Landlord has not received any written notice from a governmental
entity of a claim that the Property does not comply with all laws.
(d)     Except as otherwise disclosed to Tenant in writing, to the best of
Landlord's knowledge, there is no existing condemnation action with respect to
the Property, which would materially affect the use and operation of the
Property.
(e)     To Landlord's knowledge, except as disclosed in that certain
environmental report prepared by EFI Global, Inc. and dated March 20, 2009,
except for Hazardous Substances used in the ordinary course of constructing,
operating and maintaining an office building, the Project does not and shall not
contain any Hazardous Substances as of the date hereof and as of the
Commencement Date.
(f)     Tenant's parking rights granted herein are not in violation of any
applicable laws.
(g)     Landlord will not record against the Project or the Premises, or
otherwise subject the Project or the Premises to, any restrictions, agreements,
encumbrances, liens, easements or rights which could or would (i) prevent or
impair the use of the Premises for the purposes permitted in this Lease or (ii)
conflict with or diminish the rights herein granted to Tenant.
(h)     Any individual executing this Lease on behalf of Landlord is authorized
to do so by requisite action of the appropriate board, partnership, or other
entity, as the case may be. Upon the date Landlord acquires the Project,
Landlord shall have good and marketable fee simple title to the Project,
including the Premises, with full right and authority to grant the estate
demised herein and to execute and perform all of the terms and conditions of
this Lease.
R-20
Hours of Operation

Landlord acknowledges that some or all of the classes to be taught by Tenant on
the Premises may occur (i) after 5:30 p.m. on weekdays and (ii) during daytime
hours on weekends. The Premises shall be available to Tenant and its students,
instructors and other guests and employees during such hours and Landlord agrees
that access to the Premises shall not be limited or impeded during the hours of
Tenant's operation. Any janitorial or other services provided by Landlord shall
not interfere with Tenant's use of the Premises during such hours.
R-21
Services and Utilities

All services to be provided by Landlord and the management and operation of the
Project shall be at or above a level consistent with that customarily provided
to tenants of comparable buildings in the Tempe, Arizona, metropolitan area. All
utility and other services to and for the Premises, including, without
limitation, HVAC services, will be available twenty-four (24) hours a day, seven
(7) days a week other than (I) during reasonable periods for customary
maintenance, which will not be scheduled between 5:00 p.m. and 10:00 p.m. on
weekdays and between 8:00 a.m. and 1:00 p.m. on Saturdays with respect to the
classroom portions of the Premises whenever possible and (2) where such services
are only generally available for procurement during normal business hours.

-10-
    

--------------------------------------------------------------------------------




Tenant shall have the right, but not the obligation, to procure the services of
security guards for the Project at Tenant's sole cost. Such security guards
shall be stationed on the Premises but shall be permitted to enter the Common
Areas, including the parking areas, in connection with assisting students and
generally safeguarding the Project.
Tenant shall be solely responsible for arranging and paying for all utilities
(including, without limitation, electrical power, natural gas, water, waste
water drainage, storm sewer drainage and telephone service) and, except for the
obligations of Landlord under Section 12 of the Lease, all other services or
amenities that Tenant requires or desires to be furnished to the Premises from
and after the Commencement Date for its occupancy, use and enjoyment thereof.
Tenant will contract with the suppliers or vendors of all such utilities,
services and amenities, and will make all payments therefor directly to the
supplier or vendor.
Without limiting the generality of Section 4.c, Landlord will have no
responsibility or liability for the interruption or cessation of any utility,
service or amenity to the Premises, nor shall any such interruption or cessation
entitle Tenant to any abatement of Rent or be deemed to constitute a
constructive eviction of Tenant. Notwithstanding the foregoing, if an
interruption of utilities or services is directly within the control of
Landlord, and (i) such interruption of utilities or services shall continue for
two (2) business days after written notice from Tenant to Landlord; (ii) such
interruption of utilities or services shall render any portion of the Premises
unusable for the normal conduct of Tenant's business and Tenant, in fact, ceases
to use and occupy such portion of the Premises for the normal conduct of its
business; and (iii) the restoration of such utilities or services is within the
control of Landlord, then Base Rent payable hereunder with respect to such
portion of the Premises rendered unusable for the normal conduct of Tenant's
business and which Tenant, in fact, ceases to use and occupy, shall be abated
after the expiration of such two (2) business day period, (in the event such
utilities or services are not then restored), and continue until such time that
the utilities or services are restored. The foregoing remedy shall be Tenant's
sole and exclusive remedy for any such interruption of services or utilities by
Landlord unless such interruption of services or utilities is caused by the
gross negligence or willful misconduct of Landlord in which event Tenant shall
have all rights and remedies against Landlord under this Lease in addition to
such abatement.
R-22
Landlord Defaults/Tenants Rights

Subject to the provisions contained in the Lease, if Landlord fails to perform
any of its material obligations or breaches any of its covenants contained in
the Lease, and (unless another time limit is elsewhere in this Lease
specifically provided) the (i) default continues for a period of thirty (30)
days after written demand for performance is given by Tenant, or, (ii) if the
default is of such a character as to require more than thirty (30) days to cure
and Landlord shall fail to commence said cure promptly and use reasonable
diligence in working to complete such cure as quickly as reasonably possible and
such default has a material impact on Tenant's use of the Premises, then Tenant
may, in addition to any other remedies provided in this Lease, at law or in
equity (including the right to sue for damages, an injunction or specific
performance), do any one or more of the following, collectively or individually,
concurrently or separately, in any order and as often as necessary: (a) elect to
make such payments and cure such defaults on behalf of Landlord and, in
connection therewith, do all work and make all payments deemed necessary or
appropriate by Tenant, including payment of costs including reasonable
attorneys' fees and

-11-
    

--------------------------------------------------------------------------------




charges in connection with any legal action which may have been commenced or
threatened and subject to interest at the default rate of interest set forth in
Section 4.c.4 from the date of Tenant's notice, and all sums so expended by
Tenant shall, at Tenant's option, be offset against future rentals due hereunder
or reimbursed to Tenant by Landlord on demand, or (b) provide notice to Landlord
of Tenant's intent to terminate this Lease should Landlord not cure such
condition within thirty (30) days after written demand for performance is given
by Tenant pursuant to the provisions above or, if the default is of such a
character as to require more than thirty (30) days to cure, should Landlord
shall fail to commence said cure promptly and use reasonable diligence in
working to complete such cure as quickly as reasonably possible. The exercise of
the termination rights granted Tenant hereunder shall not waive any default by
Landlord or limit any other remedies Tenant may have in law or equity.
R-23
Dispute Resolution

The parties agree to cooperate and negotiate in good faith to resolve any
disputes under this Lease. All disputes other than those relating to the payment
of rent, which cannot be resolved privately, may be submitted by either party
for non-binding mediation on terms and conditions agreed to by both Landlord and
Tenant.
R-24
Intentionally Omitted

R-25
Intentionally Omitted

R-26
Quiet Enjoyment

So long as Tenant is not in default under the terms and conditions of this
Lease, Tenant shall be entitled to peaceably maintain possession of and quietly
enjoy the Premises and all of the rights granted hereunder for the duration of
the Lease term and any extensions thereof
R-27
Miscellaneous

(a)     Any individual executing this Lease on behalf of either party is
authorized to do so by requisite action of the appropriate board, partnership,
or other entity, as the case may be. Upon written request from Tenant, Landlord
will deliver to Tenant a copy of the resolution or other document evidencing
such authority. Landlord has good and marketable fee simple title to the
Project, including the Premises, with full right and authority to grant the
estate demised herein and to execute and perform all of the terms and conditions
of this Lease. Upon written request from Tenant, Landlord will provide copies of
documents evidencing said ownership.
(b)     Following the date of this Lease, Landlord will not record against the
Project or the Premises, or otherwise subject the Project or the Premises to any
restrictions, agreements, encumbrances, liens, easements or rights which could
or would (i) prevent or materially impair the use of the Premises for the
purposes permitted in this Lease or (ii) materially conflict with or diminish
the rights herein granted to Tenant.
(c)     Tenant shall be permitted to install and use food and beverage vending
machines, refrigerators and a properly shielded microwave oven on the Premises
for the benefit of Tenant's

-12-
    

--------------------------------------------------------------------------------




employees, customers and guest provided that, in so doing, Tenant does not
create any offensive odors..






{Remainder of this page intentionally left blank}



-13-
    

--------------------------------------------------------------------------------




EXHIBIT "L"


MEMORANDUM OF LEASE
[see attached]

                        



--------------------------------------------------------------------------------




WHEN RECORDED RETURN TO:


The University of Phoenix, Inc.
4025 S. Riverpoint Parkway
Phoenix, Arizona 85040



--------------------------------------------------------------------------------



MEMORANDUM OF LEASE




This is a Memorandum of that certain Lease Agreement dated June 29, 2009, as
amended (the "Lease") by and between US Real Estate Limited Partnership, a Texas
limited partnership ("Landlord") and THE UNIVERSITY OF PHOENIX, INC., an Arizona
corporation ("Tenant"), with respect to 1601 and 1625 Fountainhead Parkway,
Tempe, Arizona 85282 (the "Premises") located on the real property legally
described on Exhibit A (the "Project") for a term of approximately 144 months
commencing in accordance with the terms of the Lease, with two (2) five (5) year
options to extend the term.
Subject to the terms of the Lease, Tenant shall have the exclusive right to
operate an educational facility within the Project for the term of the Lease.
The foregoing limitation shall not, however, (i) apply to parties to whom Tenant
has assigned or subleased all or any portion of the Premises or (ii) be deemed
to prohibit incidental training conducted by a business within the Project.
Further, the exclusive right granted to Tenant to operate an educational
facility within the Project shall terminate if Tenant, by virtue of a change in
ownership, assignment, or business plan change, no longer maintains education as
its core business for two hundred seventy (270) consecutive days.
In addition, Tenant shall have the non-exclusive right to use 4.5 parking spaces
per 1,000 square feet of the Premises in the Project for the entire term of the
Lease at no cost to Tenant.
Complete and executed duplicate agreements of the Lease containing all of the
agreements, terms, covenants and conditions are available in the offices of
Landlord and Tenant as follows:
Landlord:
 
US Real Estate Limited Partnership
9830 Colonnade Blvd., Ste. 600
San Antonio, TX 78230-2239
Attention: Portfolio Management


                        



--------------------------------------------------------------------------------




Tenant:
 
The University of Phoenix, Inc.
c/o Apollo Development Corp.
4025 South Riverpoint Parkway
MS:CF-K604
Phoenix, Arizona 85040
Attn: Mr. William J. Swirtz



IN WITNESS WHEREOF, the undersigned have executed this Memorandum of Lease
effective as of the 6TH, day of July, 2009.


LANDLORD:


US REAL ESTATE LIMITED PARTNERSHIP


By:
/s/ Glen E. Mitts

Name:
Glen E. Mitts

Its:
Executive Managing Director



TENANT:


THE UNIVERSITY OF PHOENIX, INC.


By:
_______________________________

Name:
____________________________

Its:
_______________________________




                        



--------------------------------------------------------------------------------




Tenant:
 
The University of Phoenix, Inc.
c/o Apollo Development Corp.
4025 South Riverpoint Parkway
MS:CF-K604
Phoenix, Arizona 85040
Attn: Mr. William J. Swirtz



IN WITNESS WHEREOF, the undersigned have executed this Memorandum of Lease
effective as of the 26TH, day of June, 2009.


LANDLORD:


US REAL ESTATE LIMITED PARTNERSHIP


By:_______________________________
Name:
____________________________

Its:
_______________________________



TENANT:


THE UNIVERSITY OF PHOENIX, INC.


By:
/s/ William J. Swirtz

Name:
William J. Swirtz

Its:
President of Apollo Development

and Authorized Officer


/s/ Brian L. Swartz
Senior VP Finance
Chief Accounting Officer



                        



--------------------------------------------------------------------------------




STATE OF Texas       )
COUNTY OF Bexar  )





This instrument was acknowledged before me on this 6th day of July, 2009, by
Glen E. Mitts as Exec. Managing Director of US Real Estate Limited Partnership
on behalf of said limited partnership.




/s/ Melissa A. Roscoe
Notary Public, State of Texas
My Commission Expires: 1-11-2012






STATE OF Arizona          )
COUNTY OF Maricopa   )





This instrument was acknowledged before me on this 26th day of June, 2009, by
William J. Swirtz, Brian Swartz as Authorized Officer of THE UNIVERSITY OF
PHOENIX, INC., an Arizona corporation, on behalf of said corporation.




/s/ Ashley Nicole Zartz
Notary Public, State of Arizona
My Commission Expires: 7/24/2013

                        



--------------------------------------------------------------------------------




EXHIBIT A


LOT 7A, OF FOUNTAINHEAD LOT 7, A REPLAT OF LOT 7 FOUNTAINHEAD CORPORATE
PARK-AMENDED, ACCORDING TO THE PLAT OF SAID SUBDIVISION RECORDED IN BOOK 864 OF
MAPS, PAGE 8 OF THE RECORDS OF MARICOPA COUNTY, ARIZONA.
EXCEPT THAT PORTION THAT WAS CONVEYED IN INSTRUMENT RECORDED AS 2008-1071568 OF
OFFICIAL RECORDS MORE PARTICULARLY DESCRIBED AS FOLLOWS:
THAT PORTION OF LOT 7A, FOUNTAINHEAD LOT 7 REPLAT, ACCORDING TO BOOK 864, PAGE
8, RECORDS OF MARICOPA COUNTY, ARIZONA, LOCATED IN THE NORTHEAST QUARTER (NE1/4)
OF SECTION 29, TOWNSHIP 1 NORTH, RANGE 4 EAST, GILA AND SALT RIVER MERIDIAN,
MARICOPA COUNTY, ARIZONA, DESCRIBED AS FOLLOWS:
COMMENCING AT A 3/8 IRON BAR 1 FOOT BELOW GROUND TAGGED RLS 42014 MARKING THE
CENTER OF SAID SECTION 29, BEING SOUTH 89 DEGREES 40 MINUTES 03 SECONDS WEST
2676.43 FEET FROM A CITY OF TEMPE (COT) BRASS CAP IN HAND HOLE LABELED GDAC
64022-1 MARKING THE EAST QUARTER CORNER OF SAID SECTION 29;
THENCE ALONG THE EAST-WEST MID-SECTION LINE OF SAID SECTION 29, NORTH 89 DEGREES
40 MINUTES 03 SECONDS EAST 799.18 FEET TO THE EXITING EASTERLY RIGHT OF WAY LINE
OF INTERSTATE HIGHWAY 10 (PHOENIX -CASA GRANDE HIGHWAY);
THENCE ALONG SAID EXISTING EASTERLY RIGHT OF WAY LINE, NORTH 0 DEGREES 35
MINUTES 19 SECONDS EAST 201.01 FEET;
THENCE CONTINUING ALONG SAID EXISTING EASTERLY RIGHT OF WAY LINE, FROM A LOCAL
TANGENT BEARING OF NORTH 1 DEGREE 00 MINUTES 23 SECONDS WEST, ALONG A CURVE TO
THE LEFT, HAVING A RADIUS OF 3969.72 FEET, A LENGTH OF 354.65 FEET TO THE
SOUTHWEST CORNER OF SAID LOT 7A AND THE POINTOF BEGINNING;
THENCE CONTINUING ALONG SAID EXISTING EASTERLY RIGHT OF WAY LINE ALSO BEING THE
WESTERLY LINE OF SAID LOT 7A, FROM A LOCAL TANGENT BEARING OF NORTH 06 DEGREES
07 MINUTES 31 SECONDS WEST ALONG SAID CURVE TO THE LEFT, HAVING A RADIUS OF
3969.72 FEET, A LENGTH OF 186.29 FEET;
THENCE CONTINUING ALONG SAID WESTERLY LINE OF LOT 7A, NORTH 89 DEGREES 37
MINUTES 35 SECONDS EAST 101.07 FEET;
THENCE CONTINUING ALONG SAID WESTERLY LINE, FROM A LOCAL TANGENT BEARING OF
NORTH 8 DEGREES 36 MINUTES 18 SECONDS WEST, ALONG A CURVE TO THE LEFT, HAVING A
RADIUS OF 4069.72 FEET, A LENGTH OF 200.40 FEET;
THENCE CONTINUING ALONG SAID WESTERLY LINE, NORTH 89 DEGREES 38 MINUTES 42
SECONDS EAST 13.02 FEET;
THENCE FROM A LOCAL TANGENT BEARING OF SOUTH 11 DEGREES 22 MINUTES 44 SECONDS
EAST, ALONG A CURVE TO THE RIGHT, HAVING A RADIUS OF 4082.72 FEET, A LENGTH OF
386.66 FEET TO THE SOUTHERLY LINE OF SAID LOT 7A;
THENCE ALONG SAID SOUTHERLY LINE, SOUTH 89 DEGREES 40 MINUTES 03 SECONDS WEST
113.25 FEET TO THE POINT OF BEGINNING.





                        

